Exhibit 10.1

EXECUTION VERSION

 

  

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT**

dated as of

August 27, 2014

among

THE GEO GROUP, INC.

and

GEO CORRECTIONS HOLDINGS, INC.,

as Borrowers,

the Lenders referred to herein

and

BNP PARIBAS,

as Administrative Agent

 

 

BNP PARIBAS SECURITIES CORP.,

as Lead Arranger

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, SUNTRUST BANK and

WELLS FARGO CAPITAL FINANCE,

as Co-Syndication Agents

 

 

** Certain portions of the Second Amended and Restated Credit Agreement have
been omitted based upon a request for confidential treatment filed with the
Securities and Exchange Commission. The non-public information has been filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01       Defined Terms

     1   

Section 1.02       Classification of Loans and Borrowings

     29   

Section 1.03       Terms Generally

     29   

Section 1.04       Accounting Terms; GAAP

     30   

Section 1.05       Currencies; Currency Equivalents

     30   

ARTICLE II THE CREDITS

     30   

Section 2.01       The Commitments; Loans

     30   

Section 2.02       Loans and Borrowings

     32   

Section 2.03       Requests for Syndicated Borrowings

     33   

Section 2.04       Swingline Loans

     34   

Section 2.05       Letters of Credit

     35   

Section 2.06       Funding of Borrowings

     44   

Section 2.07       Interest Elections

     44   

Section 2.08       Termination and Reduction of Commitments; Increase of
Revolving Credit Commitments

     45   

Section 2.09       Repayment of Loans; Evidence of Debt

     48   

Section 2.10       Prepayment of Loans

     49   

Section 2.11       Fees

     53   

Section 2.12       Interest

     54   

Section 2.13       Increased Costs

     56   

Section 2.14       Break Funding Payments

     58   

Section 2.15       Taxes

     58   

Section 2.16       Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     60   

Section 2.17       Mitigation Obligations; Replacement of Lenders

     62   

Section 2.18       Defaulting Lenders

     64   

Section 2.19       Illegality

     66   

Section 2.20       GEO as Borrowers’ Representative

     66   

Section 2.21       Joint and Several Obligations

     66   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     68   

Section 3.01       Organization; Powers and Qualifications

     68   

Section 3.02       Authorization; Enforceability

     68   

Section 3.03       Governmental Approvals; No Conflicts

     68   

Section 3.04       Financial Condition; No Material Adverse Change

     69   

Section 3.05       Properties

     69   

Section 3.06       Litigation

     69   

Section 3.07       Environmental Matters

     70   

Section 3.08       Compliance with Laws and Agreements; No Defaults

     70   

Section 3.09       Government Regulation

     70   

Section 3.10       Tax Returns and Payments

     70   

Section 3.11       ERISA

     70   

Section 3.12       Disclosure

     70   

Section 3.13       Margin Stock

     71   

Section 3.14       Agreements and Liens

     71   

Section 3.15       Material Contracts

     71   



--------------------------------------------------------------------------------

Section 3.16       Subsidiaries and Investments

     71   

Section 3.17       Real Property

     72   

Section 3.18       Solvency

     72   

Section 3.19       Employee Relations

     72   

Section 3.20       Burdensome Provisions

     72   

Section 3.21       REIT Status

     72   

Section 3.22       Anti-Terrorism Laws and Sanctions; AML Laws; Anti-Corruption
Laws

     72   

ARTICLE IV CONDITIONS

     72   

Section 4.01       Second Restatement Effective Date

     73   

Section 4.02       Each Extension of Credit

     75   

ARTICLE V AFFIRMATIVE COVENANTS

     76   

Section 5.01       Financial Statements and Other Information

     76   

Section 5.02       Notices of Material Events

     77   

Section 5.03      Existence; Conduct of Business

     78   

Section 5.04       Payment of Obligations

     78   

Section 5.05       Maintenance of Properties; Insurance

     78   

Section 5.06       Books and Records; Inspection Rights

     79   

Section 5.07       Compliance with Laws

     79   

Section 5.08       Use of Proceeds and Letters of Credit

     79   

Section 5.09       Additional Subsidiaries; Restricted and Unrestricted
Subsidiaries

     79   

Section 5.10       New Real Property Collateral

     80   

Section 5.11       Further Assurances; Post-Closing Deliverables

     82   

Section 5.12       Fiscal Year

     84   

ARTICLE VI NEGATIVE COVENANTS

     84   

Section 6.01       Indebtedness

     84   

Section 6.02       Liens

     85   

Section 6.03       Fundamental Changes

     86   

Section 6.04       Investments

     88   

Section 6.05       Restricted Payments

     89   

Section 6.06       Transactions with Affiliates

     91   

Section 6.07       Restrictive Agreements

     91   

Section 6.08       Modifications of Certain Documents

     91   

Section 6.09       Certain Financial Covenants

     92   

Section 6.10       Limitations on Exchange and Issuance of Equity Interests

     92   

Section 6.11       Nature of Business

     92   

Section 6.12       Impairment of Security Interest

     92   

Section 6.13       Payments and Prepayments of Certain Debt

     92   

ARTICLE VII EVENTS OF DEFAULT

     93   

Section 7.01       Events of Default

     93   

Section 7.02       Application of Payments

     95   

ARTICLE VIII AGENCY

     96   

Section 8.01       Administrative Agent

     96   

Section 8.02       Lead Arranger; Co-Syndication Agents

     99   

ARTICLE IX MISCELLANEOUS

     99   

Section 9.01       Notices

     99   



--------------------------------------------------------------------------------

Section 9.02       Waivers; Amendments

     102   

Section 9.03       Expenses; Indemnity; Damage Waiver

     104   

Section 9.04       Successors and Assigns

     105   

Section 9.05       Survival

     110   

Section 9.06       Counterparts; Integration; Effectiveness; Lender Addendum

     110   

Section 9.07       Severability

     110   

Section 9.08       Right of Setoff

     111   

Section 9.09       Governing Law; Jurisdiction; Etc

     111   

Section 9.10       WAIVER OF JURY TRIAL

     112   

Section 9.11       Headings

     112   

Section 9.12       Treatment of Certain Information; Confidentiality

     112   

Section 9.13       USA PATRIOT Act

     113   

Section 9.14       Interest Rate Limitation

     113   

Section 9.15       Judgment Currency

     113   

Section 9.16       Effect of Amendment and Restatement

     114   

Section 9.17       Special Waiver

     114   

SCHEDULE I – Disclosure Supplement

  

EXHIBIT A-1 – Form of Term Loan Note

  

EXHIBIT A-2 – Form of Revolving Credit Loan Note

  

EXHIBIT B    – Form of Assignment and Assumption

  

EXHIBIT C    – Form of Joinder Agreement

  

EXHIBIT D    – Form of Lender Addendum

  

EXHIBIT E    – Form of Competitive Bid Offer

  



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
August 27, 2014, among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO
CORRECTIONS HOLDINGS, INC., a Florida corporation (“Corrections” and, together
with GEO, the “Borrowers”), the Lenders referred to herein and BNP PARIBAS, as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”).

WHEREAS, GEO, BNP Paribas, as administrative agent, and certain other parties
entered into an Amended and Restated Credit Agreement dated as of the First
Restatement Effective Date (as amended, supplemented or otherwise modified to,
and as in effect immediately before giving effect to, the amendment and
restatement thereof contemplated hereby to occur on and as of the Second
Restatement Effective Date, the “Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent, as applicable, agree to amend and restate the Existing Credit Agreement
in its entirety pursuant to this Agreement, and the requisite Lenders and the
Administrative Agent are willing to do so, on the terms and subject to the
conditions contained herein;

WHEREAS, BNP Paribas and the other Lenders party hereto constitute the
Administrative Agent, all of the Revolving Credit Lenders and the Required
Lenders under (and each as defined in) the Existing Credit Agreement immediately
prior to the Second Restatement Effective Date (after giving effect to any
assignments of Loans and Commitments to be consummated on such date, including
pursuant to Section 2.17(b) of the Existing Credit Agreement immediately
following the execution hereof by the Required Lenders of the Revolving Credit
Loans under (and each as defined in) the Existing Credit Agreement) for purposes
of Section 9.02 of the Existing Credit Agreement and have consented to such
amendment and restatement of the Existing Credit Agreement;

WHEREAS, in connection with this Agreement and the amendment and restatement
referred to above, GEO has requested the establishment hereunder of the
Australian LC Facility Commitments in an original aggregate principal amount of
A$225,000,000 for the purposes permitted hereunder; and

WHEREAS, the applicable Lenders, the AUD LC Issuer and the Administrative Agent
have agreed to establish the Australian LC Facility Commitments on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall, upon the satisfaction of the
conditions precedent specified in Section 4.01 on the Second
Restatement Effective Date, be amended and restated in its entirety to read as
follows:

ARTICLE I

DEFINITIONS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2021 Notes” means the senior unsecured notes due 2021 issued by GEO in an
aggregate principal amount of $300,000,000.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, for any period, (a) EBITDA for such period minus
(b) the amount, if a positive number, by which the amount of such EBITDA
attributable to Unrestricted Subsidiaries and Other Consolidated Persons minus
Non-Recourse Debt Service of the Unrestricted Subsidiaries and the Other
Consolidated Persons exceeds 20% of such EBITDA.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” has the meaning assigned thereto in the Preamble hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Foreign Currency” means in respect of any RCF LC requested to be issued
by an RCF LC Issuer, Euros, Sterling, Australian Dollars, South African Rand and
any other Foreign Currency approved by such RCF LC Issuer (each of whom agrees
not to withhold such approval unreasonably) but only if at such time (a) such
Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (b) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of Euros, any authorization by the European Central Bank) is required
to permit use of such Foreign Currency by any Lender for issuing any RCF LC or
participating in any RCF LC Exposure hereunder, unless such authorization has
been obtained and is in full force and effect.

“Agreement” has the meaning assigned thereto in the Preamble hereof.

“Alternate Base Rate” means, for any day, for any Borrowing, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate for such day plus 1/2 of 1% and (c) the Adjusted
LIBO Rate that would apply to a Eurodollar Borrowing of the same Class as such
Borrowing with an Interest Period of one month starting on the second Business
Day following such day, plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender or GEO or any of its Subsidiaries from time to time concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to GEO or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Competitive AUD LC Rate” has the meaning assigned thereto in
Section 2.05(l)(iv).

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 or Section 2.05 or in respect of any indemnity
claim under Section 9.03(c) arising out of an action or omission of any
Swingline Lender or any RCF LC Issuer under this Agreement, the percentage of
the total Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment, (b) with respect to any Australian LC
Facility Lender for purposes of Section 2.05 or

 

2



--------------------------------------------------------------------------------

in respect of any indemnity claim under Section 9.03(c) arising out of an action
or omission of any AUD LC Issuer under this Agreement, the percentage of the
total AUD LC Exposure represented by such Lender’s Australian LC Facility
Commitment, and (c) with respect to any Lender in respect of any indemnity claim
under Section 9.03(c) arising out of an action or omission of the Administrative
Agent under this Agreement, the percentage of the total Commitments or Loans of
all Classes hereunder represented by the aggregate amount of such Lender’s
Commitments or Loans of all Classes hereunder; provided that in the case of
Section 2.18 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Revolving
Credit Commitments have expired or been terminated, the Applicable Percentages
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

“Applicable Period” has the meaning assigned thereto in Section 2.10(b)(ii).

“Applicable Rate” means, (a) for Term Loans, (i) 2.50% per annum in the case of
Eurodollar Loans and (ii) 1.50% in the case of ABR Loans, (b) for Incremental
Term Loans of any Series, such rate or rates of interest as shall be agreed upon
at the time the Incremental Term Loan Commitments of such Series are
established, and (c) for Revolving Credit Loans and commitment fees, the
applicable rate per annum set forth below, based upon the Total Leverage Ratio
as of the most recent determination date:

 

Category

  

Total

Leverage Ratio

   ABR
Applicable Rate   Eurodollar
Applicable Rate   Commitment
Fee Rate

1

   >5.00 to 1.00    1.50%   2.50%   0.30%

2

   >4.00 to 1.00 and £5.00 to 1.00    1.25%   2.25%   0.30%

3

   >3.00 to 1.00 and £4.00 to 1.00    1.00%   2.00%   0.30%

4

   >2.00 to 1.00 and £3.00 to 1.00    0.75%   1.75%   0.30%

5

   £2.00 to 1.00    0.50%   1.50%   0.25%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO (starting with its fiscal quarter
ending on June 30, 2013) based upon GEO’s consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) (or Section 5.01(a) or (b) of the
Existing Credit Agreement, until such financial statements are first delivered
hereunder), as applicable, and (ii) each change in the Applicable Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date 10 Business Days after delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to be
in Category 1 (A) at any time that an Event of Default has occurred and is
continuing and (B) if GEO fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), as
applicable, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” has the meaning assigned thereto in the Collateral
Agreement.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted

 

3



--------------------------------------------------------------------------------

by the Administrative Agent, in substantially the form of Exhibit B or any other
form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Auction” has the meaning assigned thereto in Section 9.04(b).

“Auction Manager” means (a) the Administrative Agent in its capacity as Auction
Manager or (b) any other financial institution or advisor agreed by GEO and the
Administrative Agent (whether or not an affiliate of Administrative Agent) to
act as an arranger in connection with any purchases pursuant to Section 9.04(b).

“AUD Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“AUD FLOC” means any financial letter of credit issued by any AUD LC Issuer
pursuant to this Agreement.

“AUD FLOC Maturity Date” means May 1, 2017.

“AUD LC” means any AUD FLOC or an AUD PLOC.

“AUD LC Availability Period” means, (a) with respect to any AUD FLOC, the period
from and including the Second Restatement Effective Date to but excluding the
earlier of the fifth Business Day prior to the AUD FLOC Maturity Date and the
date of termination of the Australian LC Facility Commitments, and (b) with
respect to any AUD PLOC, the period from and including the Second
Restatement Effective Date to but excluding the earlier of the fifth Business
Day prior to the Australian LC Facility Termination Date and the date of
termination of the Australian LC Facility Commitments.

“AUD LC Disbursement” means a payment made by an AUD LC Issuer pursuant to an
AUD LC.

“AUD LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding AUD LCs at such time plus (b) the aggregate amount of
all AUD LC Disbursements that have not yet been reimbursed by or on behalf of
GEO at such time. The AUD LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total AUD LC Exposure at such time.

“AUD LC Issuer” means (i) BNP Paribas, (ii) Bank of America, N.A., (iii) HSBC
Bank USA, N.A. or (iv) any Australian LC Facility Lender selected by GEO that is
reasonably acceptable to the Administrative Agent and consents to be an “AUD LC
Issuer” hereunder, and their successors in such capacity as provided in
Section 2.05(j). An AUD LC Issuer may, in its discretion with GEO’s consent
(which consent shall not be unreasonably withheld or conditioned, and shall be
given if such Affiliate is acceptable to the beneficiary of the relevant AUD
LC), arrange for one or more AUD LCs to be issued by Affiliates of such AUD LC
Issuer, in which case the term “AUD LC Issuer” shall include any such Affiliate
with respect to AUD LCs issued by such Affiliate. Each reference herein to “the
AUD LC Issuer” shall refer to the respective AUD LC Issuer of an AUD LC.

“AUD LC Request” has the meaning assigned thereto in Section 2.05(b).

“AUD LC Request Time” has the meaning assigned thereto in Section 2.05(b).

“AUD PLOC” means any performance letter of credit issued by any AUD LC Issuer
pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

“AUD Rate” means, for any day, the reserve-adjusted 1-month Australian Bank Bill
Swap Benchmark Rate (as determined by the Administrative Agent) or such
alternative reference rate as may be agreed by the Administrative Agent, the AUD
LC Issuer and GEO, for such day.

“Australian Dollars” or “A$” refers to the lawful currency of Australia.

“Australian LC Facility Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to acquire participations in AUD LCs
hereunder (subject to Section 2.05(l)), expressed as an amount representing the
maximum aggregate amount of such Lender’s AUD LC Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of the Lenders’ Australian LC Facility Commitments as of the Second Restatement
Date is A$225,000,000.

“Australian LC Facility Fee Rate” means the applicable rate per annum set forth
below, based upon the Total Leverage Ratio as of the most recent determination
date:

 

Category

  

Total
Leverage Ratio

   Australian LC
Facility Fee Rate

1

   >5.00 to 1.00    0.25%

2

   >4.00 to 1.00 and £5.00 to 1.00    0.25%

3

   >3.00 to 1.00 and £4.00 to 1.00    0.25%

4

   >2.00 to 1.00 and £3.00 to 1.00    0.25%

5

   £2.00 to 1.00    0.20%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b), as
applicable, and (ii) each change in the Australian LC Facility Fee Rate
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the date 10 Business Days after delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Total Leverage Ratio shall be deemed to
be in Category 1 (A) at any time that an Event of Default has occurred and is
continuing and (B) if GEO fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), as
applicable, during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Australian LC Facility Fee Rate for any period shall be
subject to the provisions of Section 2.12(f).

“Australian LC Facility Lender” means a Lender with an Australian LC Facility
Commitment or, if the Australian LC Facility Commitments have expired or been
terminated, a Lender with AUD LC Exposure.

“Australian LC Facility Termination Date” means the third anniversary of the
Second Restatement Effective Date.

“Bank Parent” means, with respect to any Lender, any Person of which such Lender
is, directly or indirectly, a Subsidiary.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian,

 

5



--------------------------------------------------------------------------------

assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Materials” has the meaning assigned thereto in Section 9.01(d).

“Borrowers” has the meaning assigned thereto in the Preamble hereof.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class, (b) all
Eurodollar Loans of the same Class that have the same Interest Period or (c) a
Swingline Loan.

“Borrowing Request” means a request by GEO for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by a Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Capital Asset” means any asset that should, in accordance with GAAP, be
classified and accounted for as a capital asset on a consolidated balance sheet
of GEO, its Subsidiaries and the Other Consolidated Persons.

“Capital Lease” means any lease of any property by GEO, any of its Subsidiaries
or any Other Consolidated Person, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a consolidated
balance sheet of GEO, its Subsidiaries and the Other Consolidated Persons.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

“Charges” has the meaning assigned thereto in Section 9.14.

“Change in Control” means: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of GEO; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of GEO
over a period of shorter than or equal to 24 months by Persons who were neither
(i) nominated by the board of directors of GEO nor (ii) appointed by directors
so nominated; (c) the occurrence of any “change in control” as defined in any
Senior Note Indenture evidencing Indebtedness in excess of $50,000,000 in
outstanding principal amount and obligating GEO (at the option of one or more
holders of such Indebtedness or otherwise) to repurchase, redeem or repay all or
any part of such Indebtedness; or (d) except to the extent GEO merges with and
into Corrections (subject to the provisions of Section 6.03(a) hereof), the
failure of GEO at any time to either (x) own, directly or

 

6



--------------------------------------------------------------------------------

indirectly (through one or more wholly-owned Guarantors), 100% of the issued and
outstanding Equity Interests in or (y) Control, in each case Corrections or any
successor to Corrections or all or substantially all of its assets or property.

“Change in Law” means the occurrence, after the First Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated, Revolving Credit
Loans, Term Loans, Incremental Term Loans of the same Series, or are Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Incremental Term Loan Commitment or
Australian LC Facility Commitment.

“Code” means the Internal Revenue Code of 1986.

“Collateral Accounts” has the meaning assigned thereto in Section 2.05(k).

“Collateral Agreement” means the Amended and Restated Collateral Agreement dated
as of the First Restatement Effective Date among the Borrowers, each Restricted
Domestic Subsidiary and the Administrative Agent.

“Collateral Assignment” means the Amended and Restated Collateral Assignment
Agreement dated as of the First Restatement Effective Date among the Borrowers,
certain of the Restricted Subsidiaries and the Administrative Agent.

“Commitment” means a Revolving Credit Commitment, Incremental Term Loan
Commitment, Australian LC Facility Commitment or any combination thereof (as the
context requires).

“Commitment Increase Date” has the meaning assigned thereto in
Section 2.08(e)(i).

“Competitive AUD LC” means an AUD LC the pricing for which shall have been
established on a Competitive Bid basis pursuant to Section 2.05(l).

“Competitive AUD LC Percentage” has the meaning assigned thereto in
Section 2.05(l)(v).

“Competitive Australian LC Facility Lender” has the meaning assigned thereto in
Section 2.05(l)(v).

“Competitive Bid” means an offer by an Australian LC Facility Lender to
participate in a Competitive AUD LC in accordance with Section 2.05(l).

“Competitive Bid Offered Rate” means, with respect to any Competitive Bid, the
rate per annum offered by the Lender making such Competitive Bid; provided that
such rate shall be less than the applicable Maximum AUD LC Fee Rate then in
effect.

 

7



--------------------------------------------------------------------------------

“Competitive Bid Request” has the meaning assigned thereto in
Section 2.05(l)(i).

“Consenting Lender” has the meaning assigned thereto in Section 9.02(c).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corrections” has the meaning assigned thereto in the Preamble hereof.

“Co-Syndication Agent” means each of Bank of America, N.A., Barclays Bank PLC,
SunTrust Bank and Wells Fargo Capital Finance.

“Credit Party” means the Administrative Agent, any Issuing Lender, any Swingline
Lender or any other Lender.

“Cumulative Cap” has the meaning assigned thereto in Section 6.04(j).

“Currency” means Dollars or any Foreign Currency.

“Currency Valuation Notice” has the meaning assigned thereto in Section 2.10(c).

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice, the lapse of time or both would, unless cured
or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) if such Lender is a Revolving Credit Lender or Australian LC
Facility Lender, fund any portion of its participations in Letters of Credit or
Swingline Loans, as applicable, or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
breach, if any) has not been satisfied, (b) has notified GEO or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and, if such Lender is a Revolving Credit
Lender or Australian LC Facility Lender, participations in then outstanding
Letters of Credit and Swingline Loans, as applicable, under this Agreement
(unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
breach, if any) has not been satisfied), provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Bank Parent that has, become the
subject of a Bankruptcy Event; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any Bank Parent by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to

 

8



--------------------------------------------------------------------------------

reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to the last paragraph of Section 2.18) upon
delivery of written notice of such determination to GEO and each Lender.

“Disclosed Matters” means the actions, suits and proceedings disclosed in the
Disclosure Supplement.

“Disclosure Supplement” means the Disclosure Supplement, attached hereto as
Schedule I, dated as of the Second Restatement Effective Date and heretofore
furnished to the Administrative Agent and the Lenders.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by GEO or any of its
Restricted Subsidiaries to any Person other than GEO or any of its Restricted
Subsidiaries, excluding any sale, assignment, transfer or other disposition of
any property sold or disposed of in the ordinary course of business and on
ordinary business terms.

“Dollar Equivalent” means, on any date of determination, (i) with respect to an
amount denominated in Dollars, such Dollar amount and (ii) with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on such date, based
upon the rate appearing on the applicable page of the Reuters Screen (or on any
successor or substitute page of such screen, or any successor to or substitute
for such screen, providing rate quotations comparable to those currently
provided on such page of such screen, as determined by the Administrative Agent
from time to time for purposes of) providing quotations of exchange rates
applicable to the sale of such Foreign Currency in the London foreign exchange
market at approximately 11.00 a.m., London time, for delivery two days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of GEO that is organized under the laws
of the United States of America, any State therein or the District of Columbia.

“EBITDA” means, for any period, Net Income for such period plus the sum of the
following determined on a consolidated basis, without duplication, for GEO and
its Subsidiaries and Other Consolidated Persons in accordance with GAAP: (a) the
sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense, (iii) amortization,
depreciation and other non-cash charges (excluding insurance reserves),
(iv) non-recurring, extraordinary or unusual charges and expenses, including in
respect of restructuring or integration costs or premiums paid in connection
with the redemption of Indebtedness, (v) an amount (not exceeding an amount
equal to 15% of Adjusted EBITDA for the period of four fiscal quarters of GEO
most recently ended prior to the calculation of such amount for which financial
statements have been delivered under Section 5.01(a) or (b), as applicable, and
a Financial Officer’s certificate has been delivered under Section 5.01(c)
certifying such amount) equal to the aggregate amount of start-up and transition
costs incurred during such period in connection with Facilities and operations,
and (vi) the aggregate amount of transaction costs and expenses incurred on or
prior to December 31, 2013 with respect to activities (including any corporate
restructuring) undertaken in good faith solely for the purpose of permitting GEO
to elect to be treated as a REIT, as certified by a Financial Officer of GEO to
the Administrative Agent, whether or not incurred prior to, on or after such
election; less (b) to the extent added in determining Net Income, interest
income and any extraordinary gains. If any Permitted Acquisition is consummated
at any time during a period for which EBITDA is calculated, EBITDA for such
period shall be calculated on a Pro Forma Basis and, to the extent deducted in
determining Net Income for such period, the amount of transaction costs and

 

9



--------------------------------------------------------------------------------

expenses and extraordinary charges relating to such Permitted Acquisition (or
relating to any acquisition consummated by the acquired entity prior to the
closing of such Permitted Acquisition but during the period of computation), as
the case may be, shall be added to EBITDA for such period.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Entitled Person” has the meaning assigned thereto in Section 9.15.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or human
health matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal or permitting or arranging for the disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any Equity Rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Issuance” means (a) any issuance or sale by GEO after the First
Restatement Effective Date of any of its Equity Interests (other than any Equity
Interests issued to directors, officers or employees of GEO or any of its
Restricted Subsidiaries pursuant to employee benefit compensation, purchase or
incentive plans established in the ordinary course of business and any capital
stock of GEO issued upon the exercise, exchange or conversion of such Equity
Interests) or (b) the receipt by GEO or any of its Restricted Subsidiaries after
the First Restatement Effective Date of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (x) any such issuance or sale by
any Subsidiary of GEO to GEO or any wholly owned Restricted Subsidiary of GEO or
(y) any capital contribution by GEO or any wholly owned Restricted Subsidiary of
GEO to any Subsidiary of GEO, or (z) any capital contribution by any holder of
Equity Interests in any Restricted Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
with respect to any Plan the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by GEO or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by GEO or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by GEO or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by GEO or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Euro” or “€” refers to the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned thereto in Article VII.

“Excess” has the meaning assigned thereto in Section 2.10(c)(ii).

“Excluded Property” means:

(i) voting Equity Interests of any direct Foreign Subsidiary of GEO or of any
Domestic Subsidiary in excess of 65% of all of the outstanding voting Equity
Interests of such Foreign Subsidiary;

(ii) rights under any contracts, leases or other instruments that contain a
valid and enforceable prohibition on assignment of such rights (except to the
extent that any such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid; and

(iii) property and assets owned by any Borrower or any Guarantor that are the
subject of Liens permitted by Section 6.02(d), but only if and for so long as
(w) such Liens are in effect, (x) the Indebtedness secured by such Liens
constitutes Indebtedness permitted by Section 6.01(f), (y) the agreements or
instruments evidencing or governing such Indebtedness prohibit the Loans from
being secured by such assets and (z) no part of the Loans and no Letter of
Credit was used to finance the acquisition, construction or improvement of such
assets.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) including without limitation, by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the

 

11



--------------------------------------------------------------------------------

Commodity Exchange Act. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to that portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to (each of which shall be considered a
“Payee”) the Administrative Agent, any Lender, any Issuing Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) any United States backup withholding tax that is required by the
Code to be withheld from amounts payable to a recipient that has failed to
comply with Section 2.15(e), and (d) in the case of a Foreign Payee (other than
an assignee pursuant to a request by any Borrower under Section 2.17(b)), any
withholding tax that is imposed on amounts payable to such Foreign Payee
(including fees payable pursuant to Section 2.11) pursuant to the Code, treasury
regulations or treaties (including officially published interpretations and
guidelines), in each case as in place at the time such Foreign Payee becomes a
party hereto (or designates a new lending office) or is attributable to such
Foreign Payee’s failure or inability (other than as a result of a Change in Law;
provided that for avoidance of doubt, for purposes of this clause (d), the
taking effect of FATCA subsequent to the date hereof shall not be deemed to be a
Change in Law) to comply with Section 2.15(e), except to the extent that such
Foreign Payee (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from any
Borrower with respect to such withholding tax pursuant to Section 2.15(a).

“Existing Credit Agreement” has the meaning assigned thereto in the Recitals
hereof.

“Facility” means a correctional, detention, mental health or other facility the
principal function of which is to carry out a Permitted Business.

“FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means an incumbent chief financial officer, principal
accounting officer, treasurer or controller.

“First Restatement Effective Date” means April 3, 2013.

“Fixture Filings” has the meaning assigned thereto in Section 5.10(a)(i).

“Flood Act” has the meaning assigned thereto in Section 3.17.

 

12



--------------------------------------------------------------------------------

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the respective Borrower is resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Payee” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of GEO that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means Net Income, excluding gains (or losses) from sales
of property and extraordinary, non-recurring or unusual items, plus
depreciation, amortization and other non-cash charges, and after adjustments for
unconsolidated minority interests, on a consolidated basis for GEO and its
Subsidiaries and Other Consolidated Persons.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GEO” has the meaning assigned thereto in the Preamble hereof.

“GEO Care Purchase Agreement” means that certain Purchase Agreement between GEO
and GEO Care Holdings LLC, a Florida limited liability company (and an Affiliate
of GEO), dated as of December 6, 2012.

“Government Contract” means a contract between GEO or any Restricted Subsidiary
and a Governmental Authority located in the United States or all obligations of
any such Governmental Authority as account debtor arising under any Account (as
defined in the UCC) now existing or hereafter arising owing to GEO or any
Restricted Subsidiary.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or

 

13



--------------------------------------------------------------------------------

indirectly, and including (i) any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain Working Capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation and (ii) any Lien on any assets of the
guarantor securing payment of Indebtedness or other monetary obligations of the
primary obligor; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantors” means the Restricted Domestic Subsidiaries and any other Person
which becomes a party to the Guaranty Agreement pursuant to a supplement
thereto.

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement dated as
of the First Restatement Effective Date among the Borrowers, the Guarantors and
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or with respect to which liability
or standards of conduct are imposed pursuant to any Environmental Law.

“Hedge Counterparty” means each Person that is a Lender, the Administrative
Agent, an Affiliate of a Lender or an Affiliate of the Administrative Agent
(i) at the time it enters into a Hedging Agreement or (ii) that is party to a
Hedging Agreement outstanding as of the First Restatement Effective Date, in
each case with GEO or any Restricted Subsidiary, in its capacity as a party
thereto.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
GEO or its Subsidiaries shall be a Hedging Agreement.

“Increasing Lender” has the meaning assigned thereto in Section 2.08(e)(i).

“Incremental” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(c).

“Incremental Lenders” means, in respect of any Series of Incremental Term Loans,
the Lenders (or other financial institutions referred to in Section 2.01(c))
whose offers to make Incremental Term Loans of such Series shall have been
accepted by GEO in accordance with the provisions of Section 2.01(c).

“Incremental Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Term Loans of any Series
that is accepted by GEO in accordance with the provisions of Section 2.01(c),
Section 2.08 or Section 2.10(b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

 

14



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all liabilities,
obligations and indebtedness of such Person for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person, (b) all obligations of such Person to
pay the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due or
payable on such later date as is customary in the trade, (c) all obligations of
such Person as lessee under Capital Leases, (d) all Indebtedness of any other
Person secured by a Lien on any asset of such Person, (e) all Guarantees by such
Person of Indebtedness of others (including all Guarantees by any Borrower or
any Restricted Subsidiary of Unrestricted Subsidiary Debt), (f) all obligations,
contingent or otherwise, of such Person with respect to letters of credit
(supporting payment of Indebtedness), whether or not drawn, including, without
limitation, reimbursement obligations related thereto, and banker’s acceptances
issued for the account of such Person, (g) all obligations of such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
Equity Interests of such Person, (h) all outstanding payment obligations with
respect to Synthetic Leases, (i) the outstanding attributed principal amount
under any asset securitization program and (j) all outstanding payment
obligations with respect to performance surety bonds that have been drawn upon.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 9.03(b).

“Interest Election Request” means a request by GEO to convert or continue a
Syndicated Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, the sum, for GEO and its Subsidiaries
and Other Consolidated Persons (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest and
fees in respect of Indebtedness (including the interest component of any
payments in respect of Capital Leases and Synthetic Leases accounted for as
interest under GAAP) accrued or capitalized during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedging Agreements relating to interest during such
period (whether or not actually paid or received during such period) minus
(c) interest income during such period (whether or not actually received during
such period).

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or on such other day as all of the Lenders holding such Loan or
Borrowing may agree in their sole discretion) or for any period ending on or
prior to the 30th day following the First Restatement Effective Date, one, two
or three weeks thereafter, in each case, as specified in the applicable
Borrowing Request or Interest Election Request; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there

 

15



--------------------------------------------------------------------------------

is no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) unless otherwise agreed to by the Administrative
Agent, until the date falling on the 30th day following the First
Restatement Effective Date, all Interest Periods for all Eurodollar Borrowings
shall be coterminous and no Interest Period may commence before and end after
such 30th day. For purposes hereof, the date of a Loan or Borrowing initially
shall be the date on which such Loan or Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such Loan
or Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale, but excluding any such agreement
expressly subject to a condition that such acquisition shall not be consummated
if such acquisition would constitute a Default); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.

“Issuing Lenders” means (a) the RCF LC Issuers and (b) the AUD LC Issuers. Each
reference herein to “the Issuing Lender” shall refer to the respective Issuing
Lender of a Letter of Credit.

“Joinder Agreement” means collectively, each joinder agreement executed in favor
of the Administrative Agent for the ratable benefit of itself and the other
Secured Parties, substantially in the form of Exhibit C.

“Joint and Several Obligations” has the meaning assigned thereto in
Section 2.21(a).

“LC Disbursement” means an RCF LC Disbursement or an AUD LC Disbursement, as
applicable.

“LC Exposure” means the RCF LC Exposure and the AUD LC Exposure.

“Lead Arranger” means BNP Paribas Securities Corp.

“Lender Addendum” means a Lender Addendum in the form of Exhibit D or any other
form approved by the Administrative Agent, to be executed and delivered by each
initial Lender as provided in Section 9.06(b).

“Lenders” means each Person that shall have become a party hereto as a Lender on
the First Restatement Effective Date or the Second Restatement Effective Date
pursuant to a Lender Addendum (including, without limitation, any Issuing Lender
and any Swingline Lender, unless the context otherwise requires), each
Incremental Lender and each other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any RCF LC or any AUD LC.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Page LIBOR01 (or on any successor or substitute page
or service providing quotations of interest rates applicable to dollar deposits
in the London interbank market comparable to those currently provided on such
page, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. If such rate is not available at
such time for any reason, then the LIBO Rate for such Interest Period shall be
the rate at which Dollar deposits of $5,000,000 for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in the London interbank market to first class banks at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If the LIBO Rate for any Interest Period
for any Term Eurodollar Borrowing as determined above in this definition would
otherwise be less than 0.75%, then such LIBO Rate shall instead be 0.75%.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, other than
customary rights of a third party to acquire Equity Interests in a Subsidiary
pursuant to an agreement for a sale of such Equity Interests permitted
hereunder.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the Notes, the Security Documents, each certificate delivered by an
authorized officer of any Borrower or Guarantor pursuant to any other Loan
Document, and any other document executed and/or delivered by or on behalf of
any Borrower or Guarantor in connection with the foregoing if expressly
designated as a “Loan Document” therein.

“Loans” means the loans made by Lenders pursuant to this Agreement, including
Incremental Term Loans of any Series.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of GEO and its
Subsidiaries taken as a whole, (b) the ability of GEO and the Restricted
Subsidiaries, taken as a whole, to pay any of their obligations under this
Agreement or any of the other Loan Documents to which it is a party, (c) the
legality, validity, binding effect or enforceability of this Agreement or any of
the other Loan Documents or (d) the rights of or benefits available to the
Lenders under this Agreement or any of the other Loan Documents.

“Material Contract” means (a) any Material Government Contract or (b) any other
contract or agreement, written or oral, of GEO or any of its Restricted
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Material Government Contract” means any Government Contract, with respect to
which the aggregate amount of EBITDA reasonably attributable to such Government
Contract for the four fiscal

 

17



--------------------------------------------------------------------------------

quarters ending on or most recently ended prior to any date of determination is
greater than ten percent of EBITDA for the same four fiscal quarter period.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Hedging Agreements, of any one
or more of GEO and its Restricted Subsidiaries (including Unrestricted
Subsidiary Debt and any such obligations of Unrestricted Subsidiaries that are
Guaranteed by GEO or any Restricted Subsidiary) in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Real Property” means any real property interest, including
improvements, owned or leased by GEO or any of its Restricted Subsidiaries
(i) that, immediately prior to the Second Restatement Effective Date, is subject
to a “Mortgage” under (and as defined in) the Existing Credit Agreement or
(ii) at any time after the Second Restatement Effective Date that has a book
value in excess of $45,000,000.

“Maximum AUD LC Fee Rate” means, for AUD PLOCs and AUD FLOCs, the applicable
rate per annum set forth below, based upon the Total Leverage Ratio as of the
most recent determination date:

 

Category

  

Total

Leverage Ratio

   Maximum
AUD PLOC Fee Rate    Maximum AUD
FLOC Fee Rate

1

   >5.00 to 1.00    1.00  %    2.25%

2

   >4.00 to 1.00 and £5.00 to 1.00    0.875%    2.00%

3

   >3.00 to 1.00 and £4.00 to 1.00    0.75  %    1.75%

4

   >2.00 to 1.00 and £3.00 to 1.00    0.625%    1.50%

5

   £2.00 to 1.00    0.50  %    1.25%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of GEO based upon GEO’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b) (or
Section 5.01(a) or (b) of the Existing Credit Agreement, until such financial
statements are first delivered hereunder), as applicable, and (ii) each change
in the Maximum AUD LC Fee Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on and including the date
10 Business Days after delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the Total
Leverage Ratio shall be deemed to be in Category 1 (A) at any time that an Event
of Default has occurred and is continuing and (B) if GEO fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), as applicable, during the period from the expiration of
the time for delivery thereof until such consolidated financial statements are
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Maximum AUD LC Fee Rate for any period shall be subject to
the provisions of Section 2.12(f).

“Maximum Rate” has the meaning assigned thereto in Section 9.14.

“MNPI” has the meaning assigned thereto in Section 9.01(d).

“Mortgage Amendment” has the meaning assigned thereto in Section 5.11(c).

 

18



--------------------------------------------------------------------------------

“Mortgages” means, collectively, one or more mortgages and deeds of trust (or
equivalent instruments) in form and substance reasonably satisfactory to the
Administrative Agent (each with such changes as may be appropriate in the
applicable jurisdiction), or amendments to any Mortgage existing as of the
Second Restatement Effective Date recorded in connection with the Existing
Credit Agreement, as applicable, and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, executed by GEO or a Restricted
Subsidiary in favor of the Administrative Agent for the benefit of the Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time and covering (i) as of the Second
Restatement Effective Date, the properties and leasehold interests identified in
Schedule 3.17 of the Disclosure Supplement as subject to existing Mortgages and
(ii) thereafter, the properties and leasehold interests of GEO and its
Restricted Subsidiaries that are required to be subject to the Lien of a
Mortgage in accordance with the terms hereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means:

(a) in the case of any Disposition, the aggregate amount of all cash payments,
received by GEO and its Restricted Subsidiaries directly or indirectly in
connection with any such Disposition consummated after the First
Restatement Effective Date; provided that Net Available Proceeds shall be net of
(i) the amount of any legal fees and expenses, title premiums and costs,
recording fees and expenses, state and local taxes, commissions, and other fees
and expenses paid by GEO and its Restricted Subsidiaries in connection with such
Disposition, (ii) any Federal, foreign, state and local income or other taxes
estimated to be payable by GEO and its Restricted Subsidiaries as a result of
such Disposition and (iii) any repayments by GEO or any of its Restricted
Subsidiaries of Indebtedness to the extent that (x) such Indebtedness is secured
by a Lien on the property that is the subject of such Disposition and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property;

(b) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by GEO and its
Restricted Subsidiaries in respect of such Casualty Event net of (i) reasonable
fees and expenses incurred by GEO and its Restricted Subsidiaries in connection
therewith and (ii) contractually required repayments of Indebtedness to the
extent secured by a Lien on such property and any income and transfer taxes
payable by GEO or any of its Restricted Subsidiaries in respect of such Casualty
Event; and

(c) in the case of any Equity Issuance, the aggregate amount of all cash
received by GEO and its Restricted Subsidiaries in respect of such Equity
Issuance net of reasonable fees and expenses incurred by GEO and its Restricted
Subsidiaries in connection therewith;

provided, that Net Available Proceeds of any Disposition or Casualty Event shall
be net of any amounts required to be paid (I) in order for GEO to be treated as
a REIT or to maintain its REIT status once GEO’s election to be treated as a
REIT has been made and (II) to avoid the imposition of federal or state income
or excise taxes reasonably determined in good faith by a Financial Officer of
GEO (as evidenced by a certification to that effect and setting forth the basis
for such estimation in reasonable detail delivered to the Administrative Agent
prior to or concurrently with the occurrence of the transaction or other events
resulting in such Net Available Proceeds, as the same may be supplemented or
modified in writing (in reasonable detail) by a Financial Officer of GEO to
reflect good faith adjustments to such original determination prior to the date
on which any of such Net Available Proceeds were (or were required to be)
applied to prepay Loans or reduce Commitments pursuant to Section 2.10(b)) to be
payable by GEO and its Restricted Subsidiaries as a result of such Disposition
or Casualty Event.

 

19



--------------------------------------------------------------------------------

“Net Income” means, with respect to GEO and its Subsidiaries and Other
Consolidated Persons, for any period of determination, the net income (or loss)
for such period, determined on a consolidated basis in accordance with GAAP.

“Non-Recourse” means, with respect to any Indebtedness or other obligation and
to any Person, that such Person has not Guaranteed such Indebtedness or other
obligation, and is not otherwise liable, directly or indirectly for such
Indebtedness or other obligation, and that any action or inaction by such
Person, including without limitation any default by such Person on its own
Indebtedness or other obligations, will not result in any default, event of
default, acceleration, or increased financial or other obligations, under or
with respect to such Indebtedness or other obligation; provided, that, any
Indebtedness or other obligation of any Unrestricted Subsidiary or Other
Consolidated Person that would otherwise be Non-Recourse to the Borrowers and
the Restricted Subsidiaries shall not be Non-Recourse to the Borrowers and the
Restricted Subsidiaries solely due to (A) any investment funded at the time or
prior to the incurrence of such Indebtedness or other obligation or (B) the
assignment by any Borrower or any Restricted Subsidiary of its rights under any
Government Contract to secure Unrestricted Subsidiary Debt, or Indebtedness or
other obligations of any Other Consolidated Person, related to such Government
Contract or (C) to the extent undrawn, the issuance of any Letter of Credit in
support of such Indebtedness or other obligation.

“Non-Recourse Debt Service” means, with respect to any Person, for any period,
the sum of, without duplication (a) the net interest expense of such Person with
respect to Indebtedness that is Non-Recourse to GEO and the Restricted
Subsidiaries, determined for such period, without duplication, on a consolidated
or combined basis, as the case may be, in accordance with GAAP, (b) the
scheduled principal payments required to be made during such period by such
Person with respect to Indebtedness that is Non-Recourse to GEO and the
Restricted Subsidiaries and (c) rent expense for such period associated with
Indebtedness that is Non-Recourse to GEO and the Restricted Subsidiaries.

“Note” means, as the context may require, a Revolving Credit Loan Note or a Term
Loan Note.

“Notice of Assignment” has the meaning assigned thereto in the Collateral
Agreement.

“Obligations” means, collectively, (a) all obligations of the Borrowers under
the Loan Documents to pay the principal of and interest on the Loans and all
fees, indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
the Administrative Agent or the Lenders under the Loan Documents, (b) all
existing or future payment and other obligations owing by GEO or any Restricted
Subsidiary under any Hedging Agreement permitted hereunder with any Hedge
Counterparty, excluding Excluded Swap Obligations, and (c) all other interest,
fees and commissions (including reasonable attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by GEO or any of its Subsidiaries to the Lenders or
the Administrative Agent, in each case under or in respect of this Agreement,
any Note, any Letter of Credit or any of the other Loan Documents of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note.

“Other Consolidated Persons” means Persons, none of the Equity Interests of
which are owned by GEO or any of its Subsidiaries, whose financial statements
are required to be consolidated with the financial statements of GEO in
accordance with GAAP.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

20



--------------------------------------------------------------------------------

“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).

“Participant Register” has the meaning assigned thereto in Section 9.04(d).

“Payee” has the meaning assigned thereto in the definition of “Excluded Taxes”
in this Section 1.01.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition by GEO or a Restricted Subsidiary
of a Facility, all of the Equity Interests of a Person or all or substantially
all of the assets and related rights constituting an ongoing business, in each
case primarily constituting a Permitted Business, and where each of the
following conditions is satisfied:

(a) at the time of such acquisition, both before and immediately after the
consummation thereof, no Default shall have occurred and be continuing;

(b) unless the consideration paid for such acquisition (including, without
duplication, the assumption of Indebtedness and aggregate amount of Indebtedness
of the subject of such acquisition remaining outstanding after the consummation
thereof) is less than $15,000,000, Subject EBITDA for the period of four fiscal
quarters of the Facility, Person or business so acquired ended most recently
before the consummation of such acquisition, was greater than zero;

(c) the Total Leverage Ratio and Senior Secured Leverage Ratio on the last day
of the period of four fiscal quarters of GEO ended most recently before the
consummation of such acquisition for which financial statements have been
delivered under Section 5.01(a) or (b), as applicable, calculated on a Pro Forma
Basis as if the acquisition had occurred on the first day of such period, and
giving pro forma effect to all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness from and after such day through and including the date of the
consummation of such acquisition, is at least 0.25 below the Total Leverage
Ratio and Senior Secured Leverage Ratio, respectively, required to be maintained
pursuant to Section 6.09 on such day; and

(d) such acquisition shall be consummated such that, after giving effect
thereto, the subject of such acquisition shall be one or more Restricted
Subsidiaries or (to the extent constituting assets that are not Persons) shall
be acquired directly by GEO and/or one or more of its Restricted Subsidiaries;
provided that nothing herein shall prevent GEO from designating the subject of
such acquisition as an Unrestricted Subsidiary in accordance with
Section 5.09(d) hereof.

“Permitted Business” means a business, a line of business or a facility in the
same line of business as is conducted by GEO and its Subsidiaries on the date
hereof and any business reasonably related thereto or ancillary or incidental
thereto, or a reasonable extension thereof, including the provision of services
or goods to Governmental Authorities, or any change in the business of GEO and
its Subsidiaries necessary to qualify as a REIT.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and other governmental charges
that are not yet due beyond the period of grace or are being contested in
compliance with Section 5.04;

 

21



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, banker’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of GEO or any of its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moody’s”);

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof, or by any Lender which has
a combined capital and surplus and undivided profits of not less than
$500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (d) of this definition; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have portfolio
assets of at least $1,000,000,000.

 

22



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which GEO or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned thereto in Section 9.01(d).

“Prime Rate” means, at any time, the rate of interest per annum established from
time to time by BNP Paribas as its prevailing “base rate” or “prime rate” for
loans in Dollars in the United States. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in such prime
rate occurs. The parties hereto acknowledge that the rate announced publicly by
BNP Paribas as its prime rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks.

“Principal Payment Dates” means, in the case of Term Loans, the 28 consecutive
quarter-annual anniversaries of the First Restatement Effective Date beginning
with and including the first such quarter-annual anniversary falling after the
First Restatement Effective Date and ending with and including the Term Loan
Maturity Date; provided that if there is no day corresponding to the First
Restatement Effective Date in the appropriate calendar month, then the relevant
Principal Payment Date shall be the last day of such month.

“Pro Forma Basis” means, in making any determination of EBITDA or Adjusted
EBITDA for any period, that pro forma effect shall be given to any acquisition
permitted hereunder including any Permitted Acquisition that occurred during
such period and to any acquisition by the Person acquired by GEO or any
Restricted Subsidiary that occurred during such period, in each case, taking
into account both revenues (excluding revenues created by synergies) and
estimated cost-savings, as determined reasonably and in good faith by a
Financial Officer of GEO and approved by the Administrative Agent, provided that
GEO delivers to the Administrative Agent a certificate of a Financial Officer of
GEO setting forth such pro forma calculations and all assumptions that are
material to such calculations.

“Pro Forma Senior Secured Leverage Ratio” means, on any date, the Senior Secured
Leverage Ratio on the last day of GEO’s fiscal quarter then most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), as applicable, (i) after giving pro forma effect since such last day
through and including such date to: (x) all payments, prepayments, redemptions,
retirements, sinking fund payments, and borrowings, issuances and other
incurrences, of secured Indebtedness and (y) any changes to the amount of
Unrestricted Cash and (ii) calculating EBITDA for the period of computation on a
Pro Forma Basis.

“Pro Forma Total Leverage Ratio” means, on any date, the Total Leverage Ratio on
the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, (i) after giving pro forma effect since such last day through and
including such date to: (x) all payments, prepayments, redemptions, retirements,
sinking fund payments, and borrowings, issuances and other incurrences, of
Indebtedness and (y) any changes to the amount of Unrestricted Cash and
(ii) calculating EBITDA for the period of computation on a Pro Forma Basis.

“Public Lender” has the meaning assigned thereto in Section 9.01(d).

 

23



--------------------------------------------------------------------------------

“Quarterly Date” means the last Business Day of January, April, July and October
in each year, as applicable, the first of which shall be the first such day
after the First Restatement Effective Date.

“Ravenhall Project Subsidiaries” means, collectively, GEO Ravenhall Holdings Pty
Ltd, GEO Ravenhall Finance Holdings Pty Ltd, GEO Ravenhall Finance Holding
Trust, GEO Ravenhall Pty Ltd, GEO Ravenhall Finance Pty Ltd, GEO Ravenhall
Trust, GEO Ravenhall Finance Trust, Ravenhall Finance Co. Pty Ltd. and any
direct or indirect Subsidiary of the foregoing entities, in each case to the
extent a Subsidiary of GEO.

“RCF Collateral Account” has the meaning assigned thereto in Section 2.05(k).

“RCF LC” means any letter of credit issued by any RCF LC Issuer pursuant to this
Agreement.

“RCF LC Disbursement” means a payment made by an RCF LC Issuer pursuant to an
RCF LC.

“RCF LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding RCF LCs at such time plus (b) the aggregate amount of
all RCF LC Disbursements that have not yet been reimbursed by or on behalf of
the Borrowers at such time. The RCF LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total RCF LC Exposure at such time.

“RCF LC Issuer” means (i) BNP Paribas, (ii) JPMorgan Chase Bank, N.A.,
(iii) Bank of America, N.A., (iv) HSBC Bank USA, N.A. or (v) any Lender selected
by GEO that is reasonably acceptable to the Administrative Agent and consents to
be an “RCF LC Issuer” hereunder, and their successors in such capacity as
provided in Section 2.05(j). An RCF LC Issuer may, in its discretion, arrange
for one or more RCF LCs to be issued by Affiliates of such RCF LC Issuer, in
which case the term “RCF LC Issuer” shall include any such Affiliate with
respect to RCF LCs issued by such Affiliate. Each reference herein to “the RCF
LC Issuer” shall refer to the respective RCF LC Issuer of an RCF LC.

“Register” has the meaning assigned thereto in Section 9.04(c).

“Refundable Excess” has the meaning assigned thereto in Section 2.10(c)(iii).

“REIT” means a real estate investment trust as defined and taxed under
Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 8.01.

“Required Lenders” means, at any time, subject to Section 2.18(b) and to the
last paragraph of Section 9.02(b), Lenders having Revolving Credit Exposures,
AUD LC Exposures, outstanding Term Loans, outstanding Incremental Term Loans and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures, AUD LC Exposures, outstanding Term Loans, outstanding
Incremental Term Loans and unused Commitments at such time. The “Required
Lenders” of a particular Class of Loans means Lenders having Revolving Credit
Exposures, AUD LC Exposures, outstanding Term Loans, outstanding Incremental
Term Loans and unused Commitments of such Class representing more than 50% of
the total Revolving Credit Exposures, outstanding Term Loans, outstanding
Incremental Term Loans and unused Commitments of such Class at such time.

“Resignation Effective Date” has the meaning assigned thereto in Section 8.01.

 

24



--------------------------------------------------------------------------------

“Restricted Domestic Subsidiary” means any Domestic Subsidiary of GEO that is
not an Unrestricted Subsidiary.

“Restricted Payment” means, with respect to any Person, any (x) dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of such Person, or (y) payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any Equity Rights with
respect to such Person.

“Restricted Subsidiary” means any Subsidiary of GEO that is not an Unrestricted
Subsidiary.

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(a).

“Revolving Credit Availability Period” means the period from and including the
First Restatement Effective Date to but excluding the earlier of the Revolving
Credit Commitment Termination Date and the date of termination of the Revolving
Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in RCF LCs and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of the Lenders’ Revolving Credit Commitments as of the First
Restatement Date was, and as of the Second Restatement Date is, in each case
$700,000,000.

“Revolving Credit Commitment Increase” has the meaning assigned thereto in
Section 2.08(e)(i).

“Revolving Credit Commitment Termination Date” means the fifth anniversary of
the Second Restatement Effective Date.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its RCF LC Exposure and Swingline Exposure at such time.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have expired or been terminated, a Lender
with Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Credit Loan Note” means a promissory note of the Borrowers payable to
any Lender, substantially in the form of Exhibit A-2 (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from
outstanding Revolving Credit Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

“Sanctioned Country” means, at any time of determination, a country or territory
which is, or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealings with such country, territory or government
(as of the Second Restatement Effective Date, Cuba, Iran, Burma, North Korea,
Sudan, and Syria).

 

25



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time of determination, any Person with whom
dealings are restricted or prohibited under Sanctions, including (a) any Person
listed in any Sanctions-related list of designated Persons maintained by the
United States (including by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, or the U.S. Department
of Commerce), the United Nations Security Council, the European Union or any of
its member states, Her Majesty’s Treasury, Switzerland or any other relevant
authority, (b) any Person located, organized or resident in, or any Governmental
Entity or governmental instrumentality of, a Sanctioned Country or (c) any
Person 25% or more directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person described in clauses (a) or (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce, (b) the United Nations
Security Council, (c) the European Union or any of its member states, (d) Her
Majesty’s Treasury, (e) Switzerland or (f) any other relevant authority.

“Second Currency” has the meaning assigned thereto in Section 9.15.

“Second Restatement Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.03).

“Secured Parties” means the Administrative Agent, the Lenders and the Hedge
Counterparties.

“Security Documents” means the Guaranty Agreement, the Collateral Agreement, the
Mortgages, the Collateral Assignment, each Joinder Agreement and each other
agreement or writing pursuant to which any Borrower or any Restricted Subsidiary
purports to grant a Lien on any property or assets securing their obligations
under the Loan Documents.

“Senior Note Indentures” means, collectively, each of the indentures under which
the Senior Notes are issued.

“Senior Notes” means, collectively, any senior notes (including, without
limitation, the 2021 Notes) issued by GEO or any of its Subsidiaries.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) the result
of (i) the aggregate outstanding principal amount of all secured Indebtedness of
GEO and its Restricted Subsidiaries on such date (calculated on a consolidated
basis without duplication in accordance with GAAP) minus (ii) the sum of (x) the
aggregate amount (not less than zero) of Unrestricted Cash on such date plus
(y) to the extent included in the calculation under the clause (a)(i) of this
definition, the undrawn amount of all outstanding Letters of Credit on such date
to (b) Adjusted EBITDA for the period of four fiscal quarters of GEO ending on
or most recently ended prior to such date.

“Series” has the meaning assigned thereto in Section 2.01(c).

“Significant Subsidiary” means any Subsidiary (or group of Subsidiaries on a
consolidated or combined basis) that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as such Regulation is in effect on the date hereof.

“Solvent” means, as to GEO and its Subsidiaries on a particular date, that each
such Person (a) has capital sufficient to carry on its business and transactions
and all business and transactions in

 

26



--------------------------------------------------------------------------------

which it is about to engage and is able to pay its debts as they mature,
(b) owns property having a value, both at fair valuation and at present fair
saleable value, greater than the amount required to pay its probable liabilities
(including contingencies), (c) does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature and (d) is “solvent” within the meaning given that
term and similar terms under Title 11 of the United States Code entitled
“Bankruptcy” (as now and hereafter in effect or any successor statute) and other
applicable laws relating to fraudulent transfers and conveyances.

“South African Rand” refers to the lawful currency of South Africa.

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special New York counsel to BNP Paribas, as Administrative Agent.

“Specified Currency” has the meaning assigned thereto in Section 9.15.

“Specified Place” has the meaning assigned thereto in Section 9.15.

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Board or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subject EBITDA” means, for any period, for any Facility, Person or business
that is the subject of a proposed Permitted Acquisition (the “Acquired
Business”), the sum of the following for such period (calculated without
duplication on a consolidated basis for such Acquired Business and its
Subsidiaries to the fullest extent practicable in accordance with GAAP (and, if
such Acquired Business consists of assets rather than a Person, as if such
Acquired Business were a Person)) (a) net operating income (or loss) plus
(b) the sum of the following to the extent deducted in determining such net
operating income: (i) income and franchise taxes, (ii) interest expense,
(iii) amortization, depreciation and other non-cash charges (excluding insurance
reserves), and (iv) extraordinary losses.

“Subject Year” has the meaning assigned thereto in Section 6.05(a)(B).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of GEO.

“Swap Obligation” is defined in “Excluded Swap Obligation”.

 

27



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means (i) BNP Paribas or (ii) any Lender selected by GEO that
is reasonably acceptable to the Administrative Agent and consents to be a
“Swingline Lender” hereunder. Each reference herein to “the Swingline Lender”
shall refer to the respective Swingline Lender of a Swingline Loan.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit, Term or Incremental, as
opposed to Swingline.

“Synthetic Leases” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01(b), as opposed to Revolving Credit, Incremental or Swingline.

“Term Lender” means a Lender with an outstanding Term Loan.

“Term Loans” means the term loans described in Section 2.01(b).

“Term Loan Maturity Date” means the seventh anniversary of the First
Restatement Effective Date.

 

“Term Loan Note” means a promissory note of GEO payable to the order of any
Lender, substantially in the form of Exhibit A-1 hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of GEO to such Lender resulting from outstanding Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Title Companies” has the meaning assigned thereto in Section 5.10(a)(ii).

“Total Leverage Ratio” means, on any date, the ratio of (a) the result of the
following calculation: (i) the aggregate outstanding principal amount of all
Indebtedness of GEO, its Subsidiaries and the Other Consolidated Persons on such
date (calculated on a consolidated basis without duplication in accordance with
GAAP) minus (ii) the sum of (x) the aggregate amount (not less than zero) of
Unrestricted Cash on such date plus (y) the aggregate outstanding principal
amount of all Indebtedness of the Unrestricted Subsidiaries and the Other
Consolidated Persons on such date that is Non-Recourse to GEO and its Restricted
Subsidiaries plus (z) to the extent included in the calculation under the
clause (a)(i) of this definition, the undrawn amount of all outstanding Letters
of Credit on such date to (b) Adjusted EBITDA for the period of four fiscal
quarters of GEO ending on or most recently ended prior to such date.

“Transactions” means the execution, delivery and performance by each Borrower
and each Restricted Subsidiary of this Agreement and the other Loan Documents to
which it intended to be a party,

 

28



--------------------------------------------------------------------------------

the borrowing of Loans, the use of the proceeds thereof, and the issuance,
amendment, renewal or extension of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, if the context so requires, any other applicable
jurisdiction.

“Unrestricted Cash” means cash and Permitted Investments held by GEO and its
Restricted Subsidiaries that are not subject to any Lien or preferential
arrangement in favor of any Person to protect such Person against loss and are
not part of any funded reserve established by GEO or any of its Restricted
Subsidiaries required by GAAP.

“Unrestricted Subsidiary” means any Subsidiary of GEO (other than Corrections)
identified on the First Restatement Effective Date in the Disclosure Supplement
to (and as defined in) the Existing Credit Agreement as an Unrestricted
Subsidiary or designated as an Unrestricted Subsidiary after the First
Restatement Effective Date pursuant to Section 5.09(d) of the Existing Credit
Agreement or Section 5.09(d), provided that such Unrestricted Subsidiary meets
the requirements set forth in Section 5.09(d).

“Unrestricted Subsidiary Debt” means Indebtedness of any one or more
Unrestricted Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any time, the excess at such time of current assets
(excluding cash and cash equivalents) over current liabilities (excluding the
current portion of long-term debt) of GEO, its Subsidiaries and the Other
Consolidated Persons (determined on a consolidated basis without duplication in
accordance with GAAP).

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a “Syndicated
ABR Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Syndicated Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type
(e.g., a “Syndicated ABR Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. Any
reference herein to “the date hereof”, “the date of this Agreement” and words of
similar import shall be deemed to mean August 27, 2014. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein, including in
Section 6.13), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,

 

29



--------------------------------------------------------------------------------

(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
supplemented, re-enacted or redesignated from time to time and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if GEO
notifies the Administrative Agent that GEO requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies GEO that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, GEO will comply with
Section 5.12.

Section 1.05 Currencies; Currency Equivalents. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as otherwise expressly provided
herein, for purposes of determining

(i) whether the amount of any Revolving Credit Borrowing or RCF LC, together
with all other Revolving Credit Borrowings and RCF LCs then outstanding or to be
borrowed or issued at the same time that such Revolving Credit Borrowing or RCF
LC is outstanding, would exceed the aggregate amount of the Revolving Credit
Commitments,

(ii) the aggregate unutilized amount of the Commitments of any Class,

(iii) the Revolving Credit Exposure or the LC Exposure of any Class, or

(iv) the Dollar equivalent amount of any AUD LC

the outstanding face amount of any Letter of Credit that is denominated in any
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount of
the Foreign Currency of such Letter of Credit, determined as of the date of such
Letter of Credit.

Wherever in this Agreement in connection with a Letter of Credit a required
minimum or multiple amount is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).

ARTICLE II

THE CREDITS

Section 2.01 The Commitments; Loans. The Lenders made, and on the terms and
subject to the conditions set forth herein severally agree to make, Loans, in
each case as set forth below.

 

30



--------------------------------------------------------------------------------

(a) Revolving Credit Loans.

(i) On the First Restatement Effective Date, the Existing Revolving Credit Loans
(as defined in the Existing Credit Agreement) of each Lender outstanding on the
First Restatement Effective Date (immediately prior to giving effect thereto)
were continued, and on the First Restatement Date constituted and remained
outstanding as Revolving Credit Loans hereunder. All Revolving Credit Loans
outstanding on the date hereof (immediately prior to giving effect to the Second
Restatement Effective Date) remain outstanding hereunder as of the Second
Restatement Effective Date.

(ii) Each Revolving Credit Lender agrees to make Revolving Credit Loans to the
Borrowers from time to time during the Revolving Credit Availability Period, in
Dollars, in an aggregate principal amount that will result in neither (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment nor (ii) the total Revolving Credit Exposures exceeding the total
Revolving Credit Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Credit Loans.

(b) Term Loans. On the First Restatement Effective Date, the Existing Term Loans
(as defined in the Existing Credit Agreement) of each Lender outstanding on the
First Restatement Effective Date (immediately prior to giving effect thereto)
were continued, and on the First Restatement Date constituted and remained
outstanding as Term Loans hereunder. As of the Second Restatement Effective
Date, Term Loans in an aggregate principal amount of $296,250,000 remain
outstanding hereunder. Amounts prepaid or repaid in respect of Term Loans may
not be reborrowed.

(c) Incremental Term Loans. In addition to Borrowings of Revolving Credit Loans
and Term Loans pursuant to Section 2.01(a) or (b) above, respectively, at any
time and from time to time, GEO may request that any one or more of the Lenders
or, at the option of GEO, other financial institutions or funds selected by GEO
offer to enter into commitments to make additional Incremental Term Loans to
GEO, in Dollars, under this Section 2.01(c). In the event that one or more of
the Lenders or such other financial institutions or funds offer, in their sole
discretion, to enter into such commitments, and such Lenders or financial
institutions or funds and GEO agree as to the amount of such commitments that
shall be allocated to the respective Lenders or financial institutions or funds
making such offers and the fees (if any) to be payable by GEO in connection
therewith, such Lenders or financial institutions or funds shall become
obligated to make Incremental Term Loans under this Agreement in an amount equal
to the amount of their respective Incremental Term Loan Commitments (and such
financial institutions shall become “Incremental Lenders” hereunder). The
Incremental Term Loans to be made pursuant to any such agreement between GEO and
any such Lenders or financial institutions or funds in response to any such
request by GEO shall be deemed to be a separate “Series” of Incremental Term
Loans for all purposes of this Agreement.

Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Term Loan Commitments entered into pursuant to
any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Term Loans) shall be (A) $20,000,000 or a larger
multiple of $1,000,000 or (B) any other amount consented to by the
Administrative Agent and (ii) the aggregate principal amount of all Incremental
Term Loan Commitments established after the Second Restatement Effective Date
plus the aggregate principal amount of all Revolving Credit Commitment Increases
obtained after the Second Restatement Effective Date shall not exceed
$350,000,000. Except as otherwise expressly provided herein, the Incremental
Term Loans of any Series shall have the interest rate, participation and other
fees, commitment reduction schedule (if any), amortization and maturity date,
and be subject to such conditions to effectiveness and initial credit extension,
as shall be agreed upon by the respective Incremental Lenders of such Series,
GEO and the

 

31



--------------------------------------------------------------------------------

Administrative Agent (which agreement by the Administrative Agent shall not be
unreasonably withheld in the case of interest rates and participation and other
fees), provided that in any event (x) the Incremental Term Loans shall be
subject to, and entitled to the benefits of, the collateral security and
Guarantees provided for herein and in the other Loan Documents on an equal and
ratable basis with each other Loan, (y) the maturity for Incremental Term Loans
shall not be earlier than the Term Loan Maturity Date and may be later than the
Term Loan Maturity Date to the extent so agreed by GEO and such Incremental
Lenders and (z) the weighted average-life-to-maturity for such Series of
Incremental Term Loans shall not be shorter than the weighted
average-life-to-maturity for the Term Loans and may be longer than the weighted
average-life-to-maturity for the Term Loans to the extent so agreed by GEO and
such Incremental Lenders; provided, further that GEO and the applicable
Incremental Lenders may modify or waive any or all of the conditions to the
initial borrowing of the applicable Incremental Term Loans (but not, for the
avoidance of doubt, any conditions to the effectiveness of any Incremental Term
Loan Commitments) set forth in this Agreement (other than with respect to
(x) the absence of any Event of Default under any of Sections 7.01(a), (b), (h),
(i) or (j) or (y) the accuracy of customary “specified representations”) in any
transaction where the net cash proceeds of such Incremental Term Loan will be
used to fund the purchase price for a Permitted Acquisition or other acquisition
permitted under this Agreement.

Following the acceptance by GEO of the offers made by any one or more Lenders to
make any Series of Incremental Term Loans pursuant to the foregoing provisions
of this Section 2.01(c), each such Incremental Lender in respect of such Series
of Incremental Term Loans severally agrees, on the terms and conditions of this
Agreement, to make such Incremental Term Loans to GEO during the period from and
including the date of such acceptance to and including the commitment
termination date specified in the agreement entered into with respect to such
Series in an aggregate principal amount up to but not exceeding the amount of
the Incremental Term Loan Commitment of such Incremental Lender in respect of
such Series as in effect from time to time. Amounts prepaid or repaid in respect
of Incremental Term Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, each Syndicated Borrowing shall be
comprised entirely of ABR Loans or of Eurodollar Loans as GEO may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $2,500,000 or a larger multiple of
$1,000,000. Each Syndicated ABR Borrowing shall be in an aggregate amount equal
to $1,000,000 or a larger multiple of $1,000,000; provided that a Syndicated ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or (in the case of a
Revolving Credit ABR Borrowing) that is required to finance the reimbursement of
an RCF LC Disbursement as contemplated by Section 2.05(f). Each Swingline Loan
shall be in an amount equal to $100,000 or a

 

32



--------------------------------------------------------------------------------

larger multiple of $100,000. Borrowings of more than one Class and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen Eurodollar Borrowings outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request (or to elect to convert to
or continue as a Eurodollar Borrowing):

(i) any Revolving Credit Borrowing if the Interest Period requested therefor
would end after the Revolving Credit Commitment Termination Date;

(ii) any Term Borrowing if the Interest Period requested therefor would end
after the applicable Term Loan Maturity Date;

(iii) any Term Borrowing of either Class if the Interest Period requested
therefor would commence before and end after any Principal Payment Date unless,
after giving effect thereto, the aggregate principal amount of the Term Loans of
such Class having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
of such Class permitted to be outstanding after giving effect to the payments of
principal required to be made on such Principal Payment Date; and

(iv) any Borrowing of a Series of Incremental Term Loans if the Interest Period
requested therefor would commence before and end after (x) the final maturity
date for such Series or (y) any date specified for the amortization of such
Series unless, in the case of this clause (y), after giving effect thereto, the
aggregate principal amount of the Incremental Term Loans of such Series having
Interest Periods that end after such date shall be equal to or less than the
aggregate principal amount of the Incremental Term Loans of such Series
permitted to be outstanding after giving effect to the payments of principal
required to be made on such date.

Section 2.03 Requests for Syndicated Borrowings.

(a) Notices. To request a Syndicated Borrowing, GEO shall notify the
Administrative Agent of such request (i) in the case of a Eurodollar Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing, or (ii) in the case of a Syndicated ABR
Borrowing, not later than noon, New York City time, on the Business Day before
the date of the proposed Borrowing; provided that any such notice of a Revolving
Credit ABR Borrowing to finance the reimbursement of an RCF LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each Borrowing Request shall
be irrevocable and shall be in writing in a form approved by the Administrative
Agent and signed by GEO.

(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Credit Borrowing, Term
Borrowing or Incremental Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

33



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi) the location and number of the account of a Borrower to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
GEO shall be deemed to have selected an Interest Period of one month’s duration.

Section 2.04 Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Revolving Credit Availability Period, in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $40,000,000 or (ii) the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments, provided that such Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) Notice of Swingline Loans. To request a Swingline Loan, GEO shall notify the
Administrative Agent of such request in writing, not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the applicable Swingline Lender of any such notice received from
GEO. Such Swingline Lender shall make each Swingline Loan available to the
Borrowers by means of a credit to the general deposit account of a Borrower (as
designated by GEO in writing) with such Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an RCF LC Disbursement as
provided in Section 2.05(f), by remittance to the respective RCF LC Issuer) by
2:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Participations by Lenders in Swingline Loans. The applicable Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Credit Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Credit Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above in this Section 2.04(c), to pay to the Administrative Agent, for
account of such Swingline Lender, such Revolving Credit Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each

 

34



--------------------------------------------------------------------------------

Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.04(c) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Credit Lender shall comply with its obligation under this Section 2.04(c) by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Revolving Credit Lender.

The Administrative Agent shall notify GEO of any participations in any Swingline
Loan acquired pursuant to the preceding provisions of this Section 2.04(c), and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to a Swingline Lender. Any amounts received by a
Swingline Lender from the Borrowers (or other party on behalf of the Borrowers)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made their payments pursuant to the preceding provisions
of this Section 2.04(c) and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any reason.
The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve the Borrowers of any default in the payment
thereof.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, GEO may request (i) any RCF LC Issuer
to issue, at any time and from time to time during the Revolving Credit
Availability Period, RCF LCs for the account of the Borrowers in such form as is
acceptable to the Administrative Agent and such RCF LC Issuer in its reasonable
determination, which RCF LCs may be denominated in Dollars or in any Agreed
Foreign Currency and (ii) any AUD LC Issuer to issue, at any time and from time
to time during the AUD LC Availability Period, AUD LCs for the account of GEO in
such form as is acceptable to the Administrative Agent, GEO and such AUD LC
Issuer (in its reasonable determination), which AUD LCs shall be denominated in
Australian Dollars. RCF LCs issued hereunder shall constitute utilization of the
Revolving Credit Commitments. AUD LCs issued hereunder shall constitute
utilization of the Australian LC Facility Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of an RCF LC (or the amendment, renewal or extension of an outstanding RCF LC),
GEO shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective RCF LC Issuer) to
an RCF LC Issuer selected by it and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of an RCF LC, or identifying the RCF LC to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such RCF
LC is to expire (which shall comply with Section 2.05(d)), the amount and
Currency of such RCF LC, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such RCF LC. Such notice shall be given to the Administrative Agent (i) in the
case of an RCF LC to be denominated in Dollars, not later than 4:00 p.m., New
York City time, three Business Days before the date of the proposed issuance,
amendment, renewal or extension and (ii) in the case of an RCF LC to be
denominated in a Foreign

 

35



--------------------------------------------------------------------------------

Currency, not later than 4:00 p.m., London time, three Business Days (or four
Business Days if longer notice is determined by the Administrative Agent to be
required) before the date of the proposed issuance, amendment, renewal or
extension. The RCF LC Issuer shall promptly notify each Revolving Credit Lender
of the issuance of any RCF LC and upon request by any such Lender, furnish to
such Lender a copy of such RCF LC and the amount of such Lender’s participation
therein.

To request the issuance of an AUD LC (or the amendment, renewal or extension of
an outstanding AUD LC), GEO shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
respective AUD LC Issuer) to an AUD LC Issuer selected by it and the
Administrative Agent a notice, in a form approved by the Administrative Agent
and signed by the Borrower (an “AUD LC Request”), requesting the issuance of an
AUD LC, or identifying the AUD LC to be renewed or extended, and specifying the
date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such AUD LC is to expire (which shall not be earlier
than one year after issuance thereof, except as required by Section 2.05(d)),
the amount of such AUD LC, whether such AUD LC is to be an AUD FLOC or an AUD
PLOC, the name and address of the beneficiary thereof, whether such AUD LC is
requested on a Competitive Bid basis and such other information as shall be
necessary to prepare, renew or extend such AUD LC. Such notice shall be given to
the Administrative Agent not later than 10:00 a.m., New York City time, four
Business Days before the date of the proposed issuance, amendment, renewal or
extension (the “AUD LC Request Time”). The AUD LC Issuer shall promptly notify
each Australian LC Facility Lender of the AUD LC Issuer’s receipt of any AUD LC
Request, furnish to such Lenders a copy of such AUD LC Request and take such
other actions in respect of such AUD LC Request as are provided in
Section 2.05(l).

If requested by the applicable Issuing Lender, the Borrowers, with respect to
any RCF LC, or GEO, with respect to any AUD LC, shall also submit a Letter of
Credit application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of Letter of Credit application or other agreement submitted by the Borrower or
GEO, as applicable, to, or entered into by the Borrowers or GEO, as applicable,
with, an Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(c) Limitations. An RCF LC shall be issued, amended, renewed or extended only if
after giving effect to such issuance, amendment, renewal or extension (A) the
aggregate RCF LC Exposure shall not exceed $175,000,000 and (B) the total
Revolving Credit Exposure shall not exceed the total Revolving Credit
Commitments (and upon issuance, amendment, renewal or extension of each RCF LC
the Borrowers shall be deemed to represent and warrant as to the same).

An AUD LC shall be issued, renewed or extended only if, after giving effect to
such issuance, amendment, renewal or extension, the aggregate AUD LC Exposure
shall not exceed A$225,000,000 and, solely with respect to the issuance,
amendment, renewal or extension of any AUD FLOC, the aggregate AUD LC Exposure
in respect of AUD FLOCs shall not exceed A$130,000,000 (and upon issuance,
amendment, renewal or extension of each AUD LC, GEO shall be deemed to represent
and warrant as to the same).

(d) Expiration Date. Each RCF LC shall expire at or prior to the close of
business on the earlier of (i) the date reasonably satisfactory to the
applicable RCF LC Issuer and (ii) the date that is five Business Days prior to
the Revolving Credit Commitment Termination Date; provided, that such date may
be later than the date that is five Business Days prior to the Revolving Credit
Commitment Termination Date if and so long as such RCF LC is cash collateralized
no later than such fifth prior Business Day in accordance with Section 2.05(k).

 

36



--------------------------------------------------------------------------------

Each AUD LC shall expire at or prior to the close of business on the earlier of
(i) the date reasonably satisfactory to the applicable AUD LC Issuer (which date
shall be no earlier than (x) in the case of any AUD FLOC, the first anniversary
of the issuance thereof, or (y) in the case of any AUD PLOC, the earliest
expiration date acceptable to the beneficiary thereof at the time the AUD LC
Request in respect of such AUD PLOC is made pursuant to Section 2.05(b), as
represented to the Administrative Agent and the AUD LC Issuer by GEO in writing
at such time) and (ii) the date that is five Business Days prior to (x) the
Australian LC Facility Termination Date, in the case of any AUD PLOC, or (y) the
AUD FLOC Maturity Date, in the case of any AUD FLOC; provided that such date may
be later than the date that is five Business Days prior to the Australian LC
Facility Termination Date or the AUD FLOC Maturity Date, as applicable, if and
so long as such AUD LC is cash collateralized no later than such fifth prior
Business Day in accordance with Section 2.05(k).

(e) Participations.

(i) By the issuance of an RCF LC (or an amendment to an RCF LC increasing the
amount thereof) by any RCF LC Issuer, and without any further action on the part
of such RCF LC Issuer or the Lenders, such RCF LC Issuer hereby grants to each
Revolving Credit Lender, and each Revolving Credit Lender hereby acquires from
such RCF LC Issuer, a participation in such RCF LC equal to such Revolving
Credit Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such RCF LC. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this
Section 2.05(e)(i) in respect of RCF LCs is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any RCF LC or the occurrence and continuance of a Default or
reduction or termination of the Commitments.

(ii) In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the respective RCF LC Issuer, such Revolving Credit
Lender’s Applicable Percentage of the Dollar Equivalent of each RCF LC
Disbursement made by an RCF LC Issuer promptly upon the request of such RCF LC
Issuer at any time from the time of such RCF LC Disbursement until such RCF LC
Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason. Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Credit
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective RCF LC Issuer the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrowers pursuant to Section 2.05(f), the
Administrative Agent shall distribute such payment to the respective RCF LC
Issuer or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such RCF LC Issuer, then to such
Revolving Credit Lenders and such RCF LC Issuer as their interests may appear.
Any payment made by a Revolving Credit Lender pursuant to this paragraph to
reimburse an RCF LC Issuer for any RCF LC Disbursement shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
RCF LC Disbursement.

(iii) By the issuance of an AUD LC by any AUD LC Issuer, and without any further
action on the part of such AUD LC Issuer or the Lenders, such AUD LC Issuer
hereby grants to each Australian LC Facility Lender or, if such AUD LC is a
Competitive AUD LC, each Competitive Australian LC Facility Lender in respect of
such Competitive AUD LC, and each such Lender hereby acquires from such AUD LC
Issuer, a participation in such AUD LC equal to such Australian LC Facility
Lender’s Applicable Percentage of the aggregate amount available to

 

37



--------------------------------------------------------------------------------

be drawn under such AUD LC or, in the case of a Competitive AUD LC, a
participation in such Competitive AUD LC equal to such Competitive Australian LC
Facility Lender’s Competitive AUD LC Percentage of the aggregate amount
available to be drawn under such Competitive AUD LC. Each Australian LC Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Section 2.05(e)(iii) in respect of AUD LCs is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any renewal or extension of any AUD LC or the occurrence and
continuance of a Default or reduction or termination of the applicable
Commitments.

(iv) In consideration and in furtherance of the foregoing, each Australian LC
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the respective AUD LC Issuer, such
Australian LC Facility Lender’s Applicable Percentage or Competitive AUD LC
Percentage, as the case may be, of each AUD LC Disbursement made by an AUD LC
Issuer in respect of an AUD LC in which such Australian LC Facility Lender has
acquired a participation pursuant to Section 2.05(e)(iii) (or pursuant to
Section 2.18 or otherwise) within two Business Days following the request of
such AUD LC Issuer at any time from the time of such AUD LC Disbursement until
such AUD LC Disbursement is reimbursed by GEO or at any time after any
reimbursement payment is required to be refunded to GEO for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.06 with respect to Loans made by Lenders (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Australian LC
Facility Lenders), and the Administrative Agent shall promptly pay to the
respective AUD LC Issuer the amounts so received by it from the Australian LC
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from GEO pursuant to Section 2.05(f), the Administrative Agent shall
distribute such payment to the respective AUD LC Issuer or, to the extent that
the Australian LC Facility Lenders have made payments pursuant to this paragraph
to reimburse such AUD LC Issuer, then to such Australian LC Facility Lenders and
such AUD LC Issuer as their interests may appear. Any payment made by a
Australian LC Facility Lender pursuant to this paragraph to reimburse an AUD LC
Issuer for any AUD LC Disbursement shall not constitute a loan to GEO and shall
not relieve GEO of its obligation to reimburse such AUD LC Disbursement.

(f) Reimbursement. If an RCF LC Issuer shall make any RCF LC Disbursement in
respect of an RCF LC, the Borrowers shall reimburse such RCF LC Issuer in
respect of such RCF LC Disbursement by paying to the Administrative Agent an
amount equal to the Dollar Equivalent of such RCF LC Disbursement not later than
4:00 p.m., New York City time, on (i) the Business Day that any Borrower
receives notice of such RCF LC Disbursement, if such notice is received prior to
11:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that any Borrower receives such notice, if such notice is not received
prior to such time, provided that, if the Dollar Equivalent of such RCF LC
Disbursement is not less than $1,000,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.04 that such payment be financed with a Revolving
Credit ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Revolving Credit ABR Borrowing or
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
RCF LC Disbursement, the payment then due from the Borrowers in respect thereof
and such Revolving Credit Lender’s Applicable Percentage of the Dollar
Equivalent thereof.

If an AUD LC Issuer shall make any AUD LC Disbursement in respect of an AUD LC,
GEO shall reimburse such AUD LC Issuer in respect of such AUD LC Disbursement by
paying to the Administrative Agent the amount of such AUD LC Disbursement not
later than 4:00 p.m., New York

 

38



--------------------------------------------------------------------------------

City time, on the fifth Business Day following the day that GEO receives notice
of such AUD LC Disbursement. If GEO fails to make such payment when due, the
Administrative Agent shall notify each Australian LC Facility Lender (or, in the
case of an AUD LC Disbursement in respect of a Competitive AUD LC, each
Australian LC Facility Lender with a participation in the relevant Competitive
AUD LC) of the applicable AUD LC Disbursement, the payment then due from GEO in
respect thereof and such Australian LC Facility Lender’s Applicable Percentage
or Competitive AUD LC Percentage thereof, as applicable. Notwithstanding
anything in this Agreement to the contrary, and in addition to (and without
limiting) any provision of Section 9.02, no subordination of any obligation of
GEO to reimburse the AUD LC Issuer pursuant to this Section 2.05(f) for any AUD
LC Disbursement shall be effective without the prior written consent of each
Australian LC Facility Lender.

(g) Obligations Absolute. The Borrowers’ or GEO’s, as applicable, obligations to
reimburse LC Disbursements as provided in Section 2.05(f) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement in such draft or other document being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05(g),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ or GEO’s, as applicable, obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder) or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrowers, with respect to any RCF LC, or GEO, with
respect to any AUD LC, to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers and GEO, as applicable, to the extent permitted by applicable law)
suffered by the Borrowers, or GEO, as applicable, that are caused by such
Issuing Lender’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to have exercised care in each such determination, and that:

(i) any Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) any Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to decline to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

 

39



--------------------------------------------------------------------------------

(iii) this sentence shall establish the standard of care to be exercised by each
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Lender for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Lender shall promptly after such examination notify the Administrative
Agent and GEO in writing of such demand for payment and whether such Issuing
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
or GEO, as applicable, of their respective obligations to reimburse such Issuing
Lender and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum equal to, (i) in the case of any RCF LC
Disbursement, the rate per annum then applicable to Revolving Credit ABR Loans,
and (ii) in the case of any AUD LC Disbursement, the AUD Rate plus the
applicable Maximum AUD LC Fee Rate then in effect; provided that, if the
Borrowers, in the case of any RCF LC Disbursement, or GEO, in the case of any
AUD LC Disbursement, fails to reimburse such applicable LC Disbursement when due
pursuant to Section 2.05(f), then Section 2.12(c) shall apply. Interest accrued
pursuant to this Section 2.05(i) shall be for account of the applicable Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to Section 2.05(f) to reimburse such Issuing Lender shall be for
account of such Lender to the extent of such payment.

(j) Replacement of an Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement between GEO, the Administrative Agent, the replaced
Issuing Lender and the successor Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Lender. At the time any
such replacement shall become effective, the applicable Borrowers shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.11(b) or (d), as applicable. From and after the effective date of any
such replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term “RCF
LC Issuer”, “AUD LC Issuer” or “Issuing Lender” shall be deemed to include, as
applicable, such successor or any previous Issuing Lender, or such successor and
all previous Issuing Lenders, as the context shall require. After the
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that GEO receives notice from the Administrative
Agent or the Required Lenders of the Revolving Credit Loans (or, if the maturity
of the Loans has been accelerated, Revolving Credit Lenders with RCF LC Exposure
representing more than 50% of the total RCF LC Exposure) demanding the deposit
of cash collateral, (ii) the Borrowers shall be required to provide cover for
RCF LC Exposure pursuant to Section 2.10(c), or (iii) GEO shall elect to extend
the expiration date of any RCF LC pursuant to Section 2.05(d), the Borrowers
shall immediately deposit into a cash collateral account established at a
banking institution selected by the Administrative Agent (the “RCF Collateral
Account”), which account may be a “securities account” (within the meaning of
Section 8-501 of the UCC as in effect in the State of

 

40



--------------------------------------------------------------------------------

New York), in the name of the Administrative Agent and for the benefit of the
Revolving Credit Lenders, an amount in cash equal to, 105%, in the case of
clause (i) of this sentence, or 103%, in the case of clause (ii) or clause (iii)
of this sentence, of the Dollar Equivalent of the RCF LC Exposure as of such
date plus any accrued and unpaid interest thereon and, in the case of cover
pursuant to Section 2.10(c), the amount required under Section 2.10(c), provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to either Borrower described in Sections 7.01(h) or (i). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement in
respect of the Lenders’ RCF LC Exposure and the other amounts contemplated by
this paragraph.

If (i) any Event of Default shall occur and be continuing, on the Business Day
that GEO receives notice from the Administrative Agent or the Required Lenders
of the Australian LC Facility Commitments (or, if the maturity of the Loans has
been accelerated, Australian LC Facility Lenders with AUD LC Exposure
representing more than 50% of the total AUD LC Exposure) demanding the deposit
of cash collateral, (ii) GEO shall be required to provide cover for AUD LC
Exposure, or (iii) GEO shall elect to extend the expiration date of any AUD LC
pursuant to Section 2.05(d), GEO shall immediately deposit into a cash
collateral account established at a banking institution selected by the
Administrative Agent (the “AUD Collateral Account” and, together with the RCF
Collateral Account, the “Collateral Accounts”), which account may be a
“securities account” (within the meaning of Section 8-501 of the UCC as in
effect in the State of New York), in the name of the Administrative Agent and
for the benefit of the Australian LC Facility Lenders, an amount in cash equal
to, 105%, in the case of clause (i) of this sentence, or 103%, in the case of
clause (ii) or clause (iii) of this sentence, of the AUD LC Exposure as of such
date plus any accrued and unpaid interest thereon, provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to either
Borrower described in Sections 7.01(h) or (i). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of GEO under this Agreement in respect of the Lenders’ AUD LC
Exposure and the other amounts contemplated by this paragraph.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Accounts. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral
Accounts. Moneys in (i) the RCF Collateral Account shall be applied by the
Administrative Agent to reimburse each RCF LC Issuer for RCF LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the RCF LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of all Lenders with RCF LC Exposure), be
applied to satisfy other obligations of the Borrowers under this Agreement and
(ii) the AUD Collateral Account shall be applied by the Administrative Agent to
reimburse each AUD LC Issuer for AUD LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of GEO for the AUD LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
all Lenders with AUD LC Exposure), be applied to satisfy other obligations of
GEO under this Agreement. If the Borrowers or GEO are required to provide an
amount of cash collateral hereunder as a result of (i) the occurrence of an
Event of Default, (ii) pursuant to Section 2.10(c)(ii) or (iii) pursuant to
Section 2.05(d), such amount (to the extent not applied as aforesaid) shall be
returned to GEO within three Business Days after all Events of Default have been
cured or waived (in the case of clause (i) of this sentence), as provided in
said Section 2.10(c)(ii) (in the case of clause (ii) of this sentence) or after
the termination of the applicable Letter of Credit (in the case of clause (iii)
of this sentence).

 

41



--------------------------------------------------------------------------------

(l) Competitive AUD LCs.

(i) Requests for AUD LC Bids by GEO. Subject to the terms and conditions set
forth herein, from time to time during the AUD LC Availability Period, GEO may
request (in accordance with Section 2.05(b)) the issuance, amendment, renewal or
extension of AUD LCs on a Competitive Bid basis. To request Competitive Bids,
GEO shall notify the Administrative Agent of such request pursuant to an AUD LC
Request submitted not later than the AUD LC Request Time and otherwise in
accordance with Section 2.05(b). Promptly following receipt of an AUD LC Request
requesting the issuance, amendment, renewal or extension of a Competitive AUD LC
(a “Competitive Bid Request”) in accordance with this Section 2.05(l)(i), and in
any event no later than 10:00 a.m., New York City time on the Business Day
immediately following such AUD LC Request Time (i.e., three Business Days before
the date of the proposed issuance, amendment, renewal or extension of the
relevant AUD LC), the Administrative Agent shall notify the Australian LC
Facility Lenders of the details of such Competitive Bid Request, inviting such
Lenders to submit Competitive Bids.

(ii) Making of Competitive Bids by Lenders. Each Australian LC Facility Lender
may (but shall not have any obligation to) make up to three Competitive Bids in
response to a Competitive Bid Request. Each Competitive Bid by a Lender must be
substantially in the form of Exhibit E hereto (or such other form approved by
the Administrative Agent), must be received by the Administrative Agent not
later than 5:00 p.m., New York City time, three Business Days before the date of
the proposed issuance, amendment, renewal or extension of the relevant AUD LC
and shall be irrevocable. Competitive Bids that do not conform substantially to
Exhibit E hereto (or such other form approved by the Administrative Agent) may
be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Lender thereof as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of A$5,000,000 and an integral multiple of A$1,000,000, and which may (x) be
less than or equal to (but shall not exceed) the entire principal amount of the
Competitive AUD LC requested by GEO and (y) exceed the amount of such Lender’s
Australian LC Facility Commitment; provided that the total AUD LC Exposure shall
not at any time exceed the total Australian LC Facility Commitments) of the
Competitive AUD LC in which the Lender is willing to participate and (ii) the
minimum Competitive Bid Offered Rate(s) at which the Lender is prepared to
participate in such Competitive AUD LC or such amended, renewed or extended
Competitive AUD LC (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places).

(iii) Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify GEO in writing of the Competitive Bid Offered Rate and the
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid.

(iv) Acceptance of Bids. Subject only to the provisions of this paragraph, bids
shall be accepted by the Administrative Agent if, and only if, the aggregate
amount of Competitive Bids made by Lenders equals or exceeds the face amount of
the applicable AUD LC requested by GEO in the related Competitive Bid Request.
The Administrative Agent shall accept Competitive Bids made at the lowest
Competitive Bid Offered Rate until it has accepted all the Competitive Bids made
at such Competitive Bid Offered Rate or, if earlier, until the aggregate amount
of the Competitive Bids accepted at such Competitive Bid Offered Rate equals the
face amount of the requested Competitive AUD LC specified in the related
Competitive Bid Request (and, for this purpose, if the aggregate amount of the
Competitive Bids made at the same Competitive Bid Offered Rate exceeds the face
amount of the requested Competitive AUD LC specified in the related Competitive
Bid Request, such Competitive Bids shall be accepted in part,

 

42



--------------------------------------------------------------------------------

which acceptance shall be made pro rata in accordance with the amount of each
such Competitive Bid). If the aggregate amount of the Competitive Bids accepted
at the lowest Competitive Bid Offered Rate is less than the face amount of the
requested Competitive AUD LC specified in the related Competitive Bid Request,
the Administrative Agent shall accept Competitive Bids made at successively
higher Competitive Bid Offered Rates until it has accepted all the Competitive
Bids made at the next lowest Competitive Bid Offered Rate such that at such next
lowest Competitive Bid Offered Rate or, if earlier, until the aggregate amount
of the Competitive Bids accepted at such next lowest Competitive Bid Offered
Rate, together with the aggregate amount of the Competitive Bids accepted at all
lower Competitive Bid Offered Rates, equals the face amount of the requested
Competitive AUD LC specified in the related Competitive Bid Request (and, for
this purpose, if the aggregate amount of the Competitive Bids made at the same
next lowest Competitive Bid Offered Rate, when added to the aggregate amount of
the Competitive Bids accepted at all lower Competitive Bid Offered Rates,
exceeds the face amount of the requested Competitive AUD LC specified in the
related Competitive Bid Request, such Competitive Bids made at such next lowest
Competitive Bid Offered Rate shall be accepted in part, which acceptance shall
be made pro rata in accordance with the amount of each such Competitive Bid).
The highest Competitive Bid Offered Rate so accepted for a given Competitive Bid
Request, or such higher rate as may be applicable in accordance with the next
succeeding sentence, shall be the “Applicable Competitive AUD LC Rate”
applicable to the entire AUD LC Exposure for the AUD LC specified in such
Competitive Bid Request (irrespective of the fact that Competitive Bids may have
been made and accepted at lower Competitive Bid Offered Rates). With respect to
each Competitive Bid Request, the Administrative Agent shall promptly notify GEO
of the results thereof. Notwithstanding the results of any Competitive Bid
Request or anything to the contrary herein, GEO may elect, by written notice to
the Administrative Agent prior to notification of Lenders pursuant to
Section 2.05(l)(v) in respect of such Competitive Bid Request, to allocate
participations in the applicable Competitive AUD LC in its discretion among
Australian LC Facility Lenders; provided that (i) no Australian LC Facility
Lender may, without its consent, be allocated a participation in a Competitive
AUD LC at a particular Competitive Bid Offered Rate in an amount that exceeds
the aggregate amount of the Competitive Bids made by such Australian LC Facility
Lender in connection with such Competitive Bid Request at such Competitive Bid
Offered Rate or any lower Competitive Bid Offered Rate and (ii) a single rate
shall be applicable to the entire AUD LC Exposure for such Competitive AUD LC
and such rate may be higher (but shall not be lower) than the Competitive Bid
Offered Rate that would otherwise be applicable pursuant to the results of such
Competitive Bid Request.

 

(v) Notification of Acceptances by Administrative Agent. With respect to each
Competitive Bid Request, the Administrative Agent shall promptly notify GEO and
each Australian LC Facility Lender in writing whether the aggregate amount of
Competitive Bids made by Australian LC Facility Lenders equals or exceeds the
face amount of the applicable AUD LC requested by GEO in such Competitive Bid
Request and, if so, shall notify GEO and each Australian LC Facility Lender
whether such Australian LC Facility Lender shall have a participation in the
applicable Competitive AUD LC (and, if so, the amount of such participation,
after giving effect to any reallocation by GEO in accordance with the last
sentence of Section 2.05(l)(iv)) and the Applicable Competitive AUD LC Rate, and
each such Australian LC Facility Lender (such Lender, in respect of such
Competitive AUD LC, a “Competitive Australian LC Facility Lender” and the amount
of such Lender’s participation in such Competitive AUD LC as a percentage of the
face amount of such Competitive AUD LC, such Lender’s “Competitive AUD LC
Percentage” with respect to such Competitive AUD LC) will thereupon become
bound, subject to the terms and conditions hereof, to participate in the
Competitive AUD LC in such amount.

 

43



--------------------------------------------------------------------------------

(vi) Competitive Bids by Administrative Agent. If the Administrative Agent shall
elect to submit a Competitive Bid in its capacity as a Lender, it shall submit
such Competitive Bid directly to GEO at least one hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to Section 2.05(l)(ii).

Section 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to GEO (in the case of Term
Loans) or the Borrowers (in the case of Revolving Credit Loans) by promptly
crediting the amounts so received, in like funds, to an account of GEO (in the
case of Term Loans) or any Borrower (in the case of Revolving Credit Loans)
maintained with the Administrative Agent in New York City and designated by GEO
in the applicable Borrowing Request; provided that Revolving Credit ABR
Borrowings made to finance the reimbursement of an RCF LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
respective RCF LC Issuer.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption, make available to GEO
(in the case of any Term Borrowing) or the Borrowers (in the case of any
Revolving Credit Borrowing), a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and GEO (in the case of any
Term Borrowing) or the Borrowers (in the case of any Term Borrowing) severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to GEO or any Borrower, as applicable, to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
GEO or the Borrowers, as applicable, the interest rate applicable to ABR Loans.
If GEO or the Borrowers, as applicable, and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to GEO (in the case of any such
interest in respect of a Term Borrowing) or the Borrowers (in the case of any
such interest in respect of a Revolving Credit Borrowing) the amount of such
interest paid by GEO or the Borrowers, as applicable, for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by GEO or the Borrowers, as applicable, shall be without
prejudice to any claim GEO or the Borrowers, as applicable, may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

Section 2.07 Interest Elections.

(a) Elections by GEO for Syndicated Borrowings. The Loans comprising each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, GEO may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect

 

44



--------------------------------------------------------------------------------

the Interest Period therefor, all as provided in this Section. GEO may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, GEO shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if GEO were requesting a Syndicated
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each Interest Election Request shall be irrevocable and
shall be in writing in a form approved by the Administrative Agent and signed by
GEO.

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If GEO fails to deliver a timely and
complete Interest Election Request with respect to a Eurodollar Borrowing prior
to the end of the Interest Period therefor, then, unless such Eurodollar
Borrowing is repaid as provided herein, GEO shall be deemed to have selected an
Interest Period of one month’s duration.

Notwithstanding any contrary provision hereof, if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing and the
Administrative Agent or the Required Lenders so notifies GEO, then, so long as
such Event of Default is continuing (i) no outstanding Syndicated Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall automatically be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor.

Section 2.08 Termination and Reduction of Commitments; Increase of Revolving
Credit Commitments.

(a) Scheduled Termination. Unless previously terminated, the Revolving Credit
Commitments shall terminate on the Revolving Credit Commitment Termination Date
and the Incremental Term Loan Commitments of any Series shall terminate on the
close of business on the

 

45



--------------------------------------------------------------------------------

commitment termination date specified in the agreement establishing such Series
pursuant to Section 2.01(c).

(b) Voluntary Termination or Reduction. GEO may at any time terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
partial reduction of the Commitments of any Class pursuant to this
Section 2.08(b) shall be in an amount that is $3,000,000 or a larger multiple of
$1,000,000 (or, in the case of Australian LC Facility Commitments, A$3,000,000
or a larger multiple of A$1,000,000), (ii) GEO shall not terminate or reduce the
Revolving Credit Commitments if, after giving effect to any concurrent
prepayment of the Revolving Credit Loans in accordance with Section 2.10, the
total Revolving Credit Exposure would exceed the total Revolving Credit
Commitments, and (iii) GEO shall not terminate or reduce the Australian LC
Facility Commitments if the total AUD LC Exposure would exceed the total
Australian LC Facility Commitments.

(c) Notice of Voluntary Termination or Reduction. GEO shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under Section 2.08(b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by GEO pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Incremental Term Loan Commitments, the
Revolving Credit Commitments or the Australian LC Facility Commitments delivered
by GEO may state that such notice is conditioned upon the receipt of funds under
other credit facilities, the effectiveness of other credit facilities or
pursuant to an Equity Issuance, in which case such notice may be revoked by GEO
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

(e) Increase of the Revolving Credit Commitments.

(i) Requests for Increase. GEO may, from time to time at any time prior to the
Revolving Credit Commitment Termination Date, propose that the Revolving Credit
Commitments be increased (each such proposed increase being a “Revolving Credit
Commitment Increase”) by notice to the Administrative Agent, specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed (in its sole discretion) to
increase or to assume a Revolving Credit Commitment and the date on which such
increase or assumption is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days after delivery of
such notice and at least 30 days prior to the Revolving Credit Commitment
Termination Date; provided that:

(A) the minimum amount of any such increase shall be (1) $20,000,000 or a larger
multiple of $1,000,000 or (2) any other amount consented to by the
Administrative Agent, and the minimum amount of the Revolving Credit Commitment
of any Assuming Lender, and the minimum amount of the increase of the Revolving
Credit Commitment of any Increasing Lender, as part of such Revolving Credit
Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000 in
excess thereof;

(B) the aggregate principal amount of all Incremental Term Loan Commitments
established after the Second Restatement Effective Date plus the aggregate

 

46



--------------------------------------------------------------------------------

principal amount of all Revolving Credit Commitment Increases obtained after the
Second Restatement Effective Date shall not exceed $350,000,000;

(C) GEO shall have delivered to the Administrative Agent a certificate of GEO
stating on such Commitment Increase Date that (i) no Default has occurred and is
continuing and (ii) the representations and warranties contained in this
Agreement are true and correct in all material respects as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

(D) each Assuming Lender shall be acceptable to the Administrative Agent, each
RCF LC Issuer and each Swingline Lender in the reasonable exercise of their
discretion.

(ii) Effectiveness of Revolving Credit Commitment Increase. Each Assuming
Lender, if any, shall become a Revolving Credit Lender hereunder as of such
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Commitment
Increase Date; provided that:

(A) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent in its reasonable discretion)
a certificate of a duly authorized officer of GEO stating that each of the
applicable conditions to such Revolving Credit Commitment Increase set forth in
Section 2.08(e)(i)(C) have been satisfied;

(B) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent in its reasonable discretion), an agreement, in form
and substance reasonably satisfactory to GEO and the Administrative Agent,
pursuant to which such Lender shall, effective as of such Commitment Increase
Date, undertake a Revolving Credit Commitment or an increase of Revolving Credit
Commitment duly executed by such Assuming Lender and each Borrower and
acknowledged by the Administrative Agent; and

(C) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent) such proof of corporate
action, opinions of counsel and other documents as is consistent with those
delivered by the Borrowers pursuant to Section 4.01 and reasonably requested by
the Administrative Agent, any Assuming Lender and/or any Increasing Lender in
connection with such Revolving Credit Commitment Increase.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(B) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(A) above and the
satisfaction of the conditions referred to in clause (ii)(C) above, the
Administrative Agent shall, if such agreement has been completed,

 

47



--------------------------------------------------------------------------------

(x) accept such agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to GEO.

(iv) Adjustments of Borrowings. On the Commitment Increase Date, the Borrowers
shall (A) prepay in full the outstanding Revolving Credit Loans (if any) made to
them, (B) simultaneously borrow new Revolving Credit Loans hereunder in an
amount equal to such prepayment and (C) pay to the Revolving Credit Lenders the
amounts, if any, payable under Section 2.14 as a result of any such prepayment;
provided that with respect to subclauses (A) and (B) hereinabove, (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Revolving Credit Borrowings are held ratably by
the Revolving Credit Lenders in accordance with the respective Revolving Credit
Commitments of the Revolving Credit Lenders (after giving effect to such
Revolving Credit Commitment Increase). Concurrently therewith, the Revolving
Credit Lenders shall be deemed to have adjusted their participation interests in
any outstanding RCF LCs and Swingline Loans so that such interests are held
ratably in accordance with their Revolving Credit Commitments as so increased.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Term Loan Repayment. GEO hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent for account of the Term Lenders (x) 0.25% of the
original principal amount of the Term Loans outstanding as of the First
Restatement Effective Date on each Principal Payment Date and (y) the
outstanding principal amount of the Term Loans on the Term Loan Maturity Date;
and

(ii) to the Administrative Agent for account of the Incremental Lenders of any
Series, the principal of the Incremental Term Loans of such Series on the dates
and in the amounts specified in the agreement establishing such Series pursuant
to Section 2.01(c).

(b) Revolving Credit Loans Repayment. The Borrowers hereby unconditionally
promise to pay the Loans as follows:

(i) to the Administrative Agent for account of the Revolving Credit Lenders the
outstanding principal amount of the Revolving Credit Loans on the Revolving
Credit Commitment Termination Date; and

(ii) to each Swingline Lender or, to the extent required by Section 2.04(c), to
the Administrative Agent for account of the Revolving Credit Lenders, the then
unpaid principal amount of each Swingline Loan made by such Swingline Lender on
the earlier of the Revolving Credit Commitment Termination Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Credit Borrowing is made, the
Borrowers shall repay all Swingline Loans then outstanding.

(c) Adjustment of Amortization Schedule. Any prepayment of a Term Loan Borrowing
shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings to be made pursuant to this Section 2.09 (i) in the case of any
optional prepayment of Term Loans pursuant to

 

48



--------------------------------------------------------------------------------

Section 2.10(a), as directed by GEO and (ii) in the case of any mandatory
prepayment of Term Loans pursuant in Section 2.10(b), in direct order of
maturity.

(d) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, and subject (in the case of a prepayment) to any applicable
provisions of Section 2.10, GEO shall select the Borrowing or Borrowings of the
applicable Class to be paid and shall notify the Administrative Agent in writing
of such selection not later than 1:00 p.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings of any Class shall be applied to repay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class. If GEO fails
to make a timely selection of the Borrowing or Borrowings to be repaid or
prepaid, such payment shall be applied, first, to pay any outstanding ABR
Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

(e) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(f) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

(g) Effect of Entries. The entries made in the records maintained pursuant to
Sections 2.09(e) or (f) shall be prima facie evidence, absent manifest error, of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(h) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a Note. In such event, GEO (in the case of any Term Loan Note)
or the Borrowers (in the case of any Revolving Credit Loan Note) shall prepare,
execute and deliver to such Lender (with a copy to the Administrative Agent) a
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns).

Section 2.10 Prepayment of Loans.

(a) Optional Prepayments. GEO or the Borrowers, as applicable, shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section. In the event that all or any
portion of the Term Loans are repaid, prepaid, replaced, repriced or effectively
refinanced through (i) any waiver, consent or amendment the result of which
would be the lowering of the effective interest cost or the weighted average
yield of any of the Term Loans or (ii) the incurrence of Indebtedness having an
effective interest cost or weighted average yield (taking into account, without
limitation, upfront fees, original issue discount, interest rate spreads and
interest rate benchmark floors, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans) that is
less than the effective interest cost or weighted average yield of the Term
Loans

 

49



--------------------------------------------------------------------------------

(or portion thereof) so repaid, prepaid, replaced, repriced or refinanced, in
each case on or prior to the date that is six months after the First
Restatement Effective Date, such repayment, prepayment, replacement, repricing
or refinancing will be made at 101% of the principal amount so repaid, prepaid,
refinanced, replaced or repriced.

(b) Mandatory Prepayments. GEO or the Borrowers, as applicable, will prepay the
Loans, and/or the Commitments shall be subject to automatic reduction, as
follows:

(i) Casualty Events. Upon the date 270 days following the receipt by GEO or any
of its Restricted Subsidiaries of the proceeds of insurance, condemnation award
or other compensation in respect of any Casualty Event after the First Amendment
Effective Date affecting any property of GEO or any of its Restricted
Subsidiaries (or upon such earlier date as GEO or such Restricted Subsidiary, as
the case may be, shall have determined not to repair or replace the property
affected by such Casualty Event), GEO or the Borrowers, as applicable, shall
prepay the Loans, and/or the Commitments shall be subject to automatic
reduction, in an aggregate amount, if any, equal to 100% of the Net Available
Proceeds of such Casualty Event not theretofore applied or committed to be
applied (and if committed to be applied, not actually applied within 450 days
following the receipt of such proceeds) to the repair or replacement of such
property, such prepayment and/or reduction to be effected in each case in the
manner and to the extent specified in Section 2.10(b)(iii). Nothing in this
clause (i) shall be deemed to limit any obligation of GEO or any of its
Restricted Subsidiaries pursuant to any of the Security Documents to remit to a
collateral or similar account maintained by the Administrative Agent pursuant to
any of the Security Documents the proceeds of insurance, condemnation award or
other compensation received in respect of any Casualty Event.

(ii) Sale of Assets. If (A)(x) the Net Available Proceeds of any Disposition
(other than in respect of GEO Care Inc. pursuant to the GEO Care Purchase
Agreement) received after the First Restatement Effective Date exceed $2,500,000
and are equal to or less than $50,000,000 and (y) either (I) the Pro Forma Total
Leverage Ratio, calculated as of the consummation of and after giving effect to
such Disposition, exceeds 5.25:1.00 or (II) the Pro Forma Senior Secured
Leverage Ratio, calculated as of the consummation of and after giving effect to
such Disposition, exceeds 3.00:1.00, or (B) the Net Available Proceeds of any
Disposition received after the First Restatement Effective Date exceed
$50,000,000, then, in each case, promptly upon the consummation of such
Disposition (and in any event within 4 Business Days thereof), GEO or the
Borrowers, as applicable, will prepay the Loans, and/or the unused Incremental
Term Loan Commitments shall be subject to automatic reduction, in an aggregate
amount equal to 100% of the Net Available Proceeds of such Disposition, such
prepayment and/or reduction to be effected in each case in the manner and to the
extent specified in Section 2.10(b)(iii). Notwithstanding the foregoing, GEO or
the Borrowers, as applicable, shall not be required to make a prepayment and the
unused Incremental Term Loan Commitments shall not be subject to automatic
reduction pursuant to this Section 2.10(b)(ii) with respect to the Net Available
Proceeds from any Disposition, if (x) no Default shall have occurred and be
continuing on such date or during the Applicable Period (prior to the date the
Net Available Proceeds are used or otherwise invested as provided in this
sentence) and (y) such Net Available Proceeds are used for one or more
acquisitions or otherwise reinvested in the Permitted Business of the Borrowers
and the Restricted Subsidiaries within the Applicable Period (as defined below)
for such Disposition (it being understood that Net Available Proceeds shall be
deemed to be used in the same order in which the related Dispositions occurred);
provided that any such Net Available Proceeds not so used on or before the last
day of the Applicable Period for such Disposition shall be forthwith applied as
provided above. For purposes hereof, “Applicable Period” means, with respect to
any Disposition, the period starting on the day such Disposition is consummated
and ending on the date falling 270 days thereafter, except that if GEO or the
applicable Restricted

 

50



--------------------------------------------------------------------------------

Subsidiary agrees in a legally binding commitment to reinvest the Net Available
Proceeds from such Disposition (pursuant to the proviso in the immediately
preceding sentence) in the construction and equipping of one or more Facilities
on or before such 270th day, the Applicable Period for such Disposition shall be
extended automatically by 18 months. Prior to or substantially concurrently with
the consummation of any Disposition, GEO shall deliver to the Administrative
Agent (for further distribution to the Lenders) a statement, certified by a
Financial Officer of GEO, in form and detail reasonably satisfactory to the
Administrative Agent, of the amount of the Net Available Proceeds of such
Disposition (except that such statement shall not be required for any
Disposition the Net Available Proceeds of which are less than or equal to
$50,000,000); provided that, for the avoidance of doubt, such certified
statement may be supplemented or modified in writing by such Financial Officer
solely as to such amount of Net Available Proceeds if and to the extent (and
during such time as) a corresponding supplement or modification shall be
delivered by such Financial Officer pursuant to clause (II) of the final proviso
to the definition of “Net Available Proceeds” set forth in Section 1.01.

(iii) Application. Except as otherwise provided in Section 7.02, prepayments
and/or reductions of Commitments pursuant to this Section 2.10(b) shall be
applied as follows:

first, ratably between the Term Loans and each Series of Incremental Term Loans
(if any) in accordance with the respective sums at such time of the aggregate
amount of (x) outstanding Term Loans and (y) outstanding Incremental Term Loans
and unused Incremental Term Loan Commitments of each Series (if any), (A) with
respect to Term Loans, to prepay the outstanding Term Loans, and (B) with
respect to Incremental Term Loans of each Series, to prepay the outstanding
Incremental Term Loans of such Series and reduce the aggregate amount of unused
Incremental Term Loan Commitments of such Series, as specified in the agreement
establishing such Series pursuant to Section 2.01(c); and

second, after the payment in full of the Term Loans and the Incremental Term
Loans (if any) and the termination of the Incremental Term Loan Commitments (if
any), first, to prepay Swingline Loans (with no corresponding permanent
reduction of the Revolving Credit Commitments), second, to prepay Revolving
Credit Loans (with no corresponding permanent reduction of the Revolving Credit
Commitments), and third, to pay unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of unreimbursed LC Disbursements then due to such parties.

Notwithstanding the foregoing, any Term Lender may, by notice to GEO and the
Administrative Agent at least three Business Days before such prepayment or
Incremental Term Loan Commitment reduction, decline all or any portion of the
prepayment or Commitment reduction, as the case may be, to which it would
otherwise be entitled, in which case the portion of such prepayment or
Commitment reduction, as the case may be, so declined shall be retained by GEO.

(c) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Quarterly Date prior to the
Revolving Credit Commitment Termination Date, on each date that GEO shall
request a Revolving Credit Borrowing or the issuance, amendment, renewal or
extension of an RCF LC and, in addition, promptly upon the receipt by the
Administrative Agent of a Currency Valuation Notice (as defined below), the
Administrative Agent shall determine the aggregate Revolving Credit Exposure.
For the purpose of this determination, the outstanding face amount of any RCF

 

51



--------------------------------------------------------------------------------

LC that is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in the Foreign Currency of such RCF LC, determined as
of such Quarterly Date, date of such proposed Revolving Credit Borrowing,
issuance, amendment, renewal or extension or, in the case of a Currency
Valuation Notice received by the Administrative Agent prior to 11:00 a.m., New
York City time, on a Business Day, on such Business Day or, in the case of a
Currency Valuation Notice otherwise received, on the first Business Day after
such Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Revolving Credit Lenders and GEO
thereof.

(ii) Prepayment and Cover. If, on the date of such determination (after giving
effect to any prior or substantially concurrent deposit made by the Borrowers,
at their option, to the RCF Collateral Account) the aggregate Revolving Credit
Exposure exceeds the aggregate amount of the Revolving Credit Commitments as
then in effect (such excess, an “Excess”), the Borrowers shall, if requested by
the Administrative Agent, within five Business Days following GEO’s receipt of
such request:

(A) if any Revolving Credit Loans are outstanding, prepay all such Revolving
Credit Loans or such portion thereof as is sufficient to eliminate the Excess,
and

(B) if such prepayment is not sufficient to eliminate the Excess, provide cover
for the RCF LC Exposure pursuant to Section 2.05(k) in an amount sufficient to
eliminate the Excess.

(iii) Release of Cover. If, on the date of such determination, the amount of the
cover provided by the Borrowers pursuant to Section 2.10(c)(ii)(B) and then held
by the Administrative Agent exceeds the Excess (such excess, a “Refundable
Excess”) on such date (or if such Excess is less than or equal to zero), and no
Default has occurred and is continuing, the Administrative Agent shall, if
requested by GEO, within three Business Days following the Administrative
Agent’s receipt of such request, return to the Borrowers the amount of the
Refundable Excess (or, if the Excess is less than or equal to zero, the full
amount of such cover).

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders of the Revolving Credit Loans or any RCF LC Issuer to the
Administrative Agent stating that such notice is a “Currency Valuation Notice”
and requesting that the Administrative Agent determine the aggregate Revolving
Credit Exposure.

Any prepayment of Loans constituting Revolving Credit Exposure pursuant to this
Section 2.10 shall be applied, first, to Swingline Loans outstanding and second,
to Revolving Credit Loans outstanding.

(d) Notices, Etc. GEO shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) in writing of
any prepayment hereunder not later than 1:00 p.m., New York City time, four
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid, any other information required to be
in such notice pursuant to Section 2.09(b) and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Incremental Term Loan Commitments, the
Revolving Credit Commitments or the Australian LC Facility Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08 or if a
notice of prepayment of Term Loans is conditioned upon the receipt

 

52



--------------------------------------------------------------------------------

of funds under other credit facilities, the effectiveness of other credit
facilities or pursuant to an Equity Issuance, then such notice of prepayment may
be revoked by GEO (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Syndicated Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing, except to the extent
otherwise expressly provided herein. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

Section 2.11 Fees.

(a) Commitment Fees. The Borrowers agree to pay to the Administrative Agent for
account of each Revolving Credit Lender (to be allocated ratably among such
Lenders in accordance with the amounts of such fees then due to such Lenders) a
commitment fee, which shall accrue at the Applicable Rate on the average daily
unused amount of the Revolving Credit Commitment of such Lender during the
period from and including the First Restatement Effective Date to but excluding
the date such Commitment terminates. Accrued commitment fees shall be payable in
arrears on each Quarterly Date and on the date the relevant Commitment
terminates, commencing on the first such date to occur after the First
Restatement Effective Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees with respect to the Revolving Credit Commitments, the Revolving
Credit Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Credit Loans and RCF LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).

(b) RCF LC Fees. The Borrowers agree to pay (i) to the Administrative Agent for
account of each Revolving Credit Lender (to be allocated ratably among such
Lenders in accordance with the amounts of such fees then due to such Lenders) a
participation fee with respect to its participations in RCF LCs, which shall
accrue at a rate per annum equal to the Applicable Rate applicable to interest
on Revolving Credit Eurodollar Loans on the average daily amount of such
Lender’s RCF LC Exposure (excluding any portion thereof attributable to
unreimbursed RCF LC Disbursements) during the period from and including the
First Restatement Effective Date to but excluding the date on which such Lender
ceases to have any RCF LC Exposure, and (ii) to each RCF LC Issuer a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between GEO and such RCF LC Issuer on the average daily amount of the RCF LC
Exposure (excluding any portion thereof attributable to unreimbursed RCF LC
Disbursements) in respect of each RCF LC issued by such RCF LC Issuer during the
period from and including the First Restatement Effective Date to but excluding
the date on which there ceases to be any RCF LC Exposure in respect of any such
RCF LC, as well as such RCF LC Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any RCF LC or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the First Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Credit Commitments terminate and any
such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. Any other fees payable to any RCF LC
Issuer pursuant to this Section 2.11(b) shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) AUD LC Facility Fees. GEO agrees to pay to the Administrative Agent for
account of each Australian LC Facility Lender (to be allocated ratably among
such Lenders in accordance

 

53



--------------------------------------------------------------------------------

with the amounts of such fees then due to such Lenders) a facility fee with
respect to its Australian LC Facility Commitments (whether used or unused, and
determined without regard to Section 2.05(l) or any participation (or lack
thereof) by such Lender in any AUD LCs), which shall accrue at a rate per annum
equal to the Australian LC Facility Fee Rate on the average daily amount of such
Lender’s Australian LC Facility Commitment (whether used or unused, determined
without regard to Section 2.05(l) or any participation (or lack thereof) by such
Lender in any AUD LCs) during the period from and including the Second
Restatement Effective Date to but excluding the date on which such Lender ceases
to have any Australian LC Facility Commitments. Accrued facility fees shall be
payable in arrears on each Quarterly Date and on the date the relevant
Commitment terminates (provided that any such fees accruing after the date on
which such Australian LC Facility Commitment terminates shall be payable on
demand), commencing on the first such date to occur after the date hereof. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(d) AUD LC Fees. GEO agrees to pay (i) to the Administrative Agent for account
of each Australian LC Facility Lender (to be allocated ratably among such
Lenders in accordance with the amounts of such fees then due to such Lenders) a
participation fee with respect to its participation in each AUD LC, which
participation fee in respect of such AUD LC shall accrue at a rate per annum
equal to the applicable Maximum AUD LC Fee Rate then in effect (or, to the
extent such participation shall have been established on a Competitive Bid basis
pursuant to Section 2.05(l), but subject to Section 2.18(c)(iv), the Applicable
Competitive AUD LC Rate for such AUD LC Exposure) on the average daily amount of
such Lender’s AUD LC Exposure (excluding any portion thereof attributable to
unreimbursed AUD LC Disbursements) in respect of such AUD LC during the period
from and including the Second Restatement Effective Date to but excluding the
date on which such Lender ceases to have any AUD LC Exposure, and (ii) to each
AUD LC Issuer, a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between GEO and such AUD LC Issuer on the average daily
amount of the AUD LC Exposure (excluding any portion thereof attributable to
unreimbursed AUD LC Disbursements) in respect of each AUD LC issued by such AUD
LC Issuer during the period from and including the Second Restatement Effective
Date to but excluding the date on which there ceases to be any AUD LC Exposure
in respect of any such AUD LC, as well as such AUD LC Issuer’s standard fees
with respect to the issuance, amendment, renewal or extension of any AUD LC or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including each Quarterly Date shall be payable on the third Business
Day following such Quarterly Date, commencing on the first such date to occur
after the date hereof; provided that all such fees shall be payable on the date
on which the Australian LC Facility Commitments terminate and any such fees
accruing after the date on which the Australian LC Facility Commitments
terminate shall be payable on demand. Any other fees payable to any AUD LC
Issuer pursuant to this Section 2.11(d) shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(e) Administrative Agent Fees. The Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between GEO and the Administrative Agent.

(f) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the
respective Issuing Lender in the case of fees payable to it) for distribution,
in the case of commitment fees, participation fees and closing fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.12 Interest.

 

54



--------------------------------------------------------------------------------

(a) ABR Loans. The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any Event of Default
under Section 7.01(a), (b), (h) or (i) shall have occurred and be continuing:

(i) all interest, fees and other amounts payable by the Borrowers hereunder
(other than any such amounts solely in respect of any Eurodollar Borrowing or
solely in respect of the Australian LC Facility Commitments, any AUD LC or any
AUD LC Disbursement) not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, shall bear interest, after
as well as before judgment, at a rate per annum equal to 2% plus the rate
applicable to Revolving Credit ABR Loans as provided in Section 2.12(a);

(ii) all interest, fees and other amounts payable by the Borrowers hereunder
solely in respect of a Eurodollar Borrowing not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
(x) until the end of the then current Interest Period applicable to such
Eurodollar Borrowing, the rate otherwise applicable to such Loan as provided in
Section 2.12(b), or (y) from and after the end of the then current Interest
Period applicable to such Eurodollar Borrowing, the rate applicable to Revolving
Credit ABR Loans as provided in Section 2.12(a); and

(iii) all interest, fees and other amounts (including, without limitation,
reimbursement obligations with respect to any AUD LC Disbursement) payable by
GEO hereunder in respect of the Australian LC Facility Commitments, any AUD LC
or any AUD LC Disbursement not paid when due, shall bear interest, after as well
as before judgment, at a rate per annum equal to (x) in the case of unreimbursed
AUD LC Disbursements, 2% plus the rate otherwise applicable to such unreimbursed
AUD LC Disbursements as provided in Section 2.05(i), and (y) in the case of all
other such amounts, 2% plus the AUD Rate plus the applicable Maximum AUD LC Fee
Rate then in effect.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to Section 2.12(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Revolving Credit ABR Loan prior to the Revolving Credit
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO

 

55



--------------------------------------------------------------------------------

Rate or AUD Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) Retroactive Adjustments of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of GEO or for any
other reason, GEO or the Lenders determine that (i) the Total Leverage Ratio as
calculated by GEO as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, GEO or the Borrowers, as applicable, shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any
Lender, any Issuing Lender or any Swingline Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
Section 2.12(f) shall not limit the rights of the Administrative Agent, any
Lender, any Issuing Lender or any Swingline Lender, as the case may be, under
Section 2.05(i), 2.11(a), 2.11(b), 2.11(c), 2.11(d) or 2.12(c) or under
Article VII. The Borrowers’ obligations under this Section 2.12(f) shall not
terminate until the payment by the Borrowers of the principal of and interest on
the Loans and all other outstanding obligations owing by them under the Loan
Documents, the expiration or termination of all Letters of Credit and the
expiration or termination of the Commitments if at such time no demand shall
have been made for payment (and no amount shall have become automatically due)
under this Section 2.12(f).

(g) Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders of the relevant
Class that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to GEO and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies GEO and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or the continuation of
any Syndicated Borrowing as, a Eurodollar Borrowing shall be ineffective and
such Syndicated Borrowing (unless prepaid) shall be continued as, or converted
to, a Syndicated ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as a Syndicated ABR
Borrowing.

Section 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Lender;

 

56



--------------------------------------------------------------------------------

(ii) subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such Issuing Lender); or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such Issuing Lender, GEO or
the Borrowers, as applicable, will pay to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time GEO will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth, in reasonable detail, the basis for determining such
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 2.13(a) or
(b) and delivered to GEO shall be conclusive absent manifest error. GEO or the
Borrowers, as applicable, shall pay such Lender or such Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section 2.13 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that GEO or the Borrowers, as applicable, shall not be
required to compensate a Lender or an Issuing Lender pursuant to this
Section 2.13 for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies GEO of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or

 

57



--------------------------------------------------------------------------------

reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(c) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by GEO pursuant to Section 2.17(b) of any Eurodollar Loan
other than on the last day of the Interest Period therefor, then, in any such
event, GEO or the Borrowers, as applicable, shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, the loss to any Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for Dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth, in
reasonable detail, the basis for determining such amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.14 shall be delivered
to GEO and shall be conclusive absent manifest error. GEO or the Borrowers, as
applicable, shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes, provided that if the Borrowers shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 2.15(a), the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an Issuing Lender

 

58



--------------------------------------------------------------------------------

(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Delivery of Tax Forms. To the extent required by law to reduce or eliminate
withholding or payment of taxes, each Payee shall deliver to GEO, with a copy to
the Administrative Agent, on or before the Second Restatement Effective Date or
concurrently with the delivery of the relevant Assignment and Assumption, as
applicable, two United States Internal Revenue Service Forms W-9, Forms W-8ECI
or Forms W-8BEN, as applicable (or successor forms) properly completed and
certifying in each case that such Payee is entitled to a complete exemption from
withholding or deduction for or on account of any United States federal income
taxes and backup withholding taxes. Each such Payee further agrees to deliver to
GEO, with a copy to the Administrative Agent, as applicable, two Forms W-9,
Forms W-8BEN or Forms W-8ECI, or successor applicable forms or manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to GEO, certifying
that such Payee is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes and backup
withholding tax (unless in any such case a Change in Law has occurred prior to
the date on which any such delivery would otherwise be required which renders
such forms inapplicable or the exemption to which such forms relate unavailable
and such Payee notifies GEO and the Administrative Agent that it is not entitled
to receive payments without deduction or withholding of United States federal
income taxes). In the case of a Payee claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, such Payee shall also
deliver a certificate to the effect that such Payee is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of either of the Borrowers within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code. Notwithstanding anything in any Loan Document
to the contrary, the Borrowers shall not be required to pay additional amounts
to any Payee under this Section 2.15 if such Payee fails to comply with the
requirements of this Section 2.15(e), other than to the extent that such failure
is due to a Change in Law occurring after the date on which such Payee became a
party to this Agreement. If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to GEO and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by GEO or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by GEO or the
Administrative Agent as may be necessary for either Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(e), “FATCA” shall include any
amendments made to FATCA after the First Amendment Effective Date.

(f) Treatment of Certain Refunds. (i) If any payment is made by the Borrowers to
or for the account of any Payee after deduction either for or on account of any
Taxes or Other Taxes, and an indemnity payment or additional amounts are paid by
the Borrowers pursuant to this Section 2.15, then, if such Payee determines, in
its sole discretion, that it is entitled to a refund of such Taxes or Other
Taxes, such Payee shall, to the extent that it can do so without prejudice to
the retention of the amount of such

 

59



--------------------------------------------------------------------------------

refund, apply for such refund and reimburse to GEO such amount of any refund
received (net of reasonable out-of-pocket expenses incurred) as such Payee shall
determine, in its sole discretion, to be attributable to the relevant Taxes or
Other Taxes; and (ii) if the Administrative Agent or any Payee determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
any Borrower has paid additional amounts pursuant to this Section, it shall pay
to GEO an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by GEO under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Payee, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that, in case of
both (i) and (ii) GEO, upon the request of the Administrative Agent or such
Payee, agrees to repay the amount paid over to GEO (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Payee in the event the Administrative Agent or such
Payee is required to repay such refund to such Governmental Authority. This
Section 2.15(f) shall not be construed to require the Administrative Agent or
any Payee to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to GEO or any other Person.

(g) Indemnity. Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting any obligation of the Borrowers), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Register and (iii) for the full amount of any Excluded Taxes
attributable to such Lender or any Participant of such Lender (or, in the case
of a Lender that is treated as a partnership for U.S. federal income tax
purposes, any direct or indirect beneficial owner of such Lender) that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrowers. The Borrowers shall make each payment required to
be made by them hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, Section 2.14 or
Section 2.15, or otherwise), or under any other Loan Document (except to the
extent otherwise provided therein), prior to 2:00 p.m., New York City time, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 787
Seventh Avenue, New York, New York 10019, except as otherwise expressly provided
in the relevant Loan Document and except payments to be made directly to an
Issuing Lender or a Swingline Lender as expressly provided herein and payments
pursuant to Section 2.13, Section 2.14, Section 2.15 and Section 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business

 

60



--------------------------------------------------------------------------------

Day and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder or under any
other Loan Document (except to the extent otherwise provided therein) shall be
made in Dollars; provided that (i) all fees, interest and other amounts
contemplated by Section 2.11(c) or Section 2.11(d), reimbursements of AUD LC
Disbursements and cash collateralization of AUD LC Exposure shall be payable in
Australian Dollars and (ii) any amounts payable under Section 2.13, Section 2.15
or Section 9.03 to any AUD LC Facility Lender or any AUD LC Issuer or in respect
of any Australian LC Facility Commitment, any AUD LC Exposure or any AUD LC,
shall be payable in either Dollars or Australian Dollars, as elected by the
Person entitled to such payment.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.11 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.08 shall be applied to the respective
Commitments of such Class of the relevant Lenders, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of any Class shall be allocated pro rata among the relevant Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Syndicated Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Credit Loans and Term Loans by a Borrower shall be made for account of
the relevant Lenders pro rata in accordance with the respective unpaid principal
amounts of the Syndicated Loans of such Class held by them; and (iv) each
payment of interest on Revolving Credit Loans and Term Loans by a Borrower shall
be made for account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.16(d) shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a

 

61



--------------------------------------------------------------------------------

participation in any of its Loans or participations in LC Disbursements to any
assignee or participant.

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(e) Payments by the Borrowers; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from GEO prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or an Issuing Lender hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that GEO or the Borrowers, as
applicable, have made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Lender, as the case may be, the amount due. In such event, if GEO or the
Borrowers, as applicable, have not in fact made such payment, then each of the
Lenders and each Issuing Lender severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c),
Section 2.05(e), Section 2.06(b) or Section 2.16(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for
account of such Lender for the benefit of the Administrative Agent, any
Swingline Lender or any Issuing Lender to satisfy such Lender’s obligations to
it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) of this sentence, in
any order as determined by the Administrative Agent in its discretion.

Section 2.17 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if a Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or Section 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If (1) any Lender requests compensation under
Section 2.13, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (2) any Lender becomes a Defaulting Lender, or (3) any Lender does
not consent to a proposed amendment, modification or waiver of this Agreement or
any other Loan Document requested by GEO which has been approved by the Required
Lenders but which requires the consent of such Lender (or such Lender and other
Lenders) to become effective, or if any Term Lender does not consent to a
proposed reduction of the Applicable

 

62



--------------------------------------------------------------------------------

Rate for Term Loans which has been approved by the Required Lenders of the Term
Loans, then, in each case GEO may, at its sole expense (and without any
obligation on the Administrative Agent or any Lender to cooperate or assist in
any way in locating an assignee), upon notice to such Lender and the
Administrative Agent, (x) require such Lender to assign, without recourse
(except as provided below in this Section 2.17(b), in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.04), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment) or
(y) in the case of any Lender that does not consent to a proposed amendment,
modification or waiver of this Agreement or any other Loan Document as
aforesaid, terminate the Commitments of such Lender and pay to such Lender an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14), all simultaneously with an amendment
and restatement of this Agreement that does not result in the aggregate amount
of the commitments of the Lenders to extend credit thereunder to be less than
the aggregate amount of the used and unused Commitments hereunder as in effect
immediately before giving effect to such amendment and restatement; provided
that:

(i) if (x) a Revolving Credit Commitment is being assigned, GEO shall have
received the prior written consent of the Administrative Agent and each RCF LC
Issuer, or (y) an Australian LC Facility Commitment is being assigned, GEO shall
have received the prior written consent of the Administrative Agent and each AUD
LC Issuer, in each case which consent shall not unreasonably be withheld;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.14) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or GEO or the Borrowers, as applicable,
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) in the case of any such replacement due to the replaced Lender not
consenting to a proposed amendment, modification or waiver of this Agreement or
any other Loan Document as aforesaid, each replacement Lender shall consent (and
by accepting such assignment shall be deemed to have consented), at the time of
such assignment, to each matter in respect of which such replaced Lender shall
not have consented.

In connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement prior to or concurrently with the
execution and delivery of such Assignment and Assumption by the replacement
Lender, the Administrative Agent may (and the replaced Lender hereby
unconditionally and irrevocably authorizes and directs the Administrative Agent
to, in the name of and on behalf of the replaced Lender) execute such Assignment
and Assumption and other documentation on behalf of the replaced Lender and, in
such event (notwithstanding anything to the contrary in Section 9.04), such
replaced Lender shall be deemed to have duly executed and delivered such
Assignment and Assumption and other documentation to the Administrative Agent
and the replacement Lender. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling GEO to require such assignment
and delegation cease to apply.

 

63



--------------------------------------------------------------------------------

Section 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply on the date such Lender becomes a Defaulting Lender and
for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the (x) unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.11(a) and
(y) amount of the Australian LC Facility Commitment of such Defaulting Lender
pursuant to Section 2.11(c);

(b) the Revolving Credit Commitment, Revolving Credit Exposure, Australian LC
Facility Commitment and AUD LC Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
or directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)(x) all or any part of the Swingline Exposure and RCF LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Revolving Credit
Lenders in accordance with their respective Applicable Percentages but only to
the extent (A) the sum of all non-Defaulting Revolving Credit Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and RCF LC
Exposure does not exceed the total of all non-Defaulting Revolving Credit
Lenders’ Revolving Credit Commitments and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment, and (y) all or any
part of the AUD LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Australian LC Facility Lenders in accordance with their
respective Applicable Percentages but only to the extent (1) the sum of all
non-Defaulting Australian LC Facility Lenders’ AUD LC Exposure does not exceed
the total of all non-Defaulting Australian LC Facility Lenders’ Australian LC
Facility Commitments and (2) such reallocation does not cause the aggregate AUD
LC Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Australian LC Facility Commitment;

(ii) if the reallocation described in Section 2.18(c)(i) above cannot, or can
only partially, be effected, GEO shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, on a pro rata basis, for the benefit of the
Issuing Lenders, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to Section 2.18(c)(i)) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure is outstanding;

(iii) if GEO cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, GEO shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) or Section 2.11(d),
as applicable, with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Revolving Credit Lenders or
non-Defaulting Australian LC Facility Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) or Section 2.11(d), as applicable, shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages and, in the

 

64



--------------------------------------------------------------------------------

case of any AUD LC Exposure so reallocated in respect of a Competitive AUD LC,
the fees payable pursuant to Section 2.11(d)(i) in respect of such AUD LC
Exposure so reallocated shall accrue at the applicable Maximum AUD LC Fee Rate
then in effect; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.11(b) or Section 2.11(d), as
applicable, with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Lender until and to the extent that such LC
Exposure as applicable, is reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Swingline Exposure
or LC Exposure, as applicable, will be 100% covered by the Revolving Credit
Commitments or Australian LC Facility Commitments, as applicable, of the
applicable non-Defaulting Lenders and/or cash collateral will be provided by GEO
in accordance with Section 2.18(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among the applicable non-Defaulting Lenders in a manner consistent
with Section 2.18(c)(i) (and such Defaulting Lender shall not participate
therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
on a pro rata basis each Issuing Lender’s LC Exposure with respect to such
Defaulting Lender; fourth, as GEO may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
GEO, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) cash collateralize the Issuing
Lenders’ future LC Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (ii) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposures and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.18(c). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post

 

65



--------------------------------------------------------------------------------

cash collateral pursuant to this Section 2.18(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

In the event that the Administrative Agent, GEO, each Swingline Lender and each
Issuing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender (or if such Defaulting
Lender has been replaced pursuant to Section 2.17), then (i) the Swingline
Exposure and RCF LC Exposure of the Revolving Credit Lenders shall be readjusted
to reflect the inclusion of such Lender’s (or replacement Lender’s) Revolving
Credit Commitment and on such date such Lender (or replacement Lender) shall
purchase at par such of the Revolving Credit Loans of the other Revolving Credit
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender (or replacement Lender) to hold such Loans in accordance with
its Applicable Percentage, (ii) the AUD LC Exposure of the Australian LC
Facility Lenders shall be readjusted to reflect the inclusion of such Lender’s
(or replacement Lender’s) Australian LC Facility Commitment and on such date
such Lender (or replacement Lender) shall purchase at par participations in the
AUD LC Exposure of the other Australian LC Facility Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
(or replacement Lender) to hold such AUD LC Exposure in accordance with its
Applicable Percentage (but subject to Section 2.05(l) with respect to any
Competitive AUD LC) and (iii) all cash collateral provided pursuant to
Section 2.18(c) with respect to such Defaulting Lender shall be immediately
released to the Borrowers.

Section 2.19 Illegality. Notwithstanding any other provision of this Agreement,
in the event that on or after the date hereof any Change in Law shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, such Lender shall promptly give notice thereof to the
Administrative Agent and GEO, and (i) the commitments of such Lender hereunder
to make Eurodollar Loans, to continue Eurodollar Loans as such and to convert
ABR Loans to Eurodollar Loans shall be suspended during the period of such
illegality, (ii) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as may be required by law and (iii) during the period of such
illegality any Loans of such Lender that would otherwise be made or continued as
Eurodollar Loans shall instead be made or continued, as the case may be, as ABR
Loans. If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, GEO or
the Borrowers, as applicable, shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.13.

Section 2.20 GEO as Borrowers’ Representative. Each Borrower hereby irrevocably
designates and appoints GEO as its representative and agent on its behalf for
purposes of all requests in respect of Loans (including Borrowing Requests and
Interest Election Requests), delivering certificates, giving instructions with
respect to disbursements of proceeds of Loans, selecting interest rate options,
giving and receiving all other notices and consents under this Agreement or
under any of the other Loan Documents and taking all other actions (on behalf of
itself and any other Borrower) hereunder or under the other Loan Documents. GEO
hereby irrevocably accepts such appointment. The Administrative Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from GEO as a notice or communication from all Borrowers. Each
representation, warranty, covenant, agreement and undertaking made on behalf of
any other Borrower by GEO shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as if the same had been made directly by such Borrower.

Section 2.21 Joint and Several Obligations.

(a) All Obligations under this Agreement that are stated under this Agreement to
be Obligations of both Borrowers, including their Obligations in respect of the
Revolving Credit Loans, Swingline Loans and RCF LCs (but excluding, for the
avoidance of doubt, the Term Loans, any

 

66



--------------------------------------------------------------------------------

Incremental Term Loans and any AUD LCs), shall be joint and several Obligations
of each Borrower (such Obligations, “Joint and Several Obligations”). Anything
contained in this Agreement and the other Loan Documents to the contrary
notwithstanding, the Obligations of each Borrower hereunder, solely with respect
to the Joint and Several Obligations and to the extent that such Borrower did
not receive proceeds of Revolving Credit Loans from any Borrowing hereunder, in
any action or proceeding involving any state corporate, limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the Obligations of such Borrower would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Section 2.21(a) in respect of such Obligations, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Borrower or any other person, be automatically
limited and reduced to the highest amount (after giving effect to any right of
contribution) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

(b) Each Borrower hereby agrees that until the payment and satisfaction in full
in cash of all Obligations (other than those described in clause (b) of the
definition thereof or contingent obligations, in each case, not then due and
payable) and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any direct or indirect right or
remedy arising as a result of such Joint and Several Obligations, whether by
subrogation or otherwise, against the other Borrower or any other Guarantor.

(c) Each Borrower hereby agrees that to the extent that a Borrower shall have
paid more than its proportionate share of any payment made hereunder in respect
of Joint and Several Obligations, such Borrower shall be entitled to seek and
receive contribution from and against the other Borrower. Each Borrower’s right
of contribution shall be subject to the terms and conditions of Section 2.21(b).
The provisions of this Section 2.21(c) shall in no respect limit the obligations
and liabilities of either Borrower to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and each Borrower shall remain
liable to the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders for the full amount of all Joint and Several Obligations.

(d) The Joint and Several Obligations of the Borrowers, to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Joint and Several Obligations, or any substitution,
release or exchange of any guarantee of or security for any of the Joint and
Several Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (except for payment in full). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Borrowers hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the Borrowers, to the
extent permitted by applicable law, the time for any performance of or
compliance with any of the Joint and Several Obligations shall be extended, or
such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(iii) the maturity of any of the Joint and Several Obligations shall be
accelerated, or any of the Joint and Several Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or

 

67



--------------------------------------------------------------------------------

therein shall be amended or waived in any respect or any guarantee of any of the
Joint and Several Obligations or except as permitted pursuant to Section 9.02,
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an Issuing
Lender, any Lender or the Administrative Agent as security for any of the Joint
and Several Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 9.02 or otherwise.

To the extent permitted by applicable law, each Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the other Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or against any person under any
other guarantee of, or security for, any of the Joint and Several Obligations.
The Borrowers waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the Joint
and Several Obligations. The Borrowers’ Joint and Several Obligations shall not
be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Borrowers or either
of them or against any other person which may be or become liable in respect of
all or any part of the Joint and Several Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and the Lenders that:

Section 3.01 Organization; Powers and Qualifications. Each of GEO and its
Subsidiaries is duly organized, validly existing and in good standing (or its
equivalent) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other power of each Borrower and each Restricted Subsidiary and
have been duly authorized by all necessary corporate or other action (including,
if required, equityholder action) on the part of such Borrower and such
Restricted Subsidiary. This Agreement has been duly executed and delivered by
each Borrower and constitutes, and each of the other Loan Documents to which any
Borrower or any Restricted Subsidiary is a party when executed and delivered
will constitute, a legal, valid and binding obligation of such Borrower and such
Restricted Subsidiary, enforceable against such Borrower and such Restricted
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 3.03 Governmental Approvals; No Conflicts. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full

 

68



--------------------------------------------------------------------------------

force and effect, (ii) as may be required by laws affecting the offering and
sale of securities generally, (iii) filings with the United States Copyright
Office and/or the United States Patent and Trademark Office, (iv) filings under
the UCC and/or the Assignment of Claims Act (or analogous state applicable law),
and (v) any other filings and recordings in respect of the Liens created
pursuant to the Security Documents;

(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of GEO or any of its Subsidiaries or any order of
any Governmental Authority;

(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon GEO or any of its Subsidiaries or assets, or give
rise to a right thereunder to require any payment to be made by any such Person;
and

(d) except for the Liens created pursuant to the Loan Documents, will not result
in the creation or imposition of any Lien on any asset of GEO or any of its
Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. GEO has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2012, reported on by
Grant Thornton LLC, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of GEO and its Subsidiaries and Other Consolidated
Persons as of such date and for such period in accordance with GAAP.

(b) No Material Adverse Change. Since December 31, 2012, no event has occurred
or condition has arisen that has had or could reasonably be expected to have a
Material Adverse Effect.

Section 3.05 Properties.

(a) Property Generally. Each of GEO and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 6.02 and
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property Matters. Each of GEO and its Restricted Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by GEO
and its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation.

(a) Actions, Suits and Proceedings. Other than the Disclosed Matters, there are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of any Borrower, threatened
against or affecting GEO or any of its Subsidiaries, or that involve this
Agreement or the Transactions, as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

(b) Change in Disclosed Matters. Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

Section 3.07 Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither GEO
nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of GEO or any of its Restricted Subsidiaries.

Section 3.08 Compliance with Laws and Agreements; No Defaults. Each of GEO and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

Section 3.09 Government Regulation. Neither GEO nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.10 Tax Returns and Payments. Each of GEO and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) to the
extent that any such failure could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $5,000,000 the fair market value of the assets of
all such underfunded Plans.

Section 3.12 Disclosure. GEO has disclosed to the Lenders (including by means of
filings with the Securities and Exchange Commission) all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished in writing by or on behalf of GEO or its Restricted Subsidiaries to
the Lenders in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by all other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the

 

70



--------------------------------------------------------------------------------

Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 3.13 Margin Stock. Neither GEO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

Section 3.14 Agreements and Liens.

(a) Indebtedness and Guaranty Obligations. Part A of Schedule 3.14 of the
Disclosure Supplement is a complete and correct list of each credit agreement,
loan agreement, indenture, note purchase agreement, guarantee, letter of credit
or other arrangement (other than the Loan Documents) providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or Guarantee by, GEO or any of its Restricted
Subsidiaries outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $5,000,000.

(b) Liens. Part B of Schedule 3.14 of the Disclosure Supplement is a complete
and correct list of each Lien securing Indebtedness (other than any Indebtedness
constituting Obligations) of any Person outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000 and covering any property of GEO or any of its Restricted
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is described in
reasonable detail in said Part B of Schedule 3.14.

Section 3.15 Material Contracts. Neither GEO nor any of its Subsidiaries is on
the date hereof party to any Material Contract other than the Loan Documents and
the Senior Notes Indentures.

Section 3.16 Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Part A of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all of the Subsidiaries of GEO as
of the date hereof together with, for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding ownership interests
in such Subsidiary, (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests and (iv) an indication of whether such Subsidiary is a
Restricted Subsidiary. Except as disclosed in said Part A of Schedule 3.16, on
the date hereof (x) each of GEO and its Subsidiaries owns free and clear of
Liens (other than Liens created pursuant to the Security Documents), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in said Part A of Schedule 3.16, (y) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to such Person.

(b) Investments. Set forth in Part B of Schedule 3.16 of the Disclosure
Supplement is a complete and correct list of all Investments (other than
Investments disclosed in said Part A of Schedule 3.16 and other than Investments
of the types referred to in clauses (b) through (m) of Section 6.04) held by GEO
or any of its (i) Subsidiaries in GEO or any Restricted Subsidiary or
(ii) Restricted Subsidiaries in any Person, in each case on the date hereof and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in said
Part B of Schedule 3.16, each of GEO and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents), all
such Investments.

 

71



--------------------------------------------------------------------------------

Section 3.17 Real Property. Set forth on Schedule 3.17 of the Disclosure
Supplement is a list, as of the Second Restatement Effective Date, of all of the
real property interests held by GEO and its Restricted Domestic Subsidiaries,
indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessee and the location of the respective property.
Except as set forth in said Schedule 3.17, no Mortgage encumbers real property
which is located in an area that has been identified as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (the “Flood Act”).

Section 3.18 Solvency. GEO and each of its Subsidiaries is Solvent.

Section 3.19 Employee Relations. Neither GEO nor any Restricted Subsidiary is,
as of the Second Restatement Effective Date, party to any collective bargaining
agreement nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 3.19 of the Disclosure Supplement. GEO
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of the Restricted
Subsidiaries.

Section 3.20 Burdensome Provisions. Neither GEO nor any Restricted Subsidiary is
a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or applicable
law which in the foreseeable future could be reasonably expected to have a
Material Adverse Effect. GEO and its Restricted Subsidiaries do not presently
anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect. No Restricted Subsidiary (other
than, with respect to Unrestricted Subsidiary Debt, any Subsidiary that is an
obligor under such Unrestricted Subsidiary Debt) is party to any agreement or
instrument of the type described in Section 6.07 or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to GEO or any
Restricted Subsidiary or to transfer any of its assets or properties to GEO or
any other Restricted Subsidiary in each case other than existing under or by
reason of the Loan Documents or applicable law.

Section 3.21 REIT Status. As of the Second Restatement Effective Date, GEO is
qualified, and intends to continue to be qualified, as a real estate investment
trust under Section 856(c) of the Code.

Section 3.22 Anti-Terrorism Laws and Sanctions; AML Laws; Anti-Corruption Laws.
GEO has implemented and maintains in effect policies and procedures designed to
ensure compliance by GEO and its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions. None of (a) GEO or any of its Subsidiaries or any of
their respective directors or officers, or, to GEO’s knowledge, any of their
respective employees or Affiliates, or (b) to GEO’s knowledge, any agent of GEO
or any Subsidiary or other Affiliate that will act in any capacity in connection
with or benefit from any credit facility established hereby, (i) is a Sanctioned
Person, or (ii) is in violation of AML Laws, Anti-Corruption Laws, or Sanctions.
No Borrowing, Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any person participating in the
transactions contemplated by this Credit Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. GEO represents that, except as disclosed to the
Administrative Agent and the Lenders prior to the Second Restatement Effect
Date, neither it nor any of its Subsidiaries or, to GEO’s knowledge, any other
Affiliate has engaged in or intends to engage in any dealings or transactions
with, or for the benefit of, any Sanctioned Person or with or in any Sanctioned
Country.

ARTICLE IV

CONDITIONS

 

72



--------------------------------------------------------------------------------

Section 4.01 Second Restatement Effective Date. This Agreement shall not be
effective and the obligations of the Lenders to make any Revolving Credit Loans
and the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the date that each of the following conditions precedent is
satisfied, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent (or Special Counsel on its
behalf) shall have received counterparts of the following documents signed by
the following parties: (i) from the Borrowers, this Agreement, and (ii) from
each Borrower, each Revolving Credit Lender and the Required Lenders under (and
as defined in) the Existing Credit Agreement, a Lender Addendum.

(b) Opinions of Counsel to the Borrowers and the Guarantors. The Administrative
Agent (or Special Counsel on its behalf) shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Second Restatement Effective Date) (i) of Akerman LLP, counsel for the Borrowers
and the Guarantors, in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Borrowers, the
Guarantors, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and each Borrower and each Guarantor hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent),
(ii) of Hughes Gorski Seedorf Odsen & Tervooren, LLC, Alaska counsel for Cornell
Corrections of Alaska, Inc., a Subsidiary of GEO, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to such Subsidiary as the Administrative Agent shall reasonably
request, and (iii) of the in-house General Counsel for the Borrowers and the
Guarantors, in form and substance reasonably satisfactory to the Administrative
Agent and covering such other matters relating to the Borrowers, the Guarantors,
this Agreement or the Transactions as the Administrative Agent shall reasonably
request (and each Borrower and each Guarantor hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).

(c) Opinion of Special Counsel. The Administrative Agent shall have received an
opinion, dated the Second Restatement Effective Date, of Special Counsel, in
form and substance satisfactory to the Administrative Agent (and BNP Paribas
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(d) Governmental and Third Party Approvals. The Administrative Agent (or Special
Counsel on its behalf) shall have received evidence that GEO and each Restricted
Subsidiary shall have obtained all necessary approvals, authorizations and
consents of any Person and of all Governmental Authorities and courts having
jurisdiction with respect to the transactions contemplated by this Agreement and
the other Loan Documents.

(e) Corporate Documents. The Administrative Agent (or Special Counsel on its
behalf) shall have received such documents and certificates as the
Administrative Agent or Special Counsel may reasonably request relating to the
organization, existence and good standing of each Borrower and each Guarantors,
the authorization of the Transactions and any other legal matters relating to
the Borrowers, the Guarantors, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

(f) Officer’s Certificate. The Administrative Agent (or Special Counsel on its
behalf) shall have received a certificate, dated the Second
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of GEO, to the effect that, on and as of the Second
Restatement Effective Date (i) the representations and warranties of each
Borrower and each Restricted Subsidiary set forth in this Agreement and in each
of the other Loan Documents to which it is a party are true and correct and
(ii) no Default has occurred and is continuing.

 

73



--------------------------------------------------------------------------------

(g) Notes. The Administrative Agent (or Special Counsel on its behalf) shall
have received for each Lender that shall have requested Note(s), duly completed
and executed Note(s) for such Lender.

(h) Collateral Agreement. The Administrative Agent (or Special Counsel on its
behalf) shall have received (i) a confirmation of the Collateral Agreement in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed and delivered by each Borrower, each Guarantor and the Administrative
Agent, (ii) original stock certificates or other certificates evidencing the
Equity Interests pledged pursuant to the Collateral Agreement (to the extent
such Equity Interests are certificated), together with an undated stock power
for each such certificate so received, duly executed in blank by the registered
owner thereof, and (iii) each original promissory note pledged pursuant to the
Collateral Agreement. In addition, all filings and recordations that are
necessary to perfect the security interests of the Lenders in the collateral
described in the Security Documents (including, without limitation, Assignment
Agreements executed by the applicable Borrower or Restricted Subsidiary, as the
case may be, and Notices of Assignment executed by the Administrative Agent, in
each case, with respect to each Material Government Contract existing as of the
Second Restatement Effective Date but, for the avoidance of doubt, not including
acknowledgments of any such Notices of Assignment executed by the relevant
Governmental Authorities) shall have been received by the Administrative Agent,
and the Administrative Agent shall have received evidence reasonably
satisfactory to it that upon such filings and recordations, such security
interests constitute valid and perfected Liens therein, subject to no other
Liens except for Liens permitted by Section 6.02.

(i) Guaranty Agreement. The Administrative Agent (or Special Counsel on its
behalf) shall have received a confirmation of the Guaranty Agreement in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered by the Borrowers, the Guarantors and the Administrative Agent.

(j) Collateral Assignment. The Administrative Agent (or Special Counsel on its
behalf) shall have received a confirmation of the Collateral Assignment in form
and substance reasonably satisfactory to the Administrative Agent, duly executed
and delivered by each Borrower, each Guarantor and the Administrative Agent. In
addition, each Borrower and each such Guarantor shall have taken such other
action as the Administrative Agent shall have requested in order to perfect (or
continue the perfection of) the security interests created pursuant to the
Collateral Assignment.

(k) Lien Search Results. If requested by the Administrative Agent, the
Administrative Agent (or Special Counsel on its behalf) shall have received the
results of a recent lien search in each jurisdiction reasonably requested by the
Administrative Agent with respect to GEO and each Guarantor (to the extent
obtainable in such jurisdiction), and such search results shall not reveal Liens
on any of the assets of GEO or any Guarantor except for Liens permitted
hereunder or Liens to be discharged on or prior to the Second
Restatement Effective Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

(l) Insurance. The Administrative Agent (or Special Counsel on its behalf) shall
have received certificates of insurance (together with copies of the applicable
policy endorsements) evidencing the existence of all insurance required to be
maintained by GEO and each of its Subsidiaries pursuant to Section 5.05(b) and
the designation of the Administrative Agent as the loss payee, mortgagee or
additional named insured, as the case may be, thereunder to the extent required
by Section 5.05(b), such certificates to be in such form and contain such
information as is specified in Section 5.05(b).

(m) [Reserved].

(n) [Reserved].

 

74



--------------------------------------------------------------------------------

(o) Fees and Expenses. The Administrative Agent shall have received evidence
that GEO shall have paid such fees as GEO shall have agreed to pay to any Lender
or the Administrative Agent in connection herewith, including the reasonable
fees and expenses of Special Counsel, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to GEO).

(p) USA PATRIOT Act Compliance. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and AML Laws, including without limitation the
USA PATRIOT Act referred to in Section 9.13.

(q) Account Control Agreement Deliverables. The Administrative Agent (or Special
Counsel on its behalf) shall have received such account control agreements, or
amendments to any account control agreement in existence on the Second
Restatement Effective Date pursuant to the Existing Credit Agreement, as shall
be reasonably requested by the Administrative Agent with respect to all Deposit
Accounts and Securities Accounts (each as defined in the UCC) of the Borrowers
and the Restricted Subsidiaries, except as otherwise provided in the Collateral
Agreement.

(r) Flood Hazard Determination. A completed Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each property covered by a
Mortgage and, if any property covered by a Mortgage is located in a flood hazard
area, evidence of flood insurance reasonably satisfactory to the Administrative
Agent.

(s) Other Documents. The Administrative Agent (or Special Counsel on its behalf)
shall have received such other documents as the Administrative Agent (or Special
Counsel on its behalf) or any Lender may reasonably request.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
September 30, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 4.02 Each Extension of Credit. The obligation of each Lender to make any
Loan and of each Issuing Lender to issue, amend, renew or extend any Letter of
Credit is subject to the satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Request;

(b) the representations and warranties of each Borrower and each Restricted
Subsidiary set forth in this Agreement and in each of the other Loan Documents
to which it is a party shall be true and correct in all material respects (other
than any representations and warranties qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (other than any representations and
warranties that speak as of a certain date, which shall be true and correct on
and as of such date); and

(c) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

75



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, shall be deemed to constitute a representation and
warranty by each Borrower on the date thereof as to the matters specified in the
preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

Section 5.01 Financial Statements and Other Information. GEO will furnish to the
Administrative Agent:

(a) within 90 days after the end of each fiscal year of GEO, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of GEO and its Subsidiaries and Other Consolidated Persons
as of the end of and for such year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all reported on by Grant Thornton LLC or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of GEO and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood and agreed that GEO’s filing of a Form 10-K with the Securities and
Exchange Commission with respect to a fiscal year within the period specified
above shall be deemed to satisfy GEO’s obligations under this Section 5.01(a)
with respect to such fiscal year);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of GEO, the consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows of GEO and its Subsidiaries
and Other Consolidated Persons as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of GEO as presenting fairly in all material
respects the financial condition and results of operations of GEO and its
Subsidiaries and Other Consolidated Persons on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood and agreed that
GEO’s filing of a Form 10-Q with the Securities and Exchange Commission with
respect to a fiscal quarter within the period specified above shall be deemed to
satisfy GEO’s obligations under this Section 5.01(b) with respect to such fiscal
quarter);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of GEO in form and
scope reasonably satisfactory to the Administrative Agent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01, Section 6.02, Section 6.04, Section 6.05 and
Section 6.09, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) stating the aggregate amount of Unrestricted Subsidiary Debt and the
portion thereof Guaranteed by GEO or any Restricted Subsidiary outstanding as

 

76



--------------------------------------------------------------------------------

of the last day of the relevant fiscal quarter or fiscal year, as the case may
be, and, in each case, the aggregate amount of principal thereof and interest
thereon paid by GEO and its Restricted Subsidiaries during the four fiscal
quarters immediately preceding such day;

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) promptly after periodic and other reports, proxy statements and other
materials are filed by GEO or any of its Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by GEO to its shareholders generally, notice thereof;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of GEO or any of its
Subsidiaries, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request; and

(g) within 30 days after the beginning of each fiscal year of GEO commencing
with the fiscal year commencing on or about January 1, 2014, a business forecast
of GEO and its Subsidiaries and Other Consolidated Persons for such fiscal year
to include the following: a projected income statement, statement of cash flows
and balance sheet (each prepared in accordance with GAAP, except for the absence
of footnotes) and, to the extent reasonably requested by the Administrative
Agent, management’s assumptions underlying such projections, accompanied by a
certificate from a Financial Officer of GEO to the effect that, to the best of
such officer’s knowledge, such projections are good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of GEO and its
Subsidiaries and Other Consolidated Persons for such fiscal year.

Section 5.02 Notices of Material Events. GEO will furnish to the Administrative
Agent prompt written notice of the following:

(a)(i) the occurrence of any Default, or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which GEO or any of
its Subsidiaries is a party or by which GEO or any Subsidiary thereof or any of
their respective properties may be bound;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting GEO or any of its
Affiliates that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of GEO and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any notice of any material violation of Environmental Law or any claim with
respect to any Environmental Liability received by GEO or any Subsidiary
thereof, including, without limitation, the assertion of any environmental
matters by any Person against, or with respect to the activities of, GEO or any
of its Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than, in
each case, any violation or claim that, if adversely determined, would not
(either individually or in the aggregate) have a Material Adverse Effect;

 

77



--------------------------------------------------------------------------------

(e) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against GEO or any of its Subsidiaries thereof which
could reasonably be expected to result in a Material Adverse Effect;

(f) contemporaneously with the delivery of the quarterly reports required
herein, (and, upon the occurrence and during the continuation of an Event of
Default, on a more frequent basis if requested by the Administrative Agent), a
list of all Material Government Contracts which have (i) been completed or have
lapsed or terminated and not renewed or (ii) been entered into (or which have
become Material Government Contracts) in each case, since the most recent list
provided by GEO and signed by a Financial Officer or other executive officer of
GEO as of the last Business Day of such fiscal quarter, unless in any such case
such information has been filed, and notice thereof furnished to the
Administrative Agent, as described in Section 5.01(e); and

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of GEO setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Each Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04 Payment of Obligations. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default beyond the period of grace, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) GEO or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, with the Administrative
Agent designated as the loss payee or additional named insured, and from time to
time deliver to the Administrative Agent upon its request a detailed list of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby. Except as otherwise expressly consented to
by the Administrative Agent, such insurance policies shall provide that no
cancellation, non-renewal or material change in coverage shall be effective
until after 30 days’ prior written notice to the Administrative Agent. If any
portion of the property covered by any Mortgage is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as an area
having special flood hazards and in which flood insurance has been made
available under the Flood Act, then GEO shall maintain, or cause its applicable
Restricted Subsidiary to maintain, with a financially sound and reputable
insurer, flood insurance in an amount as the Administrative Agent may from time
to time reasonably require, but in no event less that an amount sufficient to
comply with all applicable rules and regulations promulgated pursuant to such
Flood Act, and shall otherwise comply

 

78



--------------------------------------------------------------------------------

with the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

Section 5.06 Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of its dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

Section 5.07 Compliance with Laws. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and any Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. GEO will maintain in effect and enforce policies and
procedures designed to ensure compliance by GEO and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (a) to refinance the Existing Credit Agreement on the First
Amendment Effective Date, (b) for Working Capital and general corporate
requirements of the Borrowers and the Restricted Subsidiaries and payment of
certain fees and expenses incurred in connection with the transactions
contemplated hereby, (c) to finance any Permitted Acquisition and any other
acquisition permitted hereunder, (d) to fund Restricted Payments permitted
hereunder and to make any other Investments permitted hereunder and (e) to
refinance, redeem, repay or otherwise discharge in full any series of the Senior
Notes to the extent permitted hereunder. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.
The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not, and shall cause the Subsidiaries and the Borrowers’ or such
Subsidiaries’ respective directors, officers, employees, Affiliates and agents
to not, directly or, to the knowledge of the Borrowers or such Subsidiaries,
indirectly, use the proceeds of any Borrowing or Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, other
Affiliate, joint venture partner or other Person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (C) in any manner that would result in
the violation of any Sanctions by any Person.

Section 5.09 Additional Subsidiaries; Restricted and Unrestricted Subsidiaries.

(a) Additional Subsidiary Guarantors. GEO shall notify the Administrative Agent
of (i) each redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 5.09(c) below and (ii) each creation or
acquisition of any Subsidiary, and (unless such Subsidiary has been designated
as an Unrestricted Subsidiary pursuant to Section 5.09(d)) promptly thereafter
(and in any event within 30 days thereafter), in each of the cases referred to
in the foregoing clauses (i) and (ii) of this sentence, cause such Subsidiary
(other than a Foreign Subsidiary) to (A) become a “Guarantor” by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (B) deliver to the Administrative Agent a duly executed Joinder
Agreement and comply with the terms of each Security Document, (C) take such
action (including delivering certificates and transfer powers in respect of
Equity

 

79



--------------------------------------------------------------------------------

Interests) and executing and delivering (as applicable) such UCC financing
statements and account control agreements) as shall be necessary to create and
perfect valid and enforceable Liens on substantially all of the personal
property (other than Excluded Property) of such Subsidiary as collateral
security for the obligations of such Subsidiary under the Loan Documents subject
to no Liens other than Liens permitted by Section 6.02, (D) take all actions
with respect to all Material Real Property owned or leased by such Subsidiary
required by Section 5.10 (as if such Material Real Property had been acquired by
a Subsidiary), (E) deliver to the Administrative Agent such proof of corporate
action, incumbency of officers, opinions of counsel (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (A), (B), (C) and (D) of this sentence) and
other documents as is consistent with those delivered by GEO pursuant to
Section 4.01 on the Second Restatement Effective Date or pursuant to
Section 4.01 of the Existing Credit Agreement on the First Restatement Effective
Date, as applicable, and (F) deliver to the Administrative Agent such other
documents and closing certificates as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(b) Additional Foreign Subsidiaries. GEO shall notify the Administrative Agent
at the time that any Person becomes a direct Foreign Subsidiary of any Borrower
or any Guarantor, and at the request of the Administrative Agent, promptly
thereafter (and in any event within 45 days after such request), cause (i) such
Borrower or such Guarantor to deliver to the Administrative Agent a supplement
to the Security Documents pledging 65% of the total outstanding voting Equity
Interests, and 100% of all other Equity Interests, in such Foreign Subsidiary
and a consent thereto executed by such new Foreign Subsidiary (including,
without limitation, if applicable, original stock certificates (or the
equivalent thereof pursuant to the applicable laws and practices of any relevant
foreign jurisdiction) evidencing such Equity Interest of such Foreign
Subsidiary, together with an appropriate undated stock power (or the equivalent
thereof pursuant to the applicable laws and practices of any relevant foreign
jurisdiction) for each certificate (or equivalent) duly executed in blank by the
registered owner thereof), (ii) such Borrower or such Guarantor to deliver to
the Administrative Agent a favorable opinion of counsel (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
such pledge), and (iii) such Borrower or such Guarantor to deliver to the
Administrative Agent such other documents and closing certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) Designation of Restricted Subsidiaries. GEO may, at any time and upon
written notice to the Administrative Agent, designate an Unrestricted Subsidiary
as a Restricted Subsidiary.

(d) Designation of Unrestricted Subsidiaries. So long as no Default has occurred
and is continuing or would result therefrom, GEO may, on prior written notice to
the Administrative Agent, designate any Restricted Subsidiary as an Unrestricted
Subsidiary (or designate any newly formed or acquired Subsidiary as an
Unrestricted Subsidiary); provided that no Subsidiary that is a guarantor under
any of the Senior Notes may be an Unrestricted Subsidiary (and for the avoidance
of doubt, neither Corrections nor any successor to Corrections or all or
substantially all of its properties shall at any time be an Unrestricted
Subsidiary). Such designation shall have an effective date mutually acceptable
to the Administrative Agent and GEO, but in no event earlier than five Business
Days following receipt by the Administrative Agent of such written notice. Upon
the effectiveness of any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, the Administrative Agent shall release such
Unrestricted Subsidiary and its assets from the Security Documents.

Section 5.10 New Real Property Collateral. If GEO or any Restricted Subsidiary
shall acquire any Material Real Property (or shall make improvements upon any
existing real property interest resulting in such interest together with such
improvements constituting Material Real Property), and, if the Administrative
Agent elects to encumber such property in the Administrative Agent’s sole and
absolute discretion, then

 

80



--------------------------------------------------------------------------------

(a) each Borrower will and will cause each of its Restricted Subsidiaries to, no
later than 120 days (or such longer period as the Administrative Agent may agree
in its sole and absolute discretion) thereafter, deliver to the Administrative
Agent the following documents (each of which shall be executed (and, where
appropriate, acknowledged) by Persons satisfactory to the Administrative Agent):

(i) Mortgages in form and substance satisfactory to the Administrative Agent,
duly executed and delivered by such Borrower or such Restricted Subsidiary, as
the case may be, in recordable form (in such number of copies as the
Administrative Agent shall have requested) and, to the extent necessary with
respect to any leasehold property to be subject to a Mortgage, use commercially
reasonable efforts by GEO to obtain consents of the respective landlords with
respect to such property and, to the extent necessary under applicable law, for
filing in the appropriate county land office(s), UCC financing statements
covering fixtures, in each case appropriately completed (the “Fixture Filings”);

(ii) one or more mortgagee policies of title insurance on forms of and issued by
one or more title companies satisfactory to the Administrative Agent (the
“Title Companies”), insuring the validity and first lien priority of the Liens
created under the Mortgages for and in amounts satisfactory to the
Administrative Agent, subject only to such exceptions as are satisfactory to the
Administrative Agent; each such title policy shall contain: (A) full coverage
against mechanics’ liens (filed and inchoate) or such surety bonds or other
additional collateral as may be satisfactory to the Administrative Agent in its
sole discretion in lieu of such coverage, (B) a reference to the relevant survey
with no survey exceptions except those theretofore approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (C) such affirmative insurance and endorsements as the Administrative Agent
may reasonably require;

(iii) as-built surveys of recent date of each of the Facilities to be covered by
the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent;

(iv) certified copies of permanent and unconditional certificates of occupancy
(or, if it is not the practice to issue certificates of occupancy in a
jurisdiction in which the Facilities to be covered by the Mortgages are located,
then such other evidence reasonably satisfactory to the Administrative Agent)
permitting the fully functioning operation and occupancy of each such Facility
and of such other permits necessary for the use and operation of each such
Facility issued by the respective Governmental Authorities having jurisdiction
over each such Facility;

(v) opinions of local counsel in the respective jurisdictions in which the
properties covered by the Mortgages are located, satisfactory in form and
substance to the Administrative Agent (and each Borrower and each Restricted
Subsidiary hereby instructs such counsel to deliver such opinion(s) to the
Lenders and the Administrative Agent);

(vi) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property covered by a Mortgage; and

(vii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above;

 

81



--------------------------------------------------------------------------------

(b) GEO shall have paid or caused to be paid to the Title Companies (i) all
expenses and premiums of the Title Companies in connection with the issuance of
such policies and (ii) an amount equal to the recording, mortgage, intangibles,
transfer and stamp taxes payable in connection with recording the Mortgages and
the Fixture Filings in the appropriate county land office(s); and

(c) promptly after the acquisition, GEO shall diligently pursue and use all
reasonable efforts to obtain landlord consents, estoppel letters or consents and
waivers, in form and substance reasonably acceptable to the Administrative
Agent, in respect of collateral held on leased premises.

Section 5.11 Further Assurances; Post-Closing Deliverables.

(a) Further Assurances. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement and the Security Documents. Without limiting
the generality of the foregoing, each Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time (including filing
appropriate UCC financing statements and executing and delivering such
assignments, security agreements, account control agreements and other
instruments) as shall be reasonably requested by the Administrative Agent to
create, in favor of the Administrative Agent for the benefit of the Secured
Parties, perfected security interests and Liens in substantially all of the
property of the Borrowers and the Restricted Subsidiaries (other than Excluded
Property) as collateral security for obligations of the Borrowers and the
Guarantors under the Loan Documents; provided that any such security interest or
Lien shall be subject to the relevant requirements of the Security Documents.

(b) Post-Closing Real Estate Deliverables. Each Borrower will and will cause
each Restricted Subsidiary to, no later than 120 days (or such longer period as
the Administrative Agent may agree in its sole discretion) after the Second
Restatement Effective Date, deliver to the Administrative Agent:

(i) Opinion(s) of Local Counsel. Opinions of local counsel in the respective
jurisdictions in which the properties covered by the Mortgages are located,
satisfactory to the Administrative Agent in form and substance (and each
Borrower and each Guarantor hereby instructs such counsel to deliver such
opinion(s) to the Lenders and the Administrative Agent).

(ii) Mortgages and Title Insurance. The following documents, each of which shall
be executed (and, where appropriate, acknowledged) by Persons satisfactory to
the Administrative Agent; provided that GEO shall not be required to deliver the
following documents for any property that (x) is Material Real Property if doing
so would result in costs (administrative or otherwise) that, in the
determination of the Administrative Agent in its sole and absolute discretion,
would be materially disproportionate to the benefit obtained thereby, or (y) is,
immediately prior to the Second Restatement Effective Date, subject to a
Mortgage under (and as defined in) the Existing Credit Agreement, provided GEO
delivers to the Administrative Agent opinions of local counsel together with
such other certificates, documents and information (including current title and
lien searches) as the Administrative Agent may require to confirm the continuing
validity and priority of such Mortgage as security for the Obligations (in each
case to the Administrative Agent’s satisfaction (as to form and substance) in
its sole and absolute discretion):

(A) Mortgages (or, if applicable, amendments to the Mortgages securing the
obligations of the Borrowers and the Guarantors under the Existing Credit
Agreement) in form and substance satisfactory to the Administrative Agent, duly
executed and delivered by such Borrower or such Restricted Subsidiary, as the
case may

 

82



--------------------------------------------------------------------------------

be, in recordable form (in such number of copies as the Administrative Agent
shall have requested) and, to the extent necessary with respect to any leasehold
property to be subject to a Mortgage, use commercially reasonable efforts by GEO
to obtain consents of the respective landlords with respect to such property
and, to the extent necessary under applicable law, for filing in the appropriate
county land office(s), Fixture Filings;

(B) one or more mortgagee policies of title insurance on forms of and issued by
the Title Companies, or (unless waived by the Administrative Agent in accordance
with the first proviso to Section 5.11(c)) modification and date down
endorsements to the existing policies of title insurance insuring the validity
and first lien priority of the Liens created under such Mortgages (as they may
be amended) for and in amounts satisfactory to the Administrative Agent, subject
only to such exceptions as are satisfactory to the Administrative Agent; each
such title policy shall contain: (A) full coverage against mechanics’ liens
(filed and inchoate) or such surety bonds or other additional collateral as may
be satisfactory to the Administrative Agent in its sole discretion in lieu of
such coverage, (B) a reference to the relevant survey with no survey exceptions
except those theretofore approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (C) such affirmative insurance and
endorsements as the Administrative Agent may reasonably require;

(C) as-built surveys of recent date of each of the Facilities to be covered by
the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent or, with respect to existing
surveys, an affidavit of an authorized signatory of the owner of such property
stating that there have been no improvements or encroachments to the property
since the date of the respective survey such that the existing survey is no
longer accurate, in form acceptable to the Administrative Agent and the
applicable Title Company in order to remove the standard survey exception;

(D) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Companies to issue the title policies and
endorsements contemplated above; and

(E) such other certificates, documents and information as are reasonably
requested by the Administrative Agent or the Lenders, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
reasonably satisfactory to the Administrative Agent.

In addition, GEO shall have paid to the Title Companies (i) all expenses and
premiums of the Title Companies in connection with the issuance of such policies
and (ii) an amount equal to the recording, mortgage, intangibles, transfer and
stamp taxes payable in connection with recording the Mortgages, any amendments
to the Mortgages and the Fixture Filings in the appropriate county land
office(s).

(c) Post-Closing Deliverables for Increases of the Revolving Credit Commitments
and Incremental Term Loans. GEO will and will cause each Restricted Subsidiary
to, no later than 120 days (or such longer period as the Administrative Agent
may agree in its sole and absolute discretion)

 

83



--------------------------------------------------------------------------------

after any Revolving Credit Commitment Increase and Incremental Term Loan,
deliver to the Administrative Agent such amendments to Mortgages (each, a
“Mortgage Amendment”), title insurance and opinions of counsel as reasonably
requested by the Administrative Agent in connection with such Revolving Credit
Commitment Increase and Incremental Term Loan; provided, however,
notwithstanding anything herein or in any of the Loan Documents to the contrary,
the Administrative Agent may waive the requirement for any Borrower or any
Restricted Subsidiary to obtain new mortgagee title insurance policies, or to
obtain date-down endorsements to previously issued mortgagee title insurance
policies, and opinions of counsel in connection with the Mortgage Amendments
entered into from time to time, which waiver may be made in Administrative
Agent’s sole and absolute discretion for any reason (including but not limited
to, in the event that (x) the applicable title insurance regulations for the
State (including, but not limited to, Texas, New Mexico and New Jersey) in which
the related real property is located do not provide for the issuance of the
requested endorsement such that a new mortgagee title insurance policy would
otherwise be required (or premium charges substantially equivalent thereto would
be incurred by any Borrower or any Restricted Subsidiary in connection with any
endorsement); provided that, in such event, any Borrower or Restricted
Subsidiary shall endeavor to obtain an endorsement, if available, to such
previously issued mortgagee title insurance policies that insures that the title
insurance coverage provided by the original mortgagee title insurance policy is
not affected by the recording of any Mortgage Amendment, provided the cost for
such endorsement is nominal or (y) the relevant property subject to a Mortgage
does not qualify as a Material Real Property).

Section 5.12 Fiscal Year. GEO will not change its fiscal year from the calendar
year.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

Section 6.01 Indebtedness. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Part A of
Schedule 3.14 of the Disclosure Supplement (or, to the extent not meeting the
minimum thresholds for required listing on said Schedule 3.14 pursuant to
Section 3.14, in an aggregate amount not exceeding $10,000,000) and extensions,
renewals, refinancings and replacements of all or any part of any such
Indebtedness that do not result in an increase of the outstanding principal
amount thereof by more than the amount required to pay any penalty, premium,
accrued and unpaid interest, and transaction fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement;

(c) Guarantees by GEO and its Restricted Subsidiaries of Indebtedness of GEO and
its Restricted Subsidiaries permitted by this Section 6.01;

(d) Guarantees permitted by Section 6.04 (other than Section 6.04(h));

(e) Guarantees by GEO and its Restricted Subsidiaries of Unrestricted Subsidiary
Debt, provided that the aggregate principal amount of such Guarantees (other
than the assignment of rights under any Government Contract by GEO or any of its
Restricted Subsidiaries to secure Unrestricted

 

84



--------------------------------------------------------------------------------

Subsidiary Debt related to such Government Contract) of Unrestricted Subsidiary
Debt shall not exceed $40,000,000 at any time outstanding; and the assignment of
rights under Government Contracts by GEO or any of its Restricted Subsidiaries
to secure Unrestricted Subsidiary Debt related to the respective Government
Contracts;

(f) Indebtedness of GEO or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capital Leases
and any Indebtedness assumed in connection with the acquisition of any assets or
secured by a Lien on any assets prior to the acquisition thereof, Guarantees by
GEO or any Restricted Subsidiary of any such Indebtedness, and extensions,
renewals and replacements of any such Indebtedness and Guarantees that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(f) shall not
exceed $50,000,000 at any time outstanding;

(g) Indebtedness owing (x) by GEO to any Restricted Subsidiary or, (y) by any
Restricted Subsidiary to GEO or to any other Restricted Subsidiary, in each case
arising from intercompany loans permitted by Section 6.04(d);

(h) unsecured Indebtedness for borrowed money, including by means of the
issuance of notes and bonds;

(i) Indebtedness in an aggregate principal amount not exceeding $10,000,000 at
any time outstanding; and

(j) Indebtedness of any Person that becomes a Restricted Subsidiary after the
First Amendment Effective Date hereof pursuant to a Permitted Acquisition or any
other acquisition permitted to be made hereunder by GEO or any Restricted
Subsidiary; provided that (i) such Indebtedness exists at the time of such
acquisition and is not created in contemplation of or in connection with such
acquisition and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(j) shall not exceed $25,000,000 at any time outstanding; and
extensions, renewals, refinancings and replacements of any such Indebtedness
that does not result in an increase of the outstanding principal amount thereof
by more than the amount required to pay any penalty, premium, accrued and unpaid
interest, and transaction fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement.

Section 6.02 Liens. No Borrower will, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to the Security Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of GEO or any of its Subsidiaries existing
on the date hereof and set forth in Part B of Schedule 3.14 of the Disclosure
Supplement (or, to the extent not meeting the minimum thresholds for required
listing on said Schedule 3.14 pursuant to Section 3.14, in an aggregate amount
not exceeding $10,000,000); provided that (i) no such Lien shall extend to any
other property or asset of GEO or any of its Restricted Subsidiaries and
(ii) any such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof by more than the amount
required to pay any penalty, premium, accrued and unpaid interest, and
transaction fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement;

 

85



--------------------------------------------------------------------------------

(d) Liens on assets acquired, constructed or improved by GEO or any of its
Subsidiaries; provided that (i) such Liens secure Indebtedness permitted by
Section 6.01(f), (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other property or
assets of GEO or any Restricted Subsidiary;

(e) Liens securing Indebtedness permitted by Section 6.01(i);

(f) the assignment of rights under any Government Contract by GEO or any of its
Restricted Subsidiaries to secure Unrestricted Subsidiary Debt related to such
Government Contract; and

(g) any Lien existing on any property or asset prior to the acquisition thereof
by GEO or any Restricted Subsidiary; provided that (i) such Lien is not created
in contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of GEO or any Restricted Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition, and (iv) such property or asset is acquired pursuant to a
Permitted Acquisition or any other acquisition permitted to be made hereunder.

Section 6.03 Fundamental Changes. No Borrower will, nor will it permit any of
its Restricted Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). No Borrower will, nor will it permit any
of its Restricted Subsidiaries to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other property (other than assets and related rights
constituting an ongoing business) to be sold or used in the ordinary course of
business and Investments permitted under Section 6.04. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its business or property, whether now owned or
hereafter acquired (including receivables and leasehold interests, but excluding
(x) obsolete or worn-out property or assets, tools or equipment no longer used
or useful in its business, (y) any inventory or other property sold or disposed
of in the ordinary course of business and on ordinary business terms and (z) any
Disposition resulting from a Casualty Event).

Notwithstanding the foregoing provisions of this Section, if no Default shall
have occurred and be continuing or would result therefrom:

(a) any Restricted Subsidiary may be merged or consolidated with or into GEO or
any other Restricted Subsidiary; provided that (i) if any such transaction shall
be between a Restricted Subsidiary and a Borrower, either such Borrower shall be
the continuing or surviving entity, or the continuing or surviving Person (which
shall be the successor to GEO by operation of law (which successor shall have
been a Domestic Subsidiary immediately prior to such merger or consolidation) or
shall be a wholly-owned Domestic Subsidiary of GEO) shall expressly assume,
confirm and reaffirm its continuing obligations as a Borrower under the Loan
Documents and each Guarantor, unless it is the other party to such merger or
consolidation, shall have reaffirmed that its Guarantee of, and grant of any
Liens as security for, the Obligations shall apply to such surviving Person’s
obligations under this Agreement, in each case pursuant to a confirmation,
reaffirmation or other agreements or documentation in form and substance
satisfactory to the Administrative Agent and the condition described in
Section 4.01(p) shall have been satisfied with respect to such continuing or
surviving Person (and if any such transaction shall be between GEO and
Corrections, GEO shall be the continuing or surviving entity or, if Corrections
is the surviving entity, Corrections shall expressly confirm and reaffirm its
continuing obligations as a Borrower under the Loan Documents (including its
assumption of all such obligations with respect to all Term Loans and
Incremental Term Loans) pursuant to a confirmation, reaffirmation or other
agreement or

 

86



--------------------------------------------------------------------------------

documentation in form and substance satisfactory to the Administrative Agent),
and (ii) if any such transaction shall be between a Restricted Subsidiary that
is a Guarantor and a Restricted Subsidiary that is not a Guarantor, such
Guarantor shall be the continuing or surviving entity;

(b) any Restricted Subsidiary formed in connection with (and in contemplation
of) a Permitted Acquisition may merge with and into the Person such Restricted
Subsidiary was formed to acquire in connection with such Permitted Acquisition;

(c) any Restricted Subsidiary (other than Corrections) may sell, lease, transfer
or otherwise dispose of any or all of its property (upon voluntary liquidation
or otherwise) to GEO or any other Restricted Subsidiary; provided that if any
such transaction shall be between a Restricted Subsidiary that is a Guarantor
and a Restricted Subsidiary that is not a Guarantor, such Guarantor shall be the
recipient of such property;

(d) the capital stock of any Subsidiary of GEO may be sold, transferred or
otherwise disposed of to any Borrower or any Guarantor;

(e) GEO or any Restricted Subsidiary may sell to any Governmental Authority for
fair market value (as determined by an independent appraisal made by a Person
acceptable to the Administrative Agent) (or, if less, the net book value when
required by such Governmental Authority) any Facility managed or operated by GEO
or such Restricted Subsidiary pursuant to a Government Contract with such
Governmental Authority so long as the aggregate amount of non-cash proceeds from
all such sales do not exceed $25,000,000;

(f) GEO or any Restricted Subsidiary may sell or discount without recourse
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof in the ordinary course of business,
provided that the aggregate face or principal amount of all such accounts
receivable sold or discounted after the date hereof may not exceed $10,000,000;

(g) GEO or any Restricted Subsidiary may sell or otherwise dispose of assets
(including to Affiliates, subject to Section 6.06) not otherwise permitted by
this Section 6.03; provided that (i) such sale or disposition shall be for cash
for fair market value (as determined in good faith by the board of directors of
GEO, provided that, if the board of directors of GEO so determines that the fair
market value of such assets is equal to or greater than $50,000,000, then the
fair market value shall be determined by an independent appraisal made by a
valuation firm or other Person acceptable to the Administrative Agent and such
appraisal (and all supporting documentation therefor) shall be delivered to the
Administrative Agent (for further distribution to the Lenders) prior to or
substantially concurrently with the consummation of such Disposition) and
(ii) GEO shall deliver to the Administrative Agent the certification required by
the final sentence of Section 2.10(b)(ii) with respect to such Disposition;

(h) GEO or any Restricted Subsidiary may sell any property, business or assets
acquired in any acquisition permitted hereunder, including any Permitted
Acquisition, to the extent that the same is not related to the construction,
design, operation, development or operation of any Facility;

(i) GEO or any Restricted Subsidiary may sell Permitted Investments in the
ordinary course of business;

(j) GEO or any Restricted Subsidiary may make Permitted Acquisitions;

(k) any Restricted Subsidiary may be merged or consolidated into any
Unrestricted Subsidiary provided that GEO designates the continuing or surviving
entity as an Unrestricted Subsidiary in compliance with Section 5.09(d) hereof;

 

87



--------------------------------------------------------------------------------

(l) BII Holding Corporation or any of its Subsidiaries may sell Investments
referred to in Section 6.04(n), and amounts owing to it or any of them under
operating leases, in the ordinary course of business substantially as conducted
by it or any of them prior to the time that BII Holding Corporation became a
Subsidiary of GEO; and

(m) (i) GEO may sell, lease, transfer or otherwise dispose of any of its
property or assets to Corrections or to any Restricted Subsidiary that is a
Guarantor and (ii) Corrections may sell, lease, transfer or otherwise dispose of
any of its property or assets to GEO or any Restricted Subsidiary that is a
Guarantor.

For purposes of this Section 6.03, all determinations of fair market value of
any Facility shall include consideration of rights under any Government Contract
transferred in connection therewith.

Section 6.04 Investments. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investments
except:

(a) Investments outstanding on the date hereof and identified in Part B of
Schedule 3.16 of the Disclosure Supplement;

(b) Permitted Acquisitions;

(c) Permitted Investments;

(d) intercompany loans made by GEO to Restricted Subsidiaries and by Restricted
Subsidiaries to GEO or to other Restricted Subsidiaries, provided that
intercompany loans made to Restricted Subsidiaries that are both not Corrections
and not a Guarantor (i) may not exceed $25,000,000 in an aggregate principal
amount at any time outstanding and (ii) shall be evidenced by commercially
reasonable promissory notes pledged and delivered to the Administrative Agent
pursuant to the Collateral Agreement;

(e) Hedging Agreements entered into to hedge, manage or mitigate risks to which
GEO or any Restricted Subsidiary is exposed in the conduct of its business or
the management of its liabilities;

(f) operating deposit accounts with banks;

(g) to the extent they constitute Investments, contributions to Plans and
Multiemployer Plans;

(h) Guarantees permitted by Section 6.01;

(i) Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(j) Investments in Unrestricted Subsidiaries, joint ventures and/or Other
Consolidated Persons (x) in an aggregate amount for all such Investments made
after the Second Restatement Effective Date not to exceed $60,000,000 (the
“Cumulative Cap”) or (y) made for the purpose of constructing Facilities or
improvements to Facilities for so long as such Investments are not outstanding
more than two years from the date of the Investment, provided that (i) the
Cumulative Cap shall be increased from time to time by the aggregate amount of
dividends, distributions, returns of capital or other payments received in cash
after the Second Restatement Effective Date by GEO and the Restricted
Subsidiaries from Unrestricted Subsidiaries in respect of Equity Interests of
Unrestricted Subsidiaries (except that any such amount included in Net Income
shall increase the Cumulative Cap by

 

88



--------------------------------------------------------------------------------

only 50% of such amount) and (ii) in the case of Investments made as permitted
by the foregoing clause (y) (A) all such Investments made in Persons that are
not wholly-owned Unrestricted Subsidiaries shall be in the form of senior
secured or unsecured loans, shall have no contractual restrictions or
limitations on repayment and shall be evidenced by promissory notes delivered in
pledge under the Collateral Agreement, (B) not later than the second anniversary
of each such Investment, the amount thereof shall be recovered by GEO or the
relevant Restricted Subsidiary, as the case may be, in cash in the form of
repayment of principal (in the case of loans) or return of capital (in the case
of equity) and (C) the aggregate amount of such Investments shall not exceed
$75,000,000 at any time outstanding (calculated as the aggregate amount invested
minus the aggregate amount recovered, as described in the foregoing clause (B));

(k) Investments in an aggregate amount (excluding Equity Interests of GEO and/or
its Subsidiaries but including the assumption of Indebtedness in connection with
such Investments) made after the date hereof not exceeding the amount of Net
Available Proceeds from Equity Issuances consummated after the date hereof and
not used to make Permitted Acquisitions;

(l) additional Investments not exceeding $40,000,000 in the aggregate at any
time outstanding;

(m) Investments in Subsidiaries of GEO outstanding on the date hereof (and any
refinancing thereof provided that the aggregate principal amount thereof is not
increased);

(n) Investments made in the ordinary course of business in customers
constituting capital leases entered into with such customers in connection with
contracts for services entered into by GEO and/or any Restricted Subsidiary with
such customers;

(o) Investments in the Ravenhall Project Subsidiaries (including, without
limitation, to the extent they constitute Investments, the issuance and
existence of AUD LCs for the benefit of the Ravenhall Project Subsidiaries), in
an aggregate amount not exceeding A$250,000,000; and

(p) Investments in Restricted Subsidiaries that are Corrections or Guarantors.

For purposes of Section 6.04(l), the aggregate outstanding amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash or property in respect of such Investment; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

Section 6.05 Restricted Payments. No Borrower will, nor will any Borrower permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

(a) for so long as (i) (x) GEO shall be qualified as a REIT, (y) GEO shall not
have publicly disclosed an intention to no longer continue to be treated as a
REIT and (z) no resolution shall have been adopted by GEO’s board of directors
abandoning or otherwise contradicting GEO’s intent to continue to be treated as
a REIT, (ii) both before and after giving effect to the making of such
Restricted Payment, no Event of Default under Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing, (iii) GEO and its Subsidiaries were,
as of the last day of GEO’s fiscal quarter then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), in
compliance with

 

89



--------------------------------------------------------------------------------

Section 6.09(a) and (b), and (iv) the (x) Pro Forma Total Leverage Ratio shall
be less than 5.75:1.00 and (y) Pro Forma Senior Secured Leverage Ratio shall be
less than 3.50:1.00, in each case as of the date of such Restricted Payment and
both before and immediately after giving effect to such Restricted Payment
(provided, that if, on the scheduled payment date of any dividend that shall
have been publicly declared by GEO, such Pro Forma Total Leverage Ratio or such
Pro Forma Senior Secured Leverage Ratio shall fail to be less than the
respective maximum level set forth in this clause (iv), GEO shall not be
prohibited from paying such dividend solely as a result of any such failure,
provided that GEO shall ensure that such Pro Forma Total Leverage Ratio and such
Pro Forma Senior Secured Leverage Ratio shall be less than such maximum levels
no later than, and on and as of, the 60th day following the payment of such
dividend) GEO and the Restricted Subsidiaries may make:

(A) Restricted Payments that do not exceed, in the aggregate for any taxable
year of GEO, the greater of (1) the minimum amount required under the Code for
GEO to elect to be treated as a REIT or to maintain its REIT status once GEO has
elected to be treated as a REIT, plus an aggregate amount not to exceed the
minimum aggregate amount required to be paid as dividends by GEO solely to avoid
the imposition of federal or state income or excise Taxes on such amounts, in
each case, as determined in good faith by a Financial Officer of GEO and
evidenced by a certificate delivered to the Administrative Agent at the time
such Restricted Payment is made, and (2) 95% of the amount of Funds From
Operations for the immediately preceding four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b); and

(B) additional Restricted Payments during any fiscal year of GEO (commencing
with the 2013 fiscal year) (the “Subject Year”) in an aggregate amount that,
when taken together with all other Restricted Payments made pursuant to this
clause (B) during the Subject Year, shall not exceed in the aggregate
(1) $20,000,000, plus (2), commencing with the 2014 fiscal year, that portion of
any such $20,000,000 in allowable Restricted Payments for each preceding fiscal
year (commencing with the 2013 fiscal year) that shall not have been made during
such applicable preceding fiscal year, provided that in no event shall the
aggregate amount of such “carry-forward” allowance under this clause (2) for the
Subject Year exceed $20,000,000, plus (3) the aggregate amount of Net Available
Proceeds of Equity Issuances of GEO received during the Subject Year;

(b) at any time when GEO shall (x) not intend to be qualified as a REIT
(including as evidenced by, without limitation, any public disclosure to that
effect or the adoption of any resolution by GEO’s board of directors abandoning
or otherwise contradicting GEO’s intent to elect to be treated as a REIT) or
(y) once qualified as a REIT, cease to be qualified as a REIT for any reason
whatsoever, so long as no Default shall have occurred and be continuing or
result therefrom, GEO may declare and make Restricted Payments in any fiscal
year in an aggregate amount that, when taken together with all other Restricted
Payments made (or to be made as a result of a declaration thereof) during such
fiscal year, shall not exceed $25,000,000 in the aggregate; provided, that such
maximum annual aggregate amount shall be increased to $50,000,000 if, and only
in the event that, both before and immediately after giving effect to any such
Restricted Payment in excess of such $25,000,000 aggregate amount, the Pro Forma
Total Leverage Ratio shall be less than 5.00:1.00; provided, further that if, on
the scheduled payment date of any dividend on the capital stock of GEO that
shall have been publicly declared by GEO in compliance with this Section 6.05(b)
(provided, that such scheduled payment date shall be no later than the 60th day
following the public declaration thereof), the payment of such dividend on such
scheduled payment date shall be permitted hereunder if and to the extent the
payment thereof would have been permitted to be made on the date of such public
declaration of such dividend;

 

90



--------------------------------------------------------------------------------

(c) Restricted Subsidiaries may make Restricted Payments to other Restricted
Subsidiaries or to GEO;

(d) GEO may declare and pay non-cash dividends with respect to its capital stock
payable in additional shares of common stock of GEO (it being understood that
such non-cash dividends may be paid concurrently with any other dividends
(including those payable in cash) otherwise expressly permitted to be declared
and made hereunder); and

(e) GEO may make Restricted Payments pursuant to and in accordance with
customary stock option plans or other benefit plans established in the ordinary
course of business for directors, management, employees or consultants of GEO
and its Subsidiaries.

Section 6.06 Transactions with Affiliates. No Borrower will, nor will it permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrowers and the Restricted Subsidiaries not involving any other
Affiliate, (c) transactions expressly permitted to be undertaken with or for the
benefit of Affiliates by any of Sections 6.01, 6.03, and 6.04, and
(d) Restricted Payments permitted by Section 6.05.

Section 6.07 Restrictive Agreements. No Borrower will, nor will it permit any of
the Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of GEO or any Restricted Subsidiary
to create, incur or permit to exist any Lien upon any of its assets, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests on a pro rata basis in respect of
any class of Equity Interests of such Restricted Subsidiary; provided that:

(i) the foregoing shall not apply to (x) restrictions and conditions imposed by
any of the Senior Note Indentures, by law or by any Loan Document,
(y) restrictions and conditions existing on the date hereof identified on
Schedule 6.07 of the Disclosure Supplement (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) and (z) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;
and

(ii) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (y) customary provisions in leases and
other contracts restricting the assignment thereof and (z) customary
restrictions imposed on any real estate investment trust by the terms of
preferred stock issued by such real estate investment trust requiring the prior
payment of dividends to its holders of such preferred stock, provided that the
aggregate amount of such dividends payable on all such preferred stock
containing such restrictions held by Persons other than GEO and its Restricted
Subsidiaries shall not exceed $75,000 for any calendar year.

Section 6.08 Modifications of Certain Documents. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, consent to any modification,
supplement or waiver of any of the provisions of any of the Senior Note
Indentures without the consent of the Administrative Agent (not to be
unreasonably withheld), except for the addition of guarantors in accordance with
the terms of any of the

 

91



--------------------------------------------------------------------------------

Senior Note Indentures (provided that all such guarantors shall be or
immediately become Guarantors) and such other modifications, supplements or
waivers not materially adverse to the Administrative Agent or the Lenders.

Section 6.09 Certain Financial Covenants.

(a) Total Leverage Ratio. GEO will not permit the Total Leverage Ratio on the
last day of any of GEO’s fiscal quarters to exceed 5.75:1.00.

(b) Senior Secured Leverage Ratio. GEO will not permit the Senior Secured
Leverage Ratio on the last day of any of GEO’s fiscal quarters to exceed
3.50:1.00.

(c) Interest Coverage Ratio. GEO will not permit the ratio of (a) Adjusted
EBITDA for any period of four consecutive fiscal quarters to (b) Interest
Expense minus Interest Expense attributable to Indebtedness of Unrestricted
Subsidiaries and Other Consolidated Persons that is Non-Recourse to GEO and the
Restricted Subsidiaries for such four quarter period, to be less than 3.00 to
1.00.

Section 6.10 Limitations on Exchange and Issuance of Equity Interests. No
Borrower will, nor will it permit any of its Restricted Subsidiaries to, issue,
sell or otherwise dispose of any class or series of Equity Interests that, by
its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the occurrence of any event or the lapse of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part.

Section 6.11 Nature of Business. No Borrower will, nor will it permit any of its
Restricted Subsidiaries to, engage in any business other than a Permitted
Business.

Section 6.12 Impairment of Security Interest. No Borrower will, nor will it
permit any of its Restricted Subsidiaries to, take or omit to take any action,
which might or would have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the collateral
granted in favor of the Administrative Agent for the benefit of the Secured
Parties or grant to any Person (other than the Administrative Agent for the
benefit of itself and the other Secured Parties pursuant to the Security
Documents) any interest whatsoever in such collateral, except for Liens
permitted under Section 6.02 and asset sales permitted under Section 6.03.

Section 6.13 Payments and Prepayments of Certain Debt. No Borrower will, nor
will it permit any of its Restricted Subsidiaries to, cancel or forgive, make
any voluntary or optional payment or prepayment on, or redeem or acquire for
value (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of payment when
due) any Senior Notes; provided, however, notwithstanding the foregoing, (i) the
2021 Notes may be repurchased, redeemed, acquired or defeased, (ii) so long as
the Pro Forma Senior Secured Leverage Ratio is less than or equal to 2.50:1.00,
any of the Senior Notes may be repurchased, redeemed, acquired or defeased, and
(iii) any of the Senior Notes may be repurchased, redeemed, acquired or defeased
with the Net Available Proceeds of any Equity Issuance or with the proceeds of
any Indebtedness incurred to refinance all or any portion such Senior Notes that
is otherwise permitted pursuant to Section 6.01(b) or Section 6.01(h).

 

92



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

 

Section 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of GEO or
any of its Restricted Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a)(i), Section 5.03 (with respect to any
Borrower’s existence), Section 5.08, Section 5.09, Section 5.10 and
Section 5.11(b) or in Article VI;

(e) GEO or any of its Restricted Subsidiaries shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Section) and such failure shall continue unremedied for a period of 30 or more
days after notice thereof has been given to GEO by the Administrative Agent;

(f) GEO or any of its Restricted Subsidiaries shall fail to make any payment of
principal or interest (regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any grace, cure or notice periods as originally in effect, without
regard to any extension of any such periods);

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to Indebtedness that becomes due
as a result of (x) the voluntary sale or transfer of property or assets or any
casualty in respect of property or assets or (y) the furnishing of a notice of
redemption or prepayment of such Indebtedness in connection with a refinancing
or replacement thereof permitted by Section 6.01 or Section 6.13;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of GEO or any of its Significant Subsidiaries or their respective debts,
or of a substantial part of their respective assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the

 

93



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for GEO or any of its Significant Subsidiaries or for a
substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) GEO or any of its Significant Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for GEO or any of its Significant Subsidiaries or for a
substantial part of their respective assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) GEO or any of its Significant Subsidiaries shall admit in writing its
inability to pay its debts as they become due;

(k)(i) one or more judgments for the payment of money in an aggregate amount
(excluding any portion thereof covered by insurance issued by a creditworthy
company that has admitted liability in respect thereof) in excess of $25,000,000
shall be rendered against GEO or any of its Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of GEO
or any of its Subsidiaries to enforce any such judgment, or (ii) a settlement of
any shareholder litigation or shareholder derivative action shall occur
requiring GEO and/or any of its Restricted Subsidiaries to make an aggregate
payment of money with respect to such shareholder litigation or such shareholder
derivative action (excluding any portion thereof covered by insurance issued by
a creditworthy company that has admitted liability in respect thereof) in excess
of $50,000,000;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of GEO and its Subsidiaries
in an aggregate amount exceeding $10,000,000 in any year;

(m) any one or more Environmental Liability claims shall have been asserted
against GEO or any of its Restricted Subsidiaries; GEO and its Restricted
Subsidiaries would be reasonably likely to incur Environmental Liability as a
result thereof; and such Environmental Liability claims could be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect;

(n) a Change in Control shall occur; or

(o) any provision of this Agreement or any other Loan Document shall for any
reason cease to be valid and binding on GEO or any of its Subsidiaries party
thereto or any such Person shall so state in writing or the Liens created by the
Security Documents shall at any time not constitute a valid and perfected Lien
on the collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation or possession is required herein or therein)
in favor of the Administrative Agent, free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by any
Borrower;

 

94



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to GEO, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

Section 7.02 Application of Payments.

(a) Anything herein to the contrary notwithstanding (but subject to
Section 7.02(b)), following the occurrence and during the continuance of an
Event of Default all payments received by the Administrative Agent (including
any payments received in respect of optional and mandatory prepayments under
Section 2.10) shall be applied as follows:

(i) first, to the payment to the Administrative Agent of its costs and expenses,
if any, of collection including reasonable out-of-pocket expenses of the
Administrative Agent and the fees and expenses of its agents and its counsel;

(ii) next, to the payment in full of the principal of and interest on the Loans
and to provide cover for all LC Exposure as specified in Section 2.05(k), in
each case ratably in accordance with the respective amounts thereof; and

(iii) finally, after the payment in full of the principal and interest on the
Loans and the provision of cover for all LC Exposure as specified in
Section 2.05(k), to GEO, or its successors or assigns, or as a court of
competent jurisdiction may direct.

(b) Anything herein or in any Security Document to the contrary notwithstanding,
following the occurrence and during the continuance of an Event of Default all
amounts received by the Administrative Agent pursuant to the Security Documents
shall be applied as follows:

(i) first, to the payment of the costs and expenses of the collection, sale or
other realization pursuant to the Security Documents, including reasonable
out-of-pocket costs and expenses of the Administrative Agent and the fees and
expenses of its agents and counsel, and all other expenses incurred and advances
made by the Administrative Agent in connection therewith;

(ii) next, to the payment in full of the Obligations, in each case (except to
the extent otherwise provided in Section 2.16) equally and ratably in accordance
with the respective amounts thereof then due and owing (for which purpose it is
acknowledged and agreed that any obligation then due and owing to deposit cash
cover in respect of outstanding Letters of Credit is an Obligation then due and
owing) or as the Secured Parties holding the same may otherwise agree; and

 

95



--------------------------------------------------------------------------------

(iii) finally, to the payment to GEO, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the Collateral Account pursuant to Section 2.05(k) shall be applied first to the
LC Exposure outstanding from time to time and second to the other Obligations in
the manner provided above in this Section 7.02(b).

ARTICLE VIII

AGENCY

Section 8.01 Administrative Agent. Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints BNP Paribas to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and the Borrowers
shall not have rights as a third party beneficiary of any of such provisions.

The Person serving as the Administrative Agent, the Person named the Lead
Arranger hereunder and each Person named a Co-Syndication Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, the
Lead Arranger or a Co-Syndication Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each Person serving or named as the Administrative Agent, the
Lead Arranger or a Co-Syndication Agent hereunder in such Person’s individual
capacity. Such Persons and their Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with GEO or any of its Subsidiaries or
other Affiliates as if such Person were not the Administrative Agent, the Lead
Arranger or a Co-Syndication Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to GEO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

96



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by GEO, a Lender or an Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, amendment, renewal or extension of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and GEO. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
GEO, to appoint a successor, which shall be a bank with an office in the United
States of America. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify GEO and the Lenders

 

97



--------------------------------------------------------------------------------

that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to GEO and such Person remove
such Person as Administrative Agent and, in consultation with GEO, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date,
as applicable (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired or removed)
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above) other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between GEO and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document,
agree to additional obligations being secured by all or substantially all of
such collateral (unless the Lien for such additional obligations shall be junior
to the Lien in favor of the other obligations secured by such Security Document,
in which event the Administrative Agent may consent to such junior Lien provided
that it obtains the consent of the Required Lenders thereto), alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of such
collateral or release all or substantially all of the Guarantors under the Loan
Documents from their Guarantee

 

98



--------------------------------------------------------------------------------

obligations thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
(and to release any such Guarantor) that is the subject of a disposition of
property permitted hereunder, a disposition to which the Required Lenders have
consented or the designation of any such Guarantor as an Unrestricted Subsidiary
pursuant to Section 5.09(d).

Section 8.02 Lead Arranger; Co-Syndication Agents. Anything herein or in any
other Loan Document to the contrary notwithstanding, the Lead Arranger and the
Co-Syndication Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger and each Co-Syndication Agent shall
be entitled to all indemnification and reimbursement rights in favor of the
Administrative Agent provided herein and in the other Loan Documents. Without
limitation of the foregoing, none of the Lead Arranger or any Co-Syndication
Agent, in their respective capacities as such, shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, any Borrower or any other Person.

ARTICLE IX

MISCELLANEOUS

 

Section 9.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 9.01(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, as follows:

 

  (i) if to the Borrowers:

 

 

       The GEO Group, Inc.

       One Park Place

       621 NW 53rd Street

       Suite 700

       Boca Raton, Florida 33487

       Attention: Brian Evans

       Telephone No.: 561-999-7401

       Telecopy No.: 561-999-7742

 

       with copies to:

 

       Akerman LLP

       One Southeast Third Avenue, 25th Floor

       Miami, Florida 33131-1714

       Attention: Stephen K. Roddenberry

       Telephone No.: 305-374-5600

       Telecopy No.: 305-374-5095

 

       and

 

       The GEO Group, Inc.

       One Park Place

 

99



--------------------------------------------------------------------------------

       621 NW 53rd Street

       Suite 700

       Boca Raton, Florida 33487

       Attention: John Bulfin, Esq.

       Telephone No.: 561-622-5656

       Telecopy No.: 561-691-6777

 

  (ii) if to the Administrative Agent:

 

       in the case of any Borrowing Request, notice of continuation/conversion,
notice of prepayment or other routine administrative notice, to:

 

       BNP Paribas

       787 Seventh Avenue

       New York, New York 10019

       Attention: Jacqueline Douyon

       Telephone No.: (212) 841-2166

       Telecopy No.: (212) 841-2745

 

       in all other cases, to:

 

       BNP Paribas

       28th Floor

       787 Seventh Avenue

       New York, New York 10019

       Attention: Brendan Heneghan

       Telephone No.: (212) 841-3885

       Telecopy No.: (212) 841-2868

 

       with copies to:

 

       BNP Paribas RCC, Inc.

       525 Washington Boulevard

       Jersey City, New Jersey 07310

       Attention: Loan Servicing Department

       Telephone No.: (201) 850-6807

       Telecopy No.: (201) 850-4020

 

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b), shall be effective as provided in said
Section 9.01(b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to

 

100



--------------------------------------------------------------------------------

Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or GEO may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
clause (i) of this sentence of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to GEO and the Administrative Agent).

(d) Platform. Each Borrower hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders and the Issuing Lenders materials
and/or information provided by, or on behalf of, the Borrowers hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material nonpublic information with respect to the Borrowers or their
respective Subsidiaries or the respective securities of any of the foregoing
(collectively, “MNPI”) (each, a “Public Lender”). Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any MNPI for purposes of foreign or United States
Federal and state securities laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12(b)), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor,” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC,” unless GEO notifies the Administrative Agent promptly
that any such document contains MNPI: (i) the Loan Documents, (ii) notification
of changes in the terms of the Commitments or the Loans and (iii) all
information delivered pursuant to Section 5.01(a), (b) and (e).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE

 

101



--------------------------------------------------------------------------------

ACCURACY OR COMPLETENESS OF ANY COMMUNICATIONS OR THE ADEQUACY OF THE
PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY
COMMUNICATIONS ON OR THROUGH THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH ANY SUCH COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY
LIABILITY TO ANY BORROWER OR ANY OF THEIR RESPECTIVE AFFILIATES, ANY CREDIT
PARTY OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWERS’ OR ANY OF THEIR AFFILIATES’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Lender agrees that receipt of notice to it (as provided above) specifying
that the communications have been posted to the Platform shall constitute
effective delivery of such communications to such Lender for purposes of the
Loan Documents.

Section 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by Section 9.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Lender may have had notice
or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall

(i) increase any Commitment of any Lender without the written consent of each
Lender directly affected thereby,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

 

102



--------------------------------------------------------------------------------

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (in each case, for the avoidance
of doubt, excluding amendments to Section 2.10(b)(ii)), without the written
consent of each Lender directly affected thereby,

(iv) change Section 2.16(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby,

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

(vi) permit any subordination of the principal or interest on any Loan or the
obligation of the Borrowers to reimburse the Issuing Lender pursuant to
Section 2.05(f) for all LC Disbursements, without the prior written consent of
each Lender,

(vii) release the Borrowers from their obligations under the Loan Documents
without the prior written consent of each Lender,

(viii) permit any assignment (other than as specifically permitted or
contemplated in this Agreement) of any of the Borrowers’ rights and obligations
hereunder without the prior written consent of each Lender,

(ix) release all or substantially all of the collateral granted in favor of the
Administrative Agent for the benefit of the Secured Parties or release any
Security Document (other than disposition of assets permitted pursuant to
Section 6.03 and as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the prior written consent
of each Lender,

(x) release all or substantially all of the Guarantors from their obligations
under the Guaranty Agreement without the prior written consent of each Lender,
except as expressly contemplated by any of the Loan Documents, or

(xi) change Section 2.10(b)(iii) or Section 7.02 or Section 5.4 of the
Collateral Agreement in a manner that would alter the application of payments
required thereby without the written consent of each Lender,

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or such Swingline Lender, as the case
may be.

(c) Amend and Extend. Notwithstanding anything contained herein to the contrary,
any amendment or modification that extends the date required for the payment of
principal of any Loan of any Class and/or the termination date for any
Commitment of any Class (which amendment or modification may but shall not be
required to include increasing the Applicable Rate for any Lender that agrees to
such extension for its Loans and/or Commitments of such Class (a “Consenting
Lender”)) shall require only the consents of (i) the Borrowers and the
Guarantors, (ii) such Consenting Lender, (iii) the Required Lenders of such
Class, (v) the Administrative Agent and (vi) if such Class includes Revolving

 

103



--------------------------------------------------------------------------------

Credit Loans and/or Revolving Credit Commitments, each Issuing Lender and
Swingline Lender affected thereby. No such extension shall apply to any Loan or
any Commitment of any Lender that is not a Consenting Lender.

(d) Waivers of Certain Conditions. Anything in this Agreement to the contrary
notwithstanding, no waiver or modification of any provision of this Agreement
that has the effect (either immediately or at some later time) of enabling the
Borrowers to satisfy a condition precedent to the making of a Loan of any Class
shall be effective against the Lenders of such Class for purposes of the
Commitments of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification, and no waiver or modification of any
provision of this Agreement or any other Loan Document that could reasonably be
expected to adversely affect the Lenders of any Class in a manner that does not
affect all Classes equally shall be effective against the Lenders of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers agree to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit, or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender
(including the reasonable fees, charges and disbursements of one primary outside
counsel, one local counsel in each relevant jurisdiction as reasonably required,
and, in the case of an actual and potential conflict of interest among the
Administrative Agent and the Lenders (or among any of them), one additional
counsel to each group of similarly affected Lenders (taken as a whole)) in
connection with the enforcement or protection of its rights, whether in any
action, work-out, restructuring, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) and all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.

(b) Indemnification by the Borrowers. The Borrowers agree to indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each
Co-Syndication Agent, each Lender, each Swingline Lender, each Issuing Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand

 

104



--------------------------------------------------------------------------------

do not strictly comply with the terms of such Letter of Credit) and any payments
that the Administrative Agent is required to make under any indemnity issued to
any bank to which remittances in respect of Accounts (as defined in the UCC), as
defined in the Collateral Agreement, are to be made, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of their respective Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if any Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), an Issuing
Lender or a Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or such Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or such Swingline Lender in connection
with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

Section 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with Section 9.04(b), (ii) by way of
participation in accordance with Section 9.04(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 9.04(f) (and any

 

105



--------------------------------------------------------------------------------

other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, each Issuing Lender, each Swingline
Lender, Participants, to the extent provided in Section 9.04(d) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each Issuing Lender, each Swingline Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) to any Person; provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 9.04(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of such specified date) shall
not be less than $5,000,000, in the case of any assignment in respect of a
Revolving Credit Commitment, $1,000,000, in the case of any assignment in
respect of an Incremental Term Loan Commitment, A$5,000,000 in the case of any
assignment in respect of an Australian LC Facility Commitment, in each case
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, GEO otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not (x) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of different
Classes of Commitments on a non-pro rata basis or (y) apply to rights and
obligations in respect of outstanding Competitive AUD LCs.

(iii) Required Consents. No consent shall be required for any assignment to a
Lender, an Affiliate of a Lender or an Approved Fund except to the extent
required by Section 9.04(b)(i)(B) and, in addition:

(A) the consent of GEO (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) a Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that GEO shall be deemed to have given its
consent ten days after the date a request therefor has been delivered by the
Administrative Agent unless such consent is expressly refused in writing by GEO
prior to such tenth day;

 

106



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Credit Commitment, an Incremental Term Loan Commitment no part of
which has been utilized if such assignment is to a Person that is not a Lender
with a Commitment of such Class, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (y) an Incremental Term Loan Commitment which has
been utilized to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(C) the consent(s) of the relevant Issuing Lender(s) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);

(D) the consent of each Swingline Lender and each RCF LC Issuer shall be
required for any assignment in respect of the Revolving Credit Commitments; and

(E) the consent of each AUD LC Issuer shall be required for any assignment in
respect of the Australian LC Facility Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived in the sole
discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vi) No Assignment to Defaulting Lender. No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (vi).

(vii) Limitations on Assignments to GEO and its Subsidiaries. No such
assignments shall be made to GEO or any of its Affiliates, except, solely with
respect to Term Loans, as otherwise provided below in this Section.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of GEO and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (viii), then the assignee of such interest

 

107



--------------------------------------------------------------------------------

shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.

Notwithstanding anything to the contrary contained in this Section 9.04, so long
as no Default has occurred and is continuing or would result therefrom, each
Term Lender shall have the right at any time to sell, assign or transfer all or
a portion of the Term Loans owing to it to GEO (but not any Subsidiary of GEO)
on a non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Term Loan) pursuant to (x) one or more modified Dutch
auctions (each, an “Auction”) to repurchase all or any portion of the Term Loans
(provided that, (A) notice of the Auction shall be made to all Term Lenders and
(B) the Auction shall be conducted pursuant to such procedures which are
consistent with this Section 9.04(b) as the Auction Manager may establish and
otherwise reasonably acceptable to GEO, the Auction Manager, and the
Administrative Agent) or (y) open market purchases, in each case subject to the
following additional limitations: (A) with respect to all purchases made by GEO
pursuant to this Section 9.04(b), (I) GEO shall deliver to the Auction Manager,
if applicable, a certificate of the President, a Vice President or a Financial
Officer of GEO stating that no Default has occurred and is continuing or would
result from such purchase, (II) GEO shall not, directly or indirectly, use the
proceeds of any Revolving Credit Loans to acquire any Term Loan, (III) GEO shall
disclose in writing to the assigning Lender (prior to the entering into of an
Assignment and Assumption or other agreement in respect of such assignment) its
identity as the purchaser of such Term Loans, and (IV) the assigning Lender and
the Borrowers shall execute and deliver to the Auction Manager, if applicable,
an Assignment and Assumption; and (B) immediately upon the consummation of any
purchase by GEO pursuant to this Section 9.04(b), all Term Loans so repurchased
shall, without further action by any Person, be deemed cancelled for all
purposes and no longer outstanding (and may not be resold by GEO), for all
purposes of this Agreement and all other Loan Documents, including, but not
limited to (I) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (II) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (III) the determination of Required Lenders, or
for any similar or related purpose, under this Agreement or any other Loan
Document. In connection with any Term Loans purchased and cancelled pursuant to
this Section 9.04(b), Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be (x) entitled
to the benefits of Section 2.14, Section 2.15 and Section 9.03 and (y) obligated
pursuant to Section 2.17(g), in each case with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender

 

108



--------------------------------------------------------------------------------

pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by GEO or any Lender at any reasonable time and from
time to time upon reasonable prior notice; provided, however, that no Borrower
nor the Administrative Agent shall be required to provide or grant access to any
Lender any information (including without limitation as to identity or amount or
percentage of credit exposure hereunder) about any other Lender.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
respective Affiliates or Subsidiaries) in all or a portion (provided that any
such portion shall not be less than $5,000,000, in the case of any participation
in respect of a Revolving Credit Commitment, $1,000,000, in the case of any
participation in respect of an Incremental Term Loan Commitment or A$5,000,000,
in the case of any participation in respect of an Australian LC Facility
Commitment) of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, the Issuing Lenders and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would reduce the principal of or
the interest rate on any Loan or the obligation of the Borrowers to reimburse
any Borrowing, extend the term or increase the amount of the applicable
Commitment of such Lender, reduce the amount of any fees to which such
Participant is entitled, extend any scheduled payment date for principal of any
Loan or, except as expressly contemplated hereby or thereby, release
substantially all of the collateral granted in favor of the Administrative Agent
for the benefit of the Secured Parties, in any such case in a manner that would
affect such Participant. Subject to Section 9.04(e), the Borrowers agree that
each Participant shall be entitled to the benefits of Section 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.16(d)
as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, and such Lender shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. This
Section 9.04(d) shall be construed so that the Loans and other obligations
hereunder are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any other relevant or successor provisions of the Code or such
regulations).

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.13 and Section 2.15 than the
applicable Lender would have been

 

109



--------------------------------------------------------------------------------

entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with GEO’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless GEO is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Sections 2.15(e) and
(g) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance, amendment, renewal or extension of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Lender or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or been terminated. The provisions of Section 2.13,
Section 2.14, Section 2.15 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Lender Addendum.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts),
including the Lender Addenda, each of which shall constitute an original, but
all of which when taken together shall constitute a single contract. This
Agreement (including the Lender Addenda) and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or in “Portable
Document Format” shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) Lender Addendum. Each Lender executing this Agreement shall become a party
hereto by delivering to the Administrative Agent a Lender Addendum duly executed
by such Lender and each Borrower and, by executing its Lender Addendum, each
such Lender agrees to be bound by the provisions hereof with respect to the
Commitment set forth opposite its name in such Lender Addendum.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the

 

110



--------------------------------------------------------------------------------

remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of the Borrowers now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such Issuing Lender, irrespective of whether or
not such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (i) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender or their respective Affiliates may have. Each Lender and each
Issuing Lender agrees to notify GEO and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrowers irrevocably and unconditionally
submit, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its respective properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Section 9.09(b). Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

111



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to a Borrower or one or more of their respective Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrowers hereby authorize
each Lender to share any information delivered to such Lender by any Borrower or
its respective Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such subsidiary
or affiliate, it being understood that any such subsidiary or affiliate
receiving such information shall be bound by the provisions of Section 9.12(b)
as if it were a Lender hereunder. Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Issuing Lenders and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of GEO or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a

 

112



--------------------------------------------------------------------------------

breach of this Section or (B) becomes available to the Administrative Agent, any
Issuing Lender or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than GEO.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their respective Subsidiaries relating to the Borrowers
or any of their respective Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis prior to disclosure
by the Borrowers or any of their respective Subsidiaries; provided that, in the
case of information received from the Borrowers or any of their respective
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with said Act.

Section 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.

Section 9.15 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrowers in respect of
any such sum due from them to the Administrative Agent or any Lender hereunder
or under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place

 

113



--------------------------------------------------------------------------------

the Specified Currency with the amount of the Second Currency so adjudged to be
due; and the Borrowers hereby, as a separate obligation and notwithstanding any
such judgment, agree to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

Section 9.16 Effect of Amendment and Restatement. As of the Second
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and Commitments and representations
and warranties made thereunder) except as such rights or obligations are amended
or modified hereby. The Existing Credit Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Credit Agreement not amended and restated in connection with
the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Credit Agreement contained herein
were set forth in an amendment to the Existing Credit Agreement in a customary
form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Credit Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto.

Section 9.17 Special Waiver. As of the date hereof (and with effect immediately
prior to the Second Restatement Effective Date on the date hereof), the Lenders
party hereto, which constitute the Required Lenders under (and as defined in)
the Existing Credit Agreement, hereby consent to waive any Default or Event of
Default directly or indirectly caused by (a) any non-compliance by GEO Community
Services, LLC (formerly known as Cornell Companies, LLC), a Delaware limited
liability company and a wholly-owned Domestic Subsidiary of GEO, with
Section 4.3 of the Collateral Agreement or Section 6.12 of the Existing Credit
Agreement, in each case solely with respect to such Subsidiary’s name change
effected most recently prior to the date hereof, (b) any representation or
warranty in or made pursuant to any Loan Document being incorrect solely on
account of such non-compliance or (c) any non-compliance by GEO with
Section 5.02(a) of the Existing Credit Agreement solely on account of any matter
or event described in the foregoing clauses (a) or (b). The waiver set forth in
this Section 9.17 shall be limited precisely as provided for herein and shall
not be deemed to be a waiver of any right, power or remedy of any Lender or the
Administrative Agent under, or a waiver of, consent to or modification of any
other term or provision of the Existing Credit Agreement, this Agreement or any
other Loan Document referred to therein or herein or of any transaction or
further or future action on the part of GEO or any of its Subsidiaries which
would require the consent of the Lenders or the Administrative Agent hereunder
or under any other Loan Document.

[Signature Pages to Follow]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

THE GEO GROUP, INC. By:   /s/ Brian R. Evans Name:   Brian R. Evans Title:   Sr.
VP & CFO   GEO CORRECTIONS HOLDINGS, INC. By:   /s/ Brian R. Evans Name:   Brian
R. Evans Title:   VP & CFO  

BNP PARIBAS,

individually, as Lender, Swingline Lender, RCF LC

Issuer, AUD LC Issuer and Administrative Agent

By:   /s/ Brendan Heneghan Name:   Brendan Heneghan Title:   Director By:   /s/
Nicole Rodriguez Name:   Nicole Rodriguez Title:   Vice President  

 

115



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.06

to

Disclosure Supplement1

Dated as of August 27, 2014

Litigation

GEO and its Subsidiaries are currently involved in various actions, suits and/or
proceedings, none of which could, individually, as of the Second Restatement
Effective Date, result in a Material Adverse Effect.

 

 

1  Capitalized terms used in this Disclosure Supplement and not otherwise
defined herein shall have the meanings given to such terms in the Second Amended
and Restated Credit Agreement to which this Disclosure Supplement is attached.



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.14 PART A

to

Disclosure Supplement

Dated as of August 27, 2014

Indebtedness

Senior Unsecured Notes:

The GEO Group, Inc. 6  5⁄8% Senior Unsecured Notes due 2021 issued on
February 10, 2011 in the amount of $300,000,000

The GEO Group, Inc. 5  1⁄8% Senior Unsecured Notes due 2023 issued on March 19,
2013 in the amount of $300,000,000

The GEO Group, Inc. 5  7⁄8% Senior Unsecured Notes due 2022 issued on October 3,
2013 in the amount of $250,000,000

Capital Leases:

The GEO Group, Inc. Capital Lease of Arizona State Prison Phoenix-West from
Correctional Services Corporation commencing November 4, 2005.

The GEO Group, Inc. Capital Lease of Arizona State Prison Florence-West from
Correctional Services Corporation commencing November 4, 2005.

Undrawn Corporate Guarantee:

Corporate Guarantee by The GEO Group, Inc. in favor of South African Custodial
Services (Pty) Limited (an Unrestricted Subsidiary).

Guarantee & Put Agreement Between The GEO Group, Inc. & South African Custodial
Holdings, Ltd. (an Unrestricted Subsidiary) & BOE Merchant Bank & South African
Custodial Services (Pty) Limited.

Guarantee & Put Agreement Between The GEO Group, Inc. & South African Custodial
Holdings, Ltd. (an Unrestricted Subsidiary) & Firstrand Bank Limited & South
African Custodial Services (Pty) Limited.

Non-Recourse Bonds:

CSC of Tacoma LLC Taxable Revenue Bonds issued June 1, 2003.

CSC of Tacoma LLC Taxable Revenue Bonds issued December 1, 2011.



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.14 PART B

to

Disclosure Supplement

Dated as of August 27, 2014

Liens

Form UCC-1 Financing Statement, filed September 15, 2005, File No. 52865492 by
GEO RE Holdings LLC as Debtor, in favor of BNP Paribas as Secured Party.

Form UCC-1 Financing Statement, filed June 27, 2003, File No. 31645160 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association as Bond Trustee under Indenture of Trust dated as of June 1, 2003 as
Secured Party.

Form UCC-1 Financing Statement, filed September 24, 2004, File No. 42688978 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association as Secured Party.

Form UCC-1 Financing Statement, filed April 17, 2006, File No. 61388693 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association and ACA Financial Guaranty Corporation as Secured Parties.

Form UCC-1 Financing Statement, filed September 15, 2005, File No. 52865468 by
Correctional Services Corporation as Debtor, in favor of BNP Paribas as Secured
Party.

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070314558 by
GEO Holdings I, Inc. as Debtor, in favor of BNP Paribas as Secured Party.

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316405 by
CPT Operating Partnership L.P. as Debtor, in favor of BNP Paribas as Secured
Party.

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316561 by
CPT Limited Partner LLC as Debtor, in favor of BNP Paribas as Secured Party.

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316348 by
Correctional Properties Prison Finance LLC as Debtor, in favor of BNP Paribas as
Secured Party.

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070314368 by
Public Properties Development and Leasing LLC as Debtor, in favor of BNP Paribas
as Secured Party.

Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316298 by
GEO Acquisition II, Inc. as Debtor, in favor of BNP Paribas as Secured Party.

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723645 by
Correctional Services Corporation as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499932 by
BII Holding Corporation as Debtor, in favor of BNP Paribas as Secured Party



--------------------------------------------------------------------------------

PUBLIC

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499981 by
BII Holding I Corporation as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499809 by
Behavioral Holding Corp. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20110499668 by
Behavioral Acquisition Corp. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723942 by
GEO RE Holdings LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723751 by
CPT Operating Partnership L.P. as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723728 by
CPT Limited Partner, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723546 by
Correctional Properties Prison Finance LLC as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102724189 by
Public Properties Development and Leasing LLC as Debtor, in favor of BNP Paribas
as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723785 by
GEO Acquisition II, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102832875 by
Cornell Companies, Inc. as Debtor, in favor of BNP Paribas as Secured Party2

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833121 by
Cornell Corrections Management, Inc. as Debtor, in favor of BNP Paribas as
Secured Party3

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833451 by
Cornell Corrections of Texas, Inc. as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833253 by
Cornell Corrections of Rhode Island, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102832826 by
Cornell Abraxas Group, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833832 by
WBP Leasing, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102832784 by
CCG I Corporation as Debtor, in favor of BNP Paribas as Secured Party

 

 

2  Debtor name amended to GEO Community Services, LLC by UCC-3 filing #2014
3381266 filed on 08/22/2014.

3  Debtor name amended to Cornell Corrections Management, LLC by UCC-3 filing
#20125110558 filed on 12/31/2012.



--------------------------------------------------------------------------------

PUBLIC

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20102833808 by
Correctional Systems, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 31, 2012, File No. 20123395250 by
Municipal Corrections Finance, L.P. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 31, 2012, File No. 20123395375 by
GEO MCF LP, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 31, 2012, File No. 20123395292 by
MCF GP, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed February 10, 2011, File No. 20112006379 by
B.I. Incorporated as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172441 by
Cornell Abraxas Group OS, LLC LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed December 31, 2012, File No. 20125110368 by
Cornell Companies of California OS, LLC as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed December 31, 2012, File No. 20125110392 by
Cornell Companies of Texas OS, LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed December 31, 2012, File No. 20125110319 by
Cornell Interventions OS, LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172468 by
GEO Corrections and Detention, LLC as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172476 by
GEO Corrections Holdings, Inc. as Debtor, in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 201308172433 by
GEO Operations, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed January 2, 2013, File No. 20130817245X by
GEO Re-entry Services, LLC as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 15512407 by
Cornell Interventions, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 20107017776 by
Cornell Corrections of Alaska, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 13, 2010, File No. 107242071559 by
Cornell Corrections of California, Inc. as Debtor, in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 201002996072 by
GEO Transport, Inc. as Debtor, in favor of BNP Paribas as Secured Party



--------------------------------------------------------------------------------

PUBLIC

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 20102723835 by
GEO Holdings I, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed August 5, 2010, File No. 201002996099 by
The GEO Group, Inc. as Debtor, in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed December 9, 2011, File No. 201105805679 by
The GEO Group, Inc. as Debtor in favor of US Bank National Association as
Secured Party

Form UCC-1 Financing Statement, filed February 25, 2014, File No. 201400819766
by Protocol Criminal Justice, Inc., as Debtor in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20132029313 by
B.I. Incorporated, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271809 by
Behavioral Acquisition Corp., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271759 by
Behavioral Holding Corp. , as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271718 by BII
Holding Corporation, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271684 by BII
Holding I Corporation, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271338 by CCG
I, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 201308765701 by
Cornell Abraxas Group OS, LLC, as Debtor in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271940 by
Cornell Abraxas Group, Inc., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271452 by
Cornell Companies of California OS, LLC, as Debtor in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271478 by
Cornell Companies of Texas OS, LLC, as Debtor in favor BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271247 by
Cornell Companies, LLC, as Debtor in favor of BNP Paribas as Secured Party4

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271262 by
Cornell Corrections Management, LLC, as Debtor in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20137567854 by
Cornell Corrections of Alaska, Inc., as Debtor in favor of BNP Paribas as
Secured Party

 

 

4  Debtor name amended to GEO Community Services, LLC by UCC-3 filing #2014
3381357 filed on 08/22/2014.



--------------------------------------------------------------------------------

PUBLIC

Form UCC-1 Financing Statement, filed April 3, 2013, File No.137355056015 by
Cornell Corrections of California, Inc., as Debtor in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271882 by
Cornell Corrections of Rhode Island, Inc. in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271825 by
Cornell Corrections of Texas, Inc., as Debtor in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271353 by
Cornell Interventions OS, LLC, as Debtor in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 18130106 by
Cornell Interventions, Inc., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271155 by
Correctional Properties Prison Finance LLC, as Debtor in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271106 by
Correctional Services Corporation, LLC, as Debtor in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271304 by
Correctional Systems, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271114 by CPT
Limited Partner, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271601 by CPT
Operating Partnership L.P., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271957 by GEO
Acquisitions II, Inc., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20130876568X by
GEO Corrections and Detention, LLC, as Debtor in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20130876571X by
GEO Corrections Holdings, Inc., as Debtor in favor of BNP Paribas as Secured
Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271635 by GEO
Holdings I, Inc., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271551 by GEO
MCF LP, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 201308765728 by
GEO Operations, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271056 by GEO
RE Holdings LLC, as Debtor in favor BNP Paribas as Secured Party



--------------------------------------------------------------------------------

PUBLIC

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 201308765698 by
GEO Re-entry Services, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 201308765671 by
GEO Transport, Inc., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271528 by MCF
GP, LLC, as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271585 by
Municipal Corrections Finance, L.P., as Debtor in favor of BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271239 by
Public Properties Development and Leasing LLC, by Debtor in favor BNP Paribas as
Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 201308765663 by
The GEO Group, Inc., as Debtor in favor of BNP Paribas as Secured Party

Form UCC-1 Financing Statement, filed April 3, 2013, File No. 20131271288 by WBP
Leasing, LLC, as Debtor in favor of BNP Paribas as Secured Party



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.16 PART A

to

Disclosure Supplement

Dated as of August 27, 2014

Restricted Subsidiaries

 

Entity/Subsidiary Name   

Jurisdiction of

Organization

  

Jurisdiction(s) in Which Qualified

to do Business

     

B.I. Incorporated

   Colorado                    Alabama, Alaska, Arizona, Arkansas, California,
Colorado, Delaware, Florida, Hawaii, Iowa, Kansas, Kentucky, Louisiana,
Maryland, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas,
Utah, Vermont, Virginia, Wisconsin, Wyoming      

Behavioral Acquisition Corp.

   Delaware    Delaware      

Behavioral Holding Corp.

   Delaware    Delaware      

BII Holding Corporation

   Delaware    Delaware      

BII Holding I Corporation

   Delaware    Delaware      

CCG I, LLC

   Delaware    Delaware      

Cornell Abraxas Group OS, LLC

   Florida    Delaware, Florida, New York, Ohio, Pennsylvania, South Carolina,
Texas      

Cornell Abraxas Group, Inc.

   Delaware    Colorado, Delaware, Louisiana, Maryland, Ohio, Pennsylvania, West
Virginia      

Cornell Companies of California OS, LLC

   Delaware    Colorado, Delaware      

Cornell Companies of Texas OS, LLC

   Delaware    Delaware, New Mexico, Texas      

GEO Community Services, LLC (f/k/a Cornell Companies, LLC)

   Delaware    Alaska, Delaware, Washington DC, Georgia, New York, Ohio,
Oklahoma, Pennsylvania, Texas      

Cornell Corrections Management, LLC

   Delaware    Colorado, Delaware, Texas      

Cornell Corrections of Alaska, Inc.

   Alaska    Alaska, Colorado      

Cornell Corrections of California, Inc.

   California    California, Colorado, Georgia, Nevada, North Carolina, Texas,
Utah      

Cornell Corrections of Rhode Island, Inc.

   Delaware    Delaware, Rhode Island, Texas      

Cornell Corrections of Texas, Inc.

   Delaware    Delaware, Florida, Georgia, Mississippi, New Mexico, Oklahoma,
Pennsylvania, Texas      

Cornell Interventions OS, LLC

   Delaware    Delaware, Illinois      

Cornell Interventions, Inc.

   Illinois    Illinois, Indiana, South Dakota      

Correctional Properties Prison Finance LLC

   Delaware    Delaware      

Correctional Services Corporation, LLC

   Delaware    Alabama, Arizona, Delaware, Georgia, Illinois, Louisiana,
Mississippi, New York, Texas, Virginia, Washington, Wyoming



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name   

Jurisdiction of

Organization

  

Jurisdiction(s) in Which Qualified

to do Business

     

Correctional Systems, LLC

   Delaware                    California, Delaware, Kansas, New Mexico, Texas  
   

CPT Limited Partner, LLC

   Delaware    Delaware      

CPT Operating Partnership L.P.

   Delaware    California, Colorado, Delaware, Louisiana, Michigan, New Jersey,
New Mexico, New York, North Carolina, Oklahoma, Texas      

GEO Acquisition II, Inc.

   Delaware    Delaware, Florida      

GEO Corrections and Detention, LLC

   Florida    Arizona, California, Colorado, Florida, Georgia, Illinois,
Indiana, Michigan, Mississippi, New Mexico, New York, North Carolina, Oklahoma,
Pennsylvania, Texas, Virginia, Washington      

GEO Corrections Holdings, Inc.

   Florida    California, Florida, North Carolina, Pennsylvania, Texas      

GEO Holdings I, Inc.

   Delaware    Delaware      

GEO MCF LP, LLC

   Delaware    Delaware      

GEO Operations, LLC

   Florida    Florida      

GEO RE Holdings LLC

   Delaware    Delaware      

GEO Re-entry Services, LLC

   Florida    Alaska, California, Florida, Kansas, Nevada, Texas, Utah      

GEO Transport, Inc.

   Florida    Alabama, Alaska, Arkansas, Arizona, California, Colorado,
Connecticut, Washington DC, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana,
Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New
Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania,
South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wyoming      

MCF GP, LLC

   Delaware    Alaska, Delaware, Georgia, Ohio, Oklahoma, Pennsylvania, Texas  
   

Municipal Corrections Finance, L.P.

   Delaware    Delaware      

Public Properties Development and Leasing LLC

   Delaware    Delaware, Colorado      

The GEO Group, Inc.

   Florida    Alabama, Alaska, California, Colorado, Connecticut, Delaware,
Washington DC, Florida, Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island,
South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin,Wyoming



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name   

Jurisdiction of

Organization

  

Jurisdiction(s) in Which Qualified

to do Business

     

WBP Leasing, LLC

   Delaware                    Alaska, California, Colorado, Delaware, Illinois,
Mississippi, Nevada, Ohio, Pennsylvania, Texas      

Protocol Criminal Justice, Inc.

   Florida    Florida, Colorado, Illinois, Virginia

Unrestricted Subsidiaries

 

Entity Name   

Jurisdiction of

Organization

  

Jurisdiction(s) in Which Qualified

to do Business

     

Australasian Correctional Investment Ltd.

   Australia    Australia      

Australasian Correctional Services Pty. Ltd.

   Australia    Australia      

BI Puerto Rico, Inc.

   Puerto Rico    Puerto Rico      

Canadian Correctional Management, Inc.

   Canada    Canada      

CSC of Tacoma, LLC

   Delaware    Delaware and Washington, D.C.      

GEO Amey PECS Ltd.

   UK           

GEO Australasia Pty, Ltd.

   Australia    Australia      

GEO Custodial Ltd. (Mauritius)

   Mauritius    Mauritius      

GEO Design Services, Inc.

   Florida    Florida      

GEO International Holdings, LLC

   Delaware    Delaware      

GEO/FL/03, Inc.

   Florida           

Miramichi Youth Centre Management, Inc.

   Canada    Canada      

Pacific Rim Employment Pty, Ltd.

   Australia    Australia      

Sentencing Concepts, Inc.

   California           

South African Custodial Holdings Pty, Ltd

   South Africa    South Africa      

South Africa Custodial Services Pty, Ltd.

   South Africa    South Africa      

The GEO Group Australasia Pty, Ltd.

   Australia    Australia      

The GEO Group Australia Pty, Ltd.

   Australia    Australia      

The GEO Group UK Ltd.

   United Kingdom            United Kingdom      

WCC Development, Inc.

   Florida    Florida, Utah, Massachusetts, New Mexico, New Jersey, Wisconsin,
New Hampshire, Tennessee, Arizona, Minnesota      

WCC Financial, Inc.

   Delaware    Delaware      

GEO/FL/01, Inc.

   Florida    Florida      

GEO/FL/02, Inc.

   Florida    Florida      

The GEO Group Ltd.

   United Kingdom    United Kingdom      

Blue Stream Properties, LLC

   Delaware    Delaware      

GEO Australia Management Services Pty Ltd (f/k/a Pacific Rim Employment Pty Ltd
(No. 2))

   Australia    Australia      

The GEO Group New Zealand Limited

   New Zealand    New Zealand



--------------------------------------------------------------------------------

PUBLIC

 

Entity Name   

Jurisdiction of

Organization

  

Jurisdiction(s) in Which Qualified

to do Business

     

South Africa Custodial Management Pty, Ltd

   South Africa            South Africa      

Wackenhut Corrections Corporation N.V.

   Netherlands    
Antilles        Netherlands Antilles      

GEO Ravenhall Finance Holding Trust

   Australia    Australia      

GEO Ravenhall Finance Holdings Pty Ltd

   Australia    Australia      

GEO Ravenhall Finance Pty Ltd

   Australia    Australia      

GEO Ravenhall Finance Trust

   Australia    Australia      

GEO Ravenhall Holdings Pty Ltd

   Australia    Australia      

GEO Ravenhall Pty Ltd

   Australia    Australia      

GEO Ravenhall Trust

   Australia    Australia      

Ravenhall Finance Co Pty Ltd

   Australia    Australia



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.16 PART A

to

Disclosure Supplement

Dated as of August 27, 2014

Subsidiaries and Ownership

 

Entity/Subsidiary Name    Capitalization   

Shareholders and/or

Members and Shares

and/or Percentage

Interests Owned

      Australasian Correctional Investments Ltd.    100,000,000 shares of common
stock authorized/5,440,504 shares issued    The GEO Group Australasia Pty Ltd.
owns 100%       Australasian Correctional Services Pty Ltd.    100 shares of
common stock authorized/100 shares issued    The GEO Group Australasia Pty Ltd
owns 25%, GEO Australasia Pty Ltd (1)(GA) owns 75%       B.I. Incorporated (*)
   100 shares of common stock authorized/10 shares issued    Behavioral
Acquisition Corp. owns 100%       BI Puerto Rico, Inc.    100 shares of common
stock authorized    B.I. Incorporated owns 100%       Behavioral Acquisition
Corp. (*)    500 shares of common stock authorized/110 shares issued   
Behavioral Holding Corp. owns 100%       Behavioral Holding Corp. (*)   
1,000,000 shares of common stock authorized/564,728 shares issued    BII Holding
I Corporation owns 100%       BII Holding Corporation (*)    1,000 shares of
common stock authorized/1,000 shares issued    GEO Corrections Holdings, Inc.
owns 100%       BII Holding I Corporation (*)    1,000 shares of common stock
authorized/10 shares issued    BII Holdings Corporation owns 100%       Canadian
Correctional Management, Inc.    Unlimited shares of common stock authorized/100
shares issued    The GEO Group, Inc. owns 100%       CCG I, LLC (*)    N/A   
GEO Corrections Holdings, Inc. owns 100%       Cornell Abraxas Group OS, LLC (*)
   N/A    GEO Corrections Holdings, Inc. owns 100%       Cornell Abraxas Group,
Inc. (*)    10,000 shares of common stock authorized/ shares issued    Cornell
Corrections Management, LLC owns 100%



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name    Capitalization   

Shareholders and/or

Members and Shares

and/or Percentage

Interests Owned

      Cornell Companies of California OS, LLC (*)    N/A    GEO Corrections
Holdings, Inc. owns 100%       Cornell Companies of Texas OS, LLC (*)    N/A   
GEO Corrections Holdings, Inc. owns 100%       GEO Community Services, LLC (*)
   N/A    GEO owns 100%       Cornell Corrections Management LLC (*)    N/A   
GEO Community Services, LLC owns 100%       Cornell Corrections of Alaska, Inc.
(*)    100,000 shares of common stock authorized/1,000 shares issued    Cornell
Corrections Management, LLC owns 100%       Cornell Corrections of California,
Inc. (*)    100,000 shares of common stock authorized/3,160 shares issued   
Cornell Corrections Management, LLC owns 100%       Cornell Corrections of Rhode
Island, Inc. (*)    1,000 shares of common stock issued/1,000 shares issued   
GEO Corrections Holdings, Inc. owns 100%       Cornell Corrections of Texas,
Inc. (*)    1,000 shares of common stock issued/1,000 shares issued    Cornell
Corrections Management, LLC owns 100%       Cornell Interventions OS, LLC (*)   
N/A    GEO Corrections Holdings, Inc. owns 100%       Cornell Interventions,
Inc. (*)    1,000 shares of common stock issued/1,000 shares issued    Cornell
Corrections Management, LLC owns 100%       Correctional Properties Prison
Finance LLC (*)    N/A    CPT Operating Partnership L.P. owns 100%      
Correctional Services Corporation (“CSC”) (*)    1,000 shares of common stock
authorized/100 shares issued    GEO owns 100%       Correctional Systems, LLC
(*)    N/A    GEO owns 100%       CPT Limited Partner, LLC (*)    N/A    GEO
Acquisition II, Inc. owns 100%       CPT Operating Partnership L.P. (*)    N/A
   CPT Limited Partner, LLC 1% limited partner; GEO Acquisition II, Inc. 98%
limited partner and 1% general partner       CSC of Tacoma, LLC    N/A    CSC
owns 100%       GEO Acquisition II, Inc. (*)    1,000 shares of common stock
authorized/1,000 shares issued    GEO Holdings I, Inc. owns 100%



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name    Capitalization   

Shareholders and/or

Members and Shares

and/or Percentage

Interests Owned

      GEO Amey PECS Ltd.   

1 ordinary share A and 1 ordinary

share B authorized and issued.

   The GEO Group Ltd. owns 1 ordinary share A (50%)       GEO Australasia Pty,
Ltd.    1,000,000 shares of common stock authorized/2 shares issued    The GEO
Group Australasia Pty Ltd. owns 100%       GEO Corrections and Detention, LLC
(*)    N/A    GEO Corrections Holdings, Inc. owns 100%       GEO Corrections
Holdings, Inc. (*)    1,000 shares of common stock issued/1,000 shares
outstanding    GEO owns 100%       GEO Design Services, Inc.    100,000 shares
of common stock authorized/100,000 shares issued    GEO Corrections Holdings,
Inc. owns 100%       GEO Holdings I, Inc. (*)    3,000 shares of common stock
authorized/3,000 shares issued    GEO owns 100%       GEO International
Holdings, Inc.   

100 shares of common stock authorized, 100 shares issued;

100 shares of preferred stock authorized, 100 shares issued

   GEO owns 100%       GEO MCF LP, LLC (*)    N/A    GEO Community Services, LLC
owns 100%       GEO Operations, LLC (*)    N/A    GEO Corrections Holdings, Inc.
owns 100%       GEO RE Holdings LLC(*)    N/A    GEO owns 100%       GEO
Re-entry Services, LLC (*)    N/A    GEO Corrections Holdings, Inc. owns 100%  
    GEO Transport, Inc. (*)    1,000 shares of common stock authorized/1,000
shares issued    GEO Corrections Holdings owns 100%       GEO/FL/01, Inc.   
100,000 shares of common stock authorized/100,000 shares issued    GEO
Corrections Holdings, Inc. owns 100%       GEO/FL/02, Inc.    100,000 shares of
common stock authorized/100,000 shares issued    GEO Corrections Holdings, Inc.
owns 100%       GEO/FL/03, INC.    1,000 shares of common stock issued/1,000
shares issued    GEO Corrections Holdings owns 100%       MCF GP, LLC (*)    N/A
   GEO Community Services, LLC owns 100%       Miramichi Youth Centre
Management, Inc.    Unlimited shares of common stock authorized/100 shares
issued    GEO Corrections Holdings, Inc. owns 100%



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name    Capitalization   

Shareholders and/or

Members and Shares

and/or Percentage

Interests Owned

      Municipal Corrections Finance, L.P. (*)    N/A    MCF GP, LLC owns 100% of
the general partner and Class B limited partner interests, GEO MCF LP, LLC owns
100% of the Class A-1 and Class A-2 limited partner interests       Pacific Rim
Employment Pty, Ltd.    1 share of common stock authorized/1 share issued    The
GEO Group Australasia Pty Ltd.- 100%       Public Properties Development and
Leasing LLC (*)    N/A    CPT Operating Partnership L.P. owns 100%      
Sentencing Concepts, Inc.    1,000 shares of common stock authorized/1,000
shares issued    Correctional Systems, LLC owns 100%       South African
Custodial Holdings Pty Ltd    1 share of common stock authorized/1 share issued
   GEO Custodial Ltd. owns 100%       South African Custodial Services Pty, Ltd
      South African Custodial Holdings owns 100%      

South African Custodial Management Pty,

Ltd

      South African Custodial Services (Louis Trichard) owns 100%       The GEO
Group Australasia Pty, Ltd.    100,000,000 shares of common stock
authorized/6,840,056 shares issued    GEO International Holdings, LLC owns 100%
      The GEO Group Australia Pty, Ltd.    1,000,000 shares of common stock
authorized/100,000 shares issued    The GEO Group Australasia Pty Ltd. owns 100%
      The GEO Group Ltd.    1,000,000 authorized ordinary shares/ 1 share issued
   The GEO Group UK Ltd owns 100%       The GEO Group UK Ltd.    1,000,000
shares of common stock authorized/125,002 shares issued    GEO International
Holdings, LLC owns 100%       The GEO Group, Inc. (“GEO”)   

90,000,000 shares of common stock, par value $.01 per share, 71,593,105 shares
issued, 86,182,101 shares outstanding at 3/21/13. 14,588,996 shares are held in
treasury;

30,000,000 shares of preferred stock, par value $.01 per share, no shares issued
and outstanding at 3/21/13;

Stock options to purchase 1,015,143 shares of common stock issued and
outstanding at 3/21/13.

   See Proxy Statement, dated March 28, 2013.



--------------------------------------------------------------------------------

PUBLIC

 

Entity/Subsidiary Name    Capitalization   

Shareholders and/or

Members and Shares

and/or Percentage

Interests Owned

      WBP Leasing, LLC (*)    N/A    Cornell Corrections Management, LLC owns
100%       WCC Development, Inc.    100,000 shares of common stock
authorized/100,000 shares issued    GEO Corrections Holdings, Inc. owns 100%    
  WCC Financial, Inc.    3,000 shares of common stock authorized/1,000 shares
issued    GEO Corrections Holdings, Inc. owns 100%       Blue Stream Properties,
LLC    N.A.    GEO owns 100%       GEO Custodial Ltd (Mauritius)    1 authorized
(common) share issued    GEO International Holdings owns 100%       GEO
Australia Management Services Pty Ltd (f/k/a Pacific Rim Employment Pty Ltd (No.
2))    N.A.    The GEO Group Australasia Pty Ltd owns 100%       The GEO Group
New Zealand Limited    100 authorized (ordinary) shares/100 shares issued    The
GEO Group Australasia Pty Ltd owns 100%       Protocol Criminal Justice, Inc.
(*)    1,000 shares    BI Incorporated owns 100%       Wackenhut Corrections
Corporation N.V.    100,000 authorized Antillean Guilder/20,000 shares issued to
GEO    GEO owns 100%       GEO Ravenhall Finance Holding Trust    N.A.    GEO
owns 100%       GEO Ravenhall Finance Holdings Pty Ltd    4 ordinary shares
issued at $1 per share    GEO owns 100%       GEO Ravenhall Finance Pty Ltd    2
ordinary shares issued at $1 per share    GEO Ravenhall Finance Holding Trust
owns 100%       GEO Ravenhall Finance Trust    N.A.    GEO Ravenhall Holdings
Pty Ltd owns 100%       GEO Ravenhall Holdings Pty Ltd    4 ordinary shares
issued at $1 per share    GEO owns 100%       GEO Ravenhall Pty Ltd    2
ordinary shares issued at $1 per share    GEO Ravenhall Holdings Pty Ltd owns
100%       GEO Ravenhall Trust    N.A.    GEO Ravenhall Finance Holding Trust
owns 100%       Ravenhall Finance Co Pty Ltd    12 ordinary shares issued at $1
per share    GEO Ravenhall Finance Trust owns 100%

(*) Restricted Subsidiary



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.16 PART B

to

Disclosure Supplement

Dated as of August 27, 2014

Investments

 

Loan by Correctional Services Corporation to CSC of Tacoma, LLC.

 

Loan by The GEO Group, Inc. to The GEO Group UK Ltd.

 

Investment Account

 

Financial Institution   

Account

Number

   Address of Financial Institution    Account Purpose TD Ameritrade    **   

PO Box 2209

Omaha, NE 68103-2209

   Investment Account

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

SCHEDULE 3.17

to

Credit Agreement

Dated as of August 27, 2014

Real Estate Owned

D. Ray James Correctional Facility

3262 Highway 252 and 3423 Highway 80 West

Folkston, GA 31537

Owner: Municipal Corrections Finance, L.P.5 (as to 96.57 acre parcel) and WPB
Leasing, LLC (successor by conversion of WBP Leasing, Inc.) (as to 9.64 acre
adjacent parcel)

*Subject to Mortgage as of the Second Restatement Effective Date

Great Plains Correctional Facility

700 Sugar Creek Drive

Hinton, OK 73047

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.6

*Subject to Mortgage as of the Second Restatement Effective Date

Riverbend Correctional Facility

196 Laying Farm Road

Milledgeville, GA 31061

Milledgeville, GA

Owner of Leasehold Improvements: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

Guadalupe County Correctional Facility

South Highway 54

Santa Rosa, NM 88435

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

Northlake Correctional Facility

1805 West 32nd Street

Baldwin, MI 49304

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

Rivers Correctional Institution

145 Parker’s Fishery Road

Winton, NC 27986

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

 

5  And, WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.) as to an
unrecorded ownership interest in certain improvements located thereon.

6  And, WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.) as to an
unrecorded ownership interest in certain improvements located thereon.



--------------------------------------------------------------------------------

PUBLIC

Val Verde Correctional Facility

253 FM 2523 Hamilton Lane

Del Rio, TX 78840

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Central Valley Community Correctional Facility

254 Taylor Avenue

McFarland, CA 93250

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Golden State Modified Community Correctional Facility

611 Frontage Road

McFarland, CA 93250

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Desert View Community Correctional Facility

10450 Rancho Road

Adelanto, CA 92301

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Adelanto Correctional Facility

10400 Rancho Road

Adelanto, CA 92301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Adelanto West

10250 Rancho Road

Adelanto, CA 92301

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Mesa Verde Modified Community Correctional Facility

425 Golden State Highway

Bakersfield, CA

Owner: CPT Operating Partnership, L.P.

 

McFarland Community Correctional Facility

120 Taylor Road

McFarland, CA 92350

Owner: CPT Operating Partnership, L.P.

 

Karnes County Correctional Center

810 Commerce Street

Karnes City, TX 78118

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date



--------------------------------------------------------------------------------

PUBLIC

 

 

Lawton Correctional Facility

8607 South East Flower Mound Road

Lawton, OK 73501

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Aurora/I.C.E. Processing Center

11901 East 30th Avenue

Aurora, CO 80010

Owner: CPT Operating Partnership, L.P. (main parcel)

*Subject to Mortgage as of the Second Restatement Effective Date

 

Aurora/I.C.E. Processing Center

11870 East 30th Avenue

Aurora, CO 80010

Owner: The GEO Group, Inc. (parking lot)

*Subject to Mortgage as of the Second Restatement Effective Date

***Located within Flood Zone

 

Queens Private Correctional Facility

182-22 150th Avenue

Jamaica, NY 11413

Owner: CPT Operating Partnership, L.P.

 

Jena Juvenile Justice Center

830 Pinehill Road

Jena, LA 71342

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Broward Transitional Center

3900 North Powerline Road

Pompano Beach, FL 33073

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

***Located within Flood Zone

 

Rio Grande Detention Center

1001 San Rio Blvd.

Laredo, TX 78046

Owner: Correctional Services Corporation, LLC and The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Delaney Hall

451-479 Doremus Avenue

Newark, NJ 07105

Owner: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

***Located within Flood Zone



--------------------------------------------------------------------------------

PUBLIC

 

Moshannon Valley Correctional Center

555 Cornell Drive

Phillipsburg, PA 16866

Owner: WBP Leasing, LLC

*Subject to Mortgage as of the Second Restatement Effective Date

 

South Texas Detention Center

566 Veterans Drive

Pearsall, TX 78061

Owner: The GEO Group, Inc.

 

Joe Corley Detention Center

500 Hilbrig

Conroe, TX 77307

Owner: The GEO Group, Inc.

*Subject to Mortgage as of the Second Restatement Effective Date

 

Abraxas I

165 Abraxas Road

Marienville, Forest County, PA 16239

Owner: Municipal Corrections Finance, L.P.

 

Abraxas Ohio

2775 State Road 39

Shelby, Richland County, OH 44875

Owner: Municipal Corrections Finance, L.P.

 

Cordova Centers 1 & 2

130 Cordova Street

Anchorage, AK 99501

Owner: Municipal Corrections Finance, L.P.

 

Parkview Center

831 B Street

Anchorage, AK 99501

Owner: Municipal Corrections Finance, L.P.

 

Tundra Center

680 Ridgecrest Drive

Bethel, AK 99559

Owner: Municipal Corrections Finance, L.P.

 

Southeast Texas Transitional Center

10950 Beaumont Highway

Houston, TX 77002

Owner: Municipal Corrections Finance, L.P.



--------------------------------------------------------------------------------

PUBLIC

 

Leidel Comprehensive Sanction Center

1819 Commerce Street 135

Houston, TX 77002

Owner: Municipal Corrections Finance, L.P.

 

Hector Garza Center

620 E Afton Oaks Blvd.

San Antonio, TX 78232

Owner: Municipal Corrections Finance, L.P.

 

Big Spring Correctional Center

a. Airpark Unit

3700 Wright Avenue

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

 

b. Cedar Hill

2711 Wright Avenue

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

 

c. Flightline

2001 Rickabaugh Drive

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

 

d. Interstate

1801 W I-20

Big Spring, Texas 79720

Owner of Leasehold Improvements: Municipal Corrections Finance, L.P.

 

Erie Residential Behavioral Health Program

437 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC

 

Psychosocial Rehabilitation Unit

429 West 6th Street

Erie, PA 16507

Owner: WBP Leasing, LLC

 

 

Abraxas Academy      Mailing:    Site: P.O. Box 645    1000 Academy Drive
Morgantown, PA 19543    New Morgan, PA 19543 Owner: WBP Leasing, LLC   

 

 

Beaumont Transitional Center

2495 Gulf Street

Beaumont, TX 77703

Owners: WBP Leasing, LLC & Correctional Systems, LLC



--------------------------------------------------------------------------------

PUBLIC

 

Contact Interventions Chicago Alt Ed

26991 Anderson Road

Wauconda, IL 60084

Owner: WBP Leasing, LLC

 

Contact Interventions Residential School (Woodridge)

2221 64th Street

Woodridge, IL 60517

Owner: WBP Leasing, LLC

 

Dupage Adolescent Center

11 South 250 Illinois Route 83

Hinsdale, IL 60514

Owner: WBP Leasing, LLC

 

Las Vegas Community Correctional Center

2901 Industrial Road

Las Vegas, NV 89109

Owner: WBP Leasing, LLC

 

McCabe Center

1915 E. Martin Luther King Jr.

Austin, TX 78702

Owner: WBP Leasing, LLC

 

Midtown Center

2508 Margies Place

Anchorage, AK 99501

Owner: WBP Leasing, LLC

 

Oakland Center

205 MacArthur Boulevard

Oakland, CA 94610

Owner: WBP Leasing, LLC

 

Mid Valley

2520 South Expressway 281

Edinburg, TX 78539

Owner: The GEO Group, Inc.

 

Reality House

5965 North Expressway 77/83

Brownsville, TX 78521

Owner:WBP Leasing, LLC

 

Southern Peaks Regional Treatment Center

700 Four Mile Parkway

Canon City, CO 81212

Owner: Cornell Corrections of California, Inc.



--------------------------------------------------------------------------------

PUBLIC

 

Southwood Interventions

5701 South Wood

Chicago, IL 60636

Owner: WBP Leasing, LLC

 

Taylor Street Center

111 Taylor Street

San Francisco, CA 94102

Owner: Atlantic Financial Group, Ltd. (dba. AFG, Equity, L.P.)

 

Lea County

6900 West Millen Drive

Hobbs, NM 88240

Owner of leasehold improvements: CPT Operating Partnership, L.P.

*Subject to Mortgage as of the Second Restatement Effective Date

***Located within Flood Zone

 

 

OTHER REAL ESTATE:

 

Industrial Building

182-11 150th Road

Springfield Gardens, NY 11413

Owner: The GEO Group, Inc.

 

Camp Bow Wow

3171 Oakland Street

Aurora, CO 80010

Owner: The GEO Group, Inc.

 

Rental Central

12051 E 30th Avenue

Aurora, CO 80010

Owner: The GEO Group, Inc.

 

 

VACANT LAND:

**

160 Acres

**

Owner: The GEO Group, Inc.

 

24 Acres

**

**

Owner: The GEO Group, Inc.

 

6 Acres

**

**

Owner: The GEO Group, Inc.

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

**

11.1 Acres

**

**

Owner: The GEO Group, Inc.

 

10.9 Acres

**

**

Owner: The GEO Group, Inc.

 

 

**

34 Acres

**

**

Owner: The GEO Group, Inc.

 

73.56 Acres

**

**

Owner: CPT Operating Partnership, L.P.

 

**

**

**

Owner: WBP Leasing, LLC

 

 

**

51 Acres

**

Owner: The GEO Group, Inc.

 

67 Acres

**

Owner: The GEO Group, Inc.

 

 

**

34.75 Acres

**

Owner: WBP Leasing, LLC (successor by conversion of WBP Leasing, Inc.)

 

77.26 Acres

**

Owner: CPT Operating Partnership, L.P.

 

 

**

40 Acres

**

Owner: The GEO Group, Inc.

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

 

**

5 Acres

**

Owner: The GEO Group, Inc.

 

 

**

**

**

**

Owner: WBP Leasing, LLC

 

 

**

440 Acres

**

**

Owner: The GEO Group, Inc.

 

68 Acres

**

Owner: The GEO Group, Inc.

 

 

**

**

**

**

Owner: The GEO Group, Inc.

 

 

**

125 Acres

**

Owner: The GEO Group, Inc.

 

 

**

**

160 Acres

Owner: The GEO Group, Inc.

 

200 Acres

Owner: The GEO Group, Inc.

40 Acres

Owner: The GEO Group, Inc.

 

 

**

21 Acres

**

**

Owner: The GEO Group, Inc.

 

**

108 Acres

**

Owner: The GEO Group, Inc.

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

 

22.21 Acres

**

**

**

Owner: Cornell Corrections of Texas, Inc.

 

22.9 Acre,

**

**

Owner: The GEO Group, Inc.

 

 

**

200 Acres

**

**

Owner: The GEO Group, Inc.

 

 

 

Leased Property

1. (CPT Master Lease) That certain Master Agreement to Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 1998 (the “CPT
Master Lease”) including the following agreements that are subject to the CPT
Master Lease:

(a) (Central Valley, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Central Valley Correctional
Facility located in McFarland, Kern County, California. *Subject to fee Mortgage
as of the Second Restatement Effective Date per above Real Estate Owned
disclosure

(i) (Central Valley, CA) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Central Valley Correctional Facility located in McFarland, Kern County,
California.

(ii) (Central Valley, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for
the Central Valley Correctional Facility located in McFarland, Kern County,
California.

(b) (Desert View, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Desert View Correctional Facility
located in Adelanto, San Bernardino County, California. *Subject to fee Mortgage
as of the Second Restatement Effective Date per above Real Estate Owned
disclosure

(i) (Desert View, CA) That certain First Amendment to Lease Agreement between
WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and The GEO
Group, Inc. (f.k.a Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Desert View Correctional Facility located in Adelanto,
San Bernardino County, California.

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

 

(ii) (Desert View, CA) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Desert View Correctional Facility located in Adelanto, San Bernardino County,
California.

(c) (Golden State, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the Golden State Correctional
Facility located in McFarland, Kern County, California. *Subject to fee Mortgage
as of the Second Restatement Effective Date per above Real Estate Owned
disclosure

(i) (Golden State, CA) That certain First Amendment to Lease Agreement between
WCC RE Holdings, LLC (f.k.a. WCC RE Holdings, Inc.), as Landlord, and The GEO
Group Inc. (f.k.a. Wackenhut Corrections Corporation), as Tenant, dated
April 28, 2008 for the Golden State Correctional Facility located in McFarland,
Kern County, California.

(ii) (Golden State, CA) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Golden State Correctional Facility located in McFarland, Kern County,
California.

(d) (McFarland, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings,
Inc.), as Tenant, dated April 28, 1998 for the McFarland Community Correctional
Facility located in McFarland, Kern County, California.

(i) (McFarland, CA) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
McFarland Community Correctional Facility located in McFarland, Kern County,
California.

(e) (Aurora, CO) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated April 28, 1998 for the Aurora INS Processing
Center located in Aurora, Adams County, Colorado. *Subject to fee Mortgage as of
the Second Restatement Effective Date per above Real Estate Owned disclosure

(i) (Aurora, CO) That certain First Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

(ii) (Aurora, CO) That certain Second Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.



--------------------------------------------------------------------------------

PUBLIC

 

 

(iii) (Aurora, CO) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 8, 2010 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.

(f) (Lea County, NM) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated October 30, 1998, as amended by that
certain First Amendment to Lease Agreement and Memorandum of Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated January 15, 1999 for the
Hobbs, New Mexico Correctional and Detention Facility, Lea County, New Mexico.
*Subject to leasehold Mortgage as of the Second Restatement Effective Date per
above Real Estate Owned disclosure

(i) (Lea County, NM) That certain Second Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Hobbs, New Mexico Correctional and Detention Facility.

(ii) (Lea County, NM) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated December 1, 2008 for the
Hobbs, New Mexico Correctional and Detention Facility.

(g) (Queens, NY) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated April 28, 1998 for the Queens Private
Correctional Facility, New York, Queens County, New York.

(i) (Queens, NY) That certain First Amendment Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Queens Private Correctional Facility, New York, Queens County, New York.

(h) (Karnes County, TX) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Karnes County
Correctional Facility, Karnes County, Texas. *Subject to fee Mortgage as of the
Second Restatement Effective Date per above Real Estate Owned disclosure

(i) (Karnes County, TX) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for the
Karnes County Correctional Facility, Karnes County, Texas.

(ii) (Karnes County, TX) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.



--------------------------------------------------------------------------------

PUBLIC

 

 

(i) (Lawton, OK) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated January 15, 1999 for the Lawton, Oklahoma
Correction and Detention Facility, Comanche County, Oklahoma. *Subject to fee
Mortgage as of the Second Restatement Effective Date per above Real Estate Owned
disclosure

(i) (Lawton, OK) That certain First Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated May 27, 2005 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.

(ii) (Lawton, OK) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
Lawton, Oklahoma Correction and Detention Facility, Comanche County, Oklahoma.

(j) (LaSalle, LA) That certain Lease Agreement between CPT Operating Partnership
L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut Corrections
Corporation), as Tenant, dated January 7, 2000 for the LaSalle Correctional
Facility in Jena, Louisiana. *Subject to fee Mortgage as of the Second
Restatement Effective Date per above Real Estate Owned disclosure

(i) (LaSalle, LA) That certain Third Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated November 2008 for the
LaSalle Correctional Facility in Jena, Louisiana.

(ii) (LaSalle, LA) That certain Fourth Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 3, 2009 for the
LaSalle Correctional Facility in Jena, Louisiana.

(iii) (LaSalle, LA) That certain Fifth Amendment to Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated February 8, 2010 for the
LaSalle Correctional Facility in Jena, Louisiana.

2. (Western Region Detention Facility) That certain Standard Form Lease
Agreement (Ground Lease of Undeveloped Property), as may be amended, between the
County of San Diego, as Lessor, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Lessee, dated March 19, 1999 for the Central Jail
Detention Facility, San Diego County, California.

3. North Texas) That certain Lease Agreement, as may be amended, between Fort
Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Lessee, effective as of October 1, 1996
for that certain premises located in Tarrant County, Texas, as more particularly
described in the Lease Agreement.

(i) (North Texas) That certain Second Amendment to Lease Agreement between Fort
Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Lessee, effective as of June 2008 for
that certain premises located in Tarrant County, Texas, as more particularly
described in the Lease Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

4. (Central, Texas) That certain Lease Agreement, as may be amended, between
Bexar County, Texas, as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated October 1, 1996 for that certain
premises located in Bexar County, Texas, as more particularly described in the
Lease Agreement.

5. (Bronx, NY) That certain Lease Agreement, as may be amended, between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 1996 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.

(a) (Bronx, NY) That certain First Amendment to Lease Agreement between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 2001 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.

(b) (Bronx, NY) That certain Second Amendment to Lease Agreement between Creston
Realty Associates, as Landlord, and Correctional Services Corporation, LLC, as
Tenant, dated October 1, 2006 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.

6. (Brooklyn, NY) That certain Lease Agreement, as may be amended, between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, LLC, as Tenant, dated January 1, 1994 for that certain premises
located in Brooklyn, New York, as more particularly described in the Lease
Agreement.

(a) (Brooklyn, NY) That certain First Amendment to Lease Agreement between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, LLC, as Tenant, dated December 31, 2003 for that certain premises
located in Brooklyn, New York, as more particularly described in the Lease
Agreement.

7. (Ft. Worth, TX) That certain Lease Agreement, as may be amended, between
Regions Enterprises, Inc., as Landlord, and Correctional Services Corporation,
LLC, as Tenant, dated May 16, 1994 for that certain premises located in Ft.
Worth, Texas, as more particularly described in the Lease Agreement.

8. (Frio County, TX) That certain Lease Agreement, as may be amended, between
Frio County as Lessor, and Correctional Services Corporation, LLC, as Lessee,
dated November 26, 1997 for that certain premises located in Pearsall, Texas, as
more particularly described in the Lease Agreement.

(a) (Frio County, TX) That certain First Amendment to Lease Agreement, as may be
amended, between Frio County, as Lessor, and Correctional Services Corporation,
LLC, as Lessee, dated January 1, 2001 for that certain premises located in
Pearsall, Texas, as more particularly described in the Lease Agreement.

(b) (Frio County, TX) That certain Second Amendment to Lease Agreement, as may
be amended, between Frio County, as Lessor, and Correctional Services
Corporation, LLC, as Lessee, dated February 22, 2001 for that certain premises
located in Pearsall, Texas, as more particularly described in the Lease
Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

9. (Florence West) That certain Management Agreement, as may be amended, between
Florence West Prison LLC, as Owner, and Correctional Services Corporation, LLC,
as Manager, dated December 1, 2002 for that certain premises located in
Florence, Arizona, as more particularly described in the Management Agreement.

10. (Phoenix West) That certain Operating Agreement, as may be amended, between
Phoenix West Prison, LLC, as Owner, and Correctional Services Corporation, LLC,
as Manager, dated July 1, 2002 for that certain premises located in West
Phoenix, AZ, as more particularly described in the Lease Agreement.

11. (Val Verde, TX) That certain Lease Agreement by and between Val Verde
County, Texas, as Lessor, and Wackenhut Corrections Corporation, as Lessee,
dated December 18, 1998, recorded on December 31, 1998, in Volume 701, Pages
646-657, Official Public Records, Val Verde County, Texas, as corrected by that
certain Lease Agreement by and between Val Verde County, Texas, as Lessor, and
Wackenhut Corrections Corporation, as Lessee, dated December 18, 1998, recorded
on January 6, 1999, in Volume 702, Pages 7-21, Official Public Records, Val
Verde County, Texas, and as restated in that certain Novated Lease Agreement by
and between Val Verde County, Texas, as Lessor, and Wackenhut Corrections
Corporation, as Lessee, dated May 24, 1999, recorded on August 12, 1999, in
Volume 719, Pages 375-387, Official Public Records, Val Verde County, Texas; as
assigned by that certain Assignment of Leasehold Interest dated September 30,
1999, by Wackenhut Corrections Corporation, as Assignor, to First Security Bank,
N.A., not individually but solely as owner trustee of Wackenhut Corrections
Trust 1977-1, as Assignee, recorded on September 30, 1999, in Volume 723, Pages
221-226, Official Public Records, Val Verde County, Texas; and further assigned
by that certain Assignment of Leasehold Interest dated December 12, 2002, by
Wells Fargo Bank Northwest, N.A., f/k/a First Security Bank, N.A., not
individually but solely as owner trustee of Wackenhut Corrections Trust 1997-1,
as Assignor, to Wackenhut Corrections Corporation, as Assignee, recorded on
December 13, 2002, in Volume 830, Pages 895-200, Official Public Records, Val
Verde County, Texas, for that certain premises located in Val Verde County,
Texas, as more particularly described in the Lease Agreement. (Note: In 2003
Wackenhut Corrections Corporation filed articles of amendment in the State of
Florida to change its name to The GEO Group, Inc., however, we are not certain
if the Val Verde public records reflect the name change). *Subject to fee and
leasehold Mortgage as of the Second Restatement Effective Date per above Real
Estate Owned disclosure

12. (R. A. Deyton) That certain Lease Agreement, as may be amended, between
Clayton County, as Lessor, and The GEO Group Inc., as Lessee, dated April 23,
2007 for that certain premises located in Jonesboro, Georgia as more
particularly described in the Lease Agreement.

13. (Hobbs, NM – Lea County Correctional Facility) That certain Amended and
Restated Lease Agreement dated as of October 19,1998 between Lea County, New
Mexico, a Political Subdivision, as Lessor and CPT Operating Partnership L.P.,
as Lessee, recorded in Book 916, Page 546 of the County Clerks Office of Lea
County, New Mexico on November 2, 1998. *Subject to leasehold Mortgage as of the
Second Restatement Effective Date per above Real Estate Owned disclosure

14. (Tacoma, WA – Northwest Detention Center) That certain Use Agreement, as may
be amended, between CSC of Tacoma, LLC, as Owner / Lesser, and Correctional
Services Corporation, LLC., as Lessee / Operator, dated June 30, 2003 for that
certain premises located in Tacoma, Washington as more particularly described in
the Lease Agreement.

15. (Central Arizona) That certain Management Agreement, as may be amended,
between Florence West Prison Expansion, LLC, as Owner / Lesser, and Correctional
Services Corporation, LLC, as Lessee / Operator, dated August 1, 2004 for that
certain premises located in Florence, Arizona as more particularly described in
the Lease Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

16. (South Texas Detention) That certain Operating Agreement, as may be amended,
between South Texas Detention Complex Local Corporation, as Borrower / Owner /
Lesser, and Correctional Services Corporation, LLC, as Lessee / Manager, dated
February 10, 2006 for that certain premises located in Pearsall, Texas as more
particularly described in the Lease Agreement.

17. (Western Region Office) That certain Lease Agreement, as may be amended,
between TRIZEC 6100 HHC, LLC, as Lessor, and The GEO Group Inc., as Lessee,
dated March, 2010 for that certain premises located in Los Angeles, California
as more particularly described in the Lease Agreement.

18. (Eastern Office) That certain Lease Agreement, as may be amended, between
Ballantyne Two, LLC., as Lessor, and The GEO Group Inc., as Lessee, dated
April 1, 2007 for that certain premises located in Charlotte, North Carolina as
more particularly described in the Lease Agreement.

19. (Central Region Office – New) That certain Lease Agreement, as may be
amended, between EQUASTONE 1777 TOWER, LP, as Lessor, and The GEO Group Inc., as
Lessee, dated July 26, 2010 for that certain premises located in San Antonio,
Texas as more particularly described in the Lease Agreement.

20. (Corporate Office) That certain Lease Agreement, as may be amended, between
Campro Investments, Ltd., as Lessor, and The GEO Group Inc., as Lessee, dated
September 12, 2002 for that certain premises located in Boca Raton, Florida as
more particularly described in the Lease Agreement.

(a) (Corporate Office) That certain Ninth Amendment to Lease Agreement, as may
be amended, between Campro Investments, Ltd., as Lessor, and The GEO Group Inc.,
as Lessee, dated October 27, 2010 for that certain premises located in Boca
Raton, Florida as more particularly described in the Lease Agreement.

21. (MCF Master Lease) That certain Master Lease Agreement between Municipal
Corrections Finance, L.P., as Landlord, and GEO Community Services, LLC, as
Tenant, dated August 14, 2001 (the “MCF Master Lease”) including the following
agreements that are subject to the MCF Master Lease:

(a) (D. Ray James, GA) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC (successor by conversion of Cornell Companies, Inc.), as Tenant,
dated August 14, 2001 for the D. Ray James Prison located in Folkston, Georgia.
*Subject to fee Mortgage as of the Second Restatement Effective Date per above
Real Estate Owned disclosure

(b) (Big Spring, TX) That certain Addendum [Subleased Premises] to the Master
Lease Agreement between Municipal Corrections Finance, L.P., as Landlord, and
GEO Community Services, LLC (successor by conversion of Cornell Companies,
Inc.), as Sub-Tenant, dated August 14, 2001 for Big Spring Correctional Facility
located in Big Spring, Texas.

(i) (Big Spring – Airpark Unit, TX) That certain Lease Agreement between the
City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated August 7, 1990 for
Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to MCF]



--------------------------------------------------------------------------------

PUBLIC

 

 

(ii) (Big Spring – Interstate Unit, TX) That Lease Agreement between the City of
Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc. (assigned
from Ed Davenport July 1, 1996), as Lessee, dated July 1, 1996 for Big Spring
Correctional Facility located in Big Spring, Texas. [Assigned to MCF]

(iii) (Big Spring – Cedar Hill Unit, TX) That certain Lease Agreement between
the City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
as Lessee, dated May 7, 1997 for Big Spring Correctional Facility located in Big
Spring, Texas. [Assigned to MCF]

(iv) (Big Spring – Flightline Unit, TX) That certain Lease Agreement between the
City of Big Spring, Texas as Landlord, and Cornell Companies of Texas, Inc.
(assigned from Ed Davenport July 1, 1996), as Lessee, dated February 18, 1994
for Big Spring Correctional Facility located in Big Spring, Texas. [Assigned to
MCF]

(c) (Great Plains, OK) That certain Addendum [Subleased Premises] to the Master
Lease Agreement between Municipal Corrections Finance, L.P., as Landlord, and
GEO Community Services, LLC (successor by conversion of Cornell Companies,
Inc.), as Sub-Tenant, dated August 14, 2001 for the Great Plains Correctional
Facility located in Hinton, Oklahoma

(i) (Great Plains, OK) That certain Lease Agreement among the Hinton Economic
Development Authority, the Town of Hinton, Oklahoma, and Cornell Corrections of
Oklahoma, Inc., as Tenant, dated December 31, 1999 for the certain premises
located in Hinton, Oklahoma as more particularly described in the Lease
Agreement. – [Assigned to MCF] *Subject to leasehold Mortgage as of the Second
Restatement Effective Date per above Real Estate Owned disclosure

(d) (Abraxas I, PA) That certain Addendum to the Master Lease Agreement between
Municipal Corrections Finance, L.P., as Landlord, and GEO Community Services,
LLC, as Tenant, dated August 14, 2001 for the Abraxas I facility located in
Marienville, Pennsylvania.

(e) (Abraxas of Ohio, OH) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for Abraxas of Ohio facility
located in Columbus, Ohio.

(f) (Cordova Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Cordova Center facility
located in Anchorage, Alaska.

(g) (Hector Garza, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Hector Garza Residential
Treatment Center located in San Antonio, Texas.

(h) (Leidel, TX) That certain Addendum to the Master Lease Agreement between
Municipal Corrections Finance, L.P., as Landlord, and GEO Community Services,
LLC, as Tenant, dated August 14, 2001 for the Leidel Comprehensive Sanction
Center located in Houston, Texas.



--------------------------------------------------------------------------------

PUBLIC

 

 

(i) (Parkview Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Parkview Center located
in Anchorage, Alaska.

(j) (Reid Center, TX) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Reid Center located in
Houston, Texas.

(k) (Tundra Center, AK) That certain Addendum to the Master Lease Agreement
between Municipal Corrections Finance, L.P., as Landlord, and GEO Community
Services, LLC, as Tenant, dated August 14, 2001 for the Tundra Center located in
Bethel, Alaska.

22. (Abraxas Columbus, OH) That certain Lease Agreement between Columbus Area,
Inc., as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated March, 2008
for the certain premises located in Columbus, Ohio as more particularly
described in the Lease Agreement.

23. (Abraxas II – Palace Center, PA) That certain Lease Agreement between Thomas
Kennedy (dba. Palace Center), as Landlord, and Cornell Abraxas Group, Inc., as
Tenant, dated August 26, 2009 for the certain premises located in Erie,
Pennsylvania as more particularly described in the Lease Agreement.

24. (Abraxas Youth Center, PA) That certain Lease Agreement between The
Commonwealth of Pennsylvania (Department of General Services as agent for the
Department of Public Welfare), as Landlord, and Cornell Abraxas Group, Inc., as
Tenant, dated September 20, 1999 for the certain premises located in Erie,
Pennsylvania as more particularly described in the Lease Agreement.

25. (Cordova Center, AK) That certain Lease Agreement between WBP Leasing, LLC,
as Landlord, and Cornell Correction of Alaska, Inc., as Tenant, dated
December 31, 2007 for the certain premises located in Anchorage, Alaska as more
particularly described in the Lease Agreement.

26.

26. (El Monte, CA) That certain Lease Agreement between Clark Moseley, Stephene
F. Moseley, husband and wife, as to a undivided  1⁄2 interest, and Virginia R.
Moseley and E. Clark Moseley, Co-Trustees of The JS and VR Moseley Family Trust
as Landlord, and Cornell Corrections of California, Inc., as Tenant, dated
May 1, 2001 for the certain premises located in El Monte, California as more
particularly described in the Lease Agreement.

(a) (El Monte, CA) That certain Subordination, Non-disturbance & Attornment
Agreement between 1st Central Bank, as Bank and Cornell Corrections of
California, Inc., as Tenant, dated September 21 2006 for the certain premises
located in El Monte, California as more particularly described in the Lease
Agreement.

27. (Grossman, KS) That certain Lease Agreement between James B. Studdard
Transfer & Storage Company, Inc., as Landlord, and The Canyon Mitchell Group,
Inc., as Tenant, dated June 27, 2002 for the certain premises located in
Leavenworth, Kansas as more particularly described in the Lease Agreement.

(a) (Grossman, KS) That certain Lease Agreement between The Canyon Mitchell
Group, Inc., as Lessee, and Correctional Systems, Inc., as Sub-Lessee, dated
June 27,2002 for the certain premises located in Leavenworth, Kansas as more
particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

28. (Abraxas of Harrisburg – 2950 7th Street) That certain Lease Agreement
between Italian Lake Office Center as Landlord, and Cornell Abraxas Group, Inc.,
as Tenant, dated August 31, 2001 for the certain premises located in Harrisburg,
PA as more particularly described in the Lease Agreement.

(a) (Abraxas of Harrisburg – 2950 7th Street That certain Lease Agreement
between Capital Property Investments, LP., as Landlord, and Cornell Abraxas
Group, Inc., as Tenant, dated February 11, 2005 for the certain premises located
in Harrisburg, PA as more particularly described in the Lease Agreement.

(b) (Abraxas of Harrisburg – 2950 7th Street) That certain Lease Agreement
between Capital Property Investments, LP., as Landlord, and Cornell Abraxas
Group, Inc., as Tenant, dated February 23, 2010 for the certain premises located
in Harrisburg, PA as more particularly described in the Lease Agreement.

29. (Leadership Development Program) That certain Lease Agreement between The
Commonwealth of Pennsylvania (Department of General Services as agent for the
Department of Public Welfare), as Landlord, and Abraxas Foundation, Inc., as
Tenant, dated July 21, 1994 for the certain premises located in South Mountain,
PA as more particularly described in the Lease Agreement.

30. (Lehigh Valley, PA) That certain Lease Agreement between Hotel Taylor, LLC.,
as Landlord, and Cornell Abraxas Group, Inc., as Tenant, dated April 29, 2009
for the certain premises located in Allentown, PA as more particularly described
in the Lease Agreement.

31. (Leo Chesney, CA) That certain Lease Agreement between Correction
Corporation of America., as Landlord, and Cornell Corrections of California,
Inc., as Tenant, dated September 1, 2002 for the certain premises located in
Live Oak, CA as more particularly described in the Lease Agreement.

(a). (Leo Chesney, CA) That certain First Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated October 1, 2005 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.

(b) (Leo Chesney, CA) That certain Second Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated June 23, 2007 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.

(c) (Leo Chesney, CA) That certain Third Amendment to the Lease Agreement
between Correction Corporation of America., as Landlord, and Cornell Corrections
of California, Inc., as Tenant, dated April 16, 2010 for the certain premises
located in Live Oak, CA as more particularly described in the Lease Agreement.

32. (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Interventions, as Tenant, dated September 14, 1998 for the certain
premises located in Joliet, IL as more particularly described in the Lease
Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

(a) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated June 6, 2003 for the
certain premises located in Joliet, IL as more particularly described in the
Lease Agreement.

(b) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated August 28, 2008 for
the certain premises located in Joliet, IL as more particularly described in the
Lease Agreement.

(c). (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated December 18, 2008
for the certain premises located in Joliet, IL as more particularly described in
the Lease Agreement.

(d) (Lifeworks, IL) That certain Lease Agreement between John V. Bays, as
Landlord, and Cornell Interventions, Inc., as Tenant, dated November 30, 2009
for the certain premises located in Joliet, IL as more particularly described in
the Lease Agreement.

33. (Marvin Gardens, CA) That certain Lease Agreement between Thomas T.
Anderson, as Landlord, and GEO Community Services, LLC, as Tenant, dated
February 21, 2002 for the certain premises located in Los Angeles, California as
more particularly described in the Lease Agreement.

(a) (Marvin Gardens, CA) That certain Extension to the Lease Agreement between
Thomas T. Anderson, as Landlord, and GEO Community Services, LLC, as Tenant,
dated February 7, 2007 for the certain premises located in Los Angeles,
California as more particularly described in the Lease Agreement.

34. (McCabe, TX) That certain Lease Agreement between WBP Leasing,LLC, as
Landlord, and Correctional Systems, LLC, as Tenant, dated December 31, 2005 for
the certain premises located in Austin, Texas as more particularly described in
the Lease Agreement.

35. (Mesa Verde, CA) That certain Lease Agreement between CPT Operating
Partnership, LP., as Landlord, and Cornell Corrections of California, Inc., as
Tenant, dated December 29, 2005 for the certain premises located in Bakersfield,
California as more particularly described in the Lease Agreement.

36. (Midtown, AK) That certain Lease Agreement between WBP Leasing, LLC, as
Landlord, and Cornell Corrections of Alaska, Inc., as Tenant, dated January 1,
2000 for the certain premises located in Anchorage, AK as more particularly
described in the Lease Agreement.

37. (Northstar Center, AK) That certain Lease Agreement between Parks Hiway
Enterprises, LLC and Cornell Corrections Inc., as Tenant, dated October 31, 2007
for the certain premises located in Fairbanks, AK as more particularly described
in the Lease Agreement.

38. (Oakland, CA) That certain Lease Agreement between WBP Leasing, LLC, as
Landlord, and Cornell Corrections of California, Inc., as Tenant, dated
                     for the certain premises located in Oakland, CA as more
particularly described in the Lease Agreement.

39. (Parkview, AK) That certain Lease Agreement between Parkview Manor
Apartments., as Landlord, and St. John Investments, as Tenant, dated
February 26, 1992 for the certain premises located in Anchorage, AK as more
particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

40. (Salt Lake City, UT) That certain Lease Agreement between Kimwell
Corporation, as Landlord, and Cornell Corrections, Inc., as Tenant, dated 1995
for the certain premises located in Salt Lake City, Utah as more particularly
described in the Lease Agreement.

(a) (Salt Lake City, UT) That certain First Amendment to the Lease Agreement
between Kimwell Corporation, as Landlord, and Cornell Corrections, Inc., as
Tenant, dated October 1, 2000 for the certain premises located in Salt Lake
City, Utah as more particularly described in the Lease Agreement.

(b). (Salt Lake City, UT) That certain Second Amendment to the Lease Agreement
between Kimwell Corporation, as Landlord, and Cornell Corrections, Inc., as
Tenant, dated November 7, 2005 for the certain premises located in Salt Lake
City, Utah as more particularly described in the Lease Agreement.

41. (Taylor St, CA) That certain Lease Agreement between WBP Leasing, as
Landlord, and Cornell Corrections, Inc., as Tenant, dated December 1, 1998 for
the certain premises located in San Francisco, CA as more particularly described
in the Lease Agreement.

42. (York County, PA) That certain Lease Agreement between Barbra J. Buffington,
as Landlord, and Abraxas Foundation, Inc., as Tenant, dated January 10, 2007 for
the certain premises located in York, PA as more particularly described in the
Lease Agreement.

(a) (York County, PA) That certain Lease Agreement between Barbra J. Buffington,
as Landlord, and Abraxas Foundation, Inc., as Tenant, dated July 21, 2008 for
the certain premises located in York, PA as more particularly described in the
Lease Agreement.

(b) (York County, PA) That certain Lease Agreement between Barbra J. Buffington,
as Landlord, and Abraxas Foundation, Inc., as Tenant, dated June 29, 2009 for
the certain premises located in York, PA as more particularly described in the
Lease Agreement.

43. (Seaside, AK) That certain Lease Agreement between the WMS, LLC., as
Landlord, and St. Johns Investments, Inc., as Tenant, dated August 12, 1998 for
the certain premises located in Nome, Alaska as more particularly described in
the Lease Agreement.

(a) (Seaside, AK) That certain First Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated July 12, 1999
for the certain premises located in Nome, Alaska as more particularly described
in the Lease Agreement.

(b) (Seaside, AK) That certain Second Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated July 20, 1999
for the certain premises located in Nome, Alaska as more particularly described
in the Lease Agreement.

(c) (Seaside, AK) That certain Renewal to the Lease Agreement between the WMS,
LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated June 3, 2002 for the
certain premises located in Nome, Alaska as more particularly described in the
Lease Agreement.

(d) (Seaside, AK) That certain Third Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, as Tenant, dated April 1, 2003 for
the certain premises located in Nome, Alaska as more particularly described in
the Lease Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

(e) (Seaside, AK) That certain Fourth Amendment to the Lease Agreement between
the WMS, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated January 1,
2006 for the certain premises located in Nome, Alaska as more particularly
described in the Lease Agreement.

(f) (Seaside, AK) That certain Renewal to the Lease Agreement between the WMS,
LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated August 3, 2009 for the
certain premises located in Nome, Alaska as more particularly described in the
Lease Agreement.

44. (Hudson – Land Tract, CO) That certain Lease Agreement between the PPD
Hudson Associates, LLC, as Landlord, and WBP Leasing, LLC, as Tenant, dated
June 9, 2010 for the certain premises located in Hudson, Colorado as more
particularly described in the Lease Agreement.

45. (Youth Admin – Pittsburg, PA) That certain Lease Agreement between SJS
Development Company, as Landlord, and GEO Community Services, LLC, as Tenant,
dated June 6, 2003 for the certain premises located in Pittsburg, Pennsylvania
as more particularly described in the Lease Agreement.

(a) (Youth Admin – Pittsburg, PA) That certain First Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and GEO Community
Services, LLC, as Tenant, dated April 23, 2008 for the certain premises located
in Pittsburg, Pennsylvania as more particularly described in the Lease
Agreement.

(b) (Youth Admin – Pittsburg, PA) That certain Second Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and GEO Community
Services, LLC, as Tenant, dated June 5, 2008 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.

(c) (Youth Admin – Pittsburg, PA) That certain Third Amendment to the Lease
Agreement between SJS Development Company, as Landlord, and GEO Community
Services, LLC, as Tenant, dated May 29, 2013 for the certain premises located in
Pittsburg, Pennsylvania as more particularly described in the Lease Agreement.

46. (Riverbend – Milledgeville, GA) That certain Ground Lease between The State
of Georgia acting by and through The State Properties Commission, as Landlord,
and The GEO Group, Inc., as Tenant, dated July 30, 2010 for the use of certain
real property located in Milledgeville, Georgia as more particularly described
in the Lease Agreement. *Subject to leasehold Mortgage as of the Second
Restatement Effective Date per above Real Estate Owned disclosure

47. (Philadelphia Community Based) That certain Lease Agreement, as may be
amended, between Stan Smith (“FHC-Suite.com”), as Landlord, and The GEO Group,
Inc., as Tenant dated May 12, 2013 for the certain premises located in
Philadelphia, Pennsylvania as more particularly described in the Lease
Agreement.

48. (Newark, NJ) That certain Lease Agreement, as may be amended, between Sussex
Avenue Urban Renewal Corporation, as Landlord, and The GEO Group, Inc., as
Tenant dated January 1, 2013 for the certain premises located in Newark, New
Jersey as more particularly described in the Lease Agreement.



--------------------------------------------------------------------------------

PUBLIC

 

 

49. (Cleveland Abraxas Community Counseling) That certain Lease Agreement, as
may be amended, between 3740 Euclid, LLC, as Landlord, and The GEO Group, Inc.,
as Tenant dated April 10, 2014 for the certain premises located in Cleveland,
Ohio as more particularly described in the Lease Agreement.

50. (Harrisburg Youth Programs) That certain Lease Agreement, as may be amended,
between 2717 North First Street, LLC, as Landlord, and Cornell Abraxas Group OS,
LLC, as Tenant dated May 20, 2014 for the certain premises located in
Harrisburg, Pennsylvania as more particularly described in the Lease Agreement.

51. (Florida City Land – Miami-Dade County, FL) That certain Lease Agreement
between The City of Florida City, Florida, as Landlord, and GEO Design Services,
Inc., as Tenant, dated October 28, 2010 for the certain premises located in
Miami-Dade County, Florida as more particularly described in the Lease
Agreement.

52. (One Citizens Plaza, 800 Main Street, Anderson, Indiana, 46016) Amendment to
Indenture of Lease Agreement dated August 7, 2008 between Citizens Plaza
Building, LLC, as landlord, and B.I. Incorporated, as tenant.

53. (6400 Lookout Road, Suite 101, Boulder, Colorado 80301) Lease Agreement
dated March             , 2009 between Point II, LLC, a Colorado limited
liability company, as landlord, and B.I. Incorporated, as tenant.

54. (Suite 140, 26461 Crown Valley Parkway, Mission Viejo, California) Office
Lease dated November 13, 2001 between Albert M. Wray and Evelyn Wray, as
Trustees for the Wray Family Living Trust of 1992, dated June 28, 1992 and
Richard K. Wray and Virginia R. Wray, as Trustees for the Wray Family Trust of
1998, dated May 7, 1998 (collectively, “Original LL”), and BI Incorporated, as
tenant, as amended by First Amendment to Lease dated November 19, 2001, Second
Amendment not provided, Third Amendment to Lease dated October 20, 2004 between
Joe and Eileen Boswell, Trustees of the Boswell Family Trust dated September 17,
1993, and Michelle L. Boswell, as successors in interest to Original LL
(collectively, “LL”), and BI Incorporated; Fourth Amendment to Lease dated
August 7, 2005; Fifth Amendment to Lease dated August 27, 2007; Exercise Letter
dated October 27, 2009 from BI Incorporated to WRA Property Management, Inc.;
and Exercise Letter dated July 16, 2010 from BI Incorporated to WRA Property
Management Inc.

55. (55 Marietta St., Suite 300, Atlanta, Georgia 30303) Office Lease Agreement
dated July 2, 2009 between First Amendment to Lease dated August 1, 2009 between
Bank Building Limited Partnership, as landlord, and B.I. Incorporated, as
tenant.

56. (231 East Baltimore Street, Suite 1002 Baltimore, Maryland 21202) Office
Lease dated May 19, 2004 between Orion Properties I, LLC, a Maryland limited
liability company, as landlord, and B.I. Incorporated, as tenant, as amended by
Extension and Amendment to Lease dated June             , 2007 and Second
Extension and Amendment to Lease dated June 8, 2009.

57. (7850 Metro Parkway, Suite 203, Bloomington, Minnesota) (Standard Office)
Lease Agreement dated May 3, 2004 between Metropolitan Airports Commission, as
landlord, and BI Incorporated, as tenant, as amended by Amendment No. 1 to Lease
dated August 15, 2006.

58. (129 Portland Street, 5th Floor, Boston, Massachusetts 02114) Lease dated
             2009 between Olympia Group Limited Partnership, as landlord, and
B.I. Incorporated.



--------------------------------------------------------------------------------

PUBLIC

 

 

59. (Suite 2B, 410 E. 189th Street, Bronx, City of New York, New York 10458)
Standard Form of Office Lease dated December 1, 2009 between Banner Realty
Company, LLC, as landlord, and BI Incorporated, as tenant.

60. (408 Jay Street, 5th Floor, Brooklyn, New York 11201) Office Lease dated
January 19, 2010 between Jay Street Realty Associates, as landlord, and B.I.
Incorporated, as tenant.

61. (465 Main Street, Annex Building, Buffalo, New York 14203) Lease Agreement
dated August 17, 2009 between Upwood Associates, LLC, as landlord, and B.I.
Incorporated, as tenant, as amended by First Amendment to Lease dated August 17,
2009.

62. (Suite #230, 5000 Nations Crossing Road, Charlotte, North Carolina 28217)
Office Lease dated June 29, 2009 between TAC Holdings, LP, as landlord, and B.I.
Incorporated, as tenant.

63. (Suite 240, 820 West Jackson Boulevard, Chicago, Illinois 60607) Office
Building Lease dated June 29, 2009, between 820 West Jackson L.L.C., as
landlord, and B.I. Incorporated, as tenant.

64. (Suite 620, 7929 Brookriver Drive, Dallas Texas 75427) Lease Agreement dated
June, 2009 between 7929 Brookriver, LP, as landlord, and B.I. Incorporated, as
tenant, as amended by First Amendment to Lease dated July 8, 2010.

65. (4723 West Atlantic Avenue, Building A, Suites 15, 16 & 17, Delray Beach,
Florida 33445) Delray Office Plaza Standard Lease between Delray Office Plaza
Ltd, as landlord, and B.I. Incorporated, as tenant.

66. (6551 South Revere Parkway Centennial, Colorado 80111) Office Space Lease
dated June 9, 2009 between Eaglecreek Associates IV, as landlord, and BI
Incorporated, as tenant.

67. (Chene Square Shopping Center, 2636 East Jefferson Avenue, Detroit,
Michigan) Lease dated July 2009 between Ammori Investments, Inc., as landlord,
and B.I. Incorporated, as tenant.

68. (1535 Hawkins Boulevard, Suites D & E, El Paso, Texas 79925-2648) Standard
Shopping Center Lease Marios Holdings, LLC, as landlord, and B.I. Incorporated,
as tenant dated June 18, 2009.

69. (Suite #2-101, 75 Charter Oak Avenue, Hartford, Connecticut 06106) Lease
dated September 1, 2009 between 75 Charter Oak, L.P., as landlord, and B.I.
Incorporated, as tenant.

70. (Suite Nos. 150, 151 and a portion of 160, 450 N. Sam Houston Parkway E.,
Houston, Texas 77060) Office Building Lease dated July 8, 2009 between Shomer
VI, Ltd., as landlord, and B.I. Incorporated, as tenant.

71. (4613 N.W. Gateway Riverside, Missouri 64150) Commercial Lease between G.
Winston Peeler II and Brenda J. Peeler, as landlord, and BI Incorporated, as
tenant.

72. (Suite 400, 316 West Second Street, Los Angeles, California 90012) Lease
dated October 5, 2007 between Broadway Civic Center, L.P., as landlord, and BI
Incorporated, as tenant, as amended by First Amendment to Lease dated July 30,
2008 and Second Amendment to Lease dated June 7, 2010.



--------------------------------------------------------------------------------

PUBLIC

 

 

73. (52 Duane Street, Suite B, Lower Level, New York, New York) Standard Form of
Office Lease—The Real Estate Board of New York, Inc. dated January 29, 2010
between 52 Duane Associates LLC, as landlord, and B.I. Incorporated, as tenant.

74. (Units 500-505, 12550 Biscayne Boulevard, Miami, Florida 33181) Lease dated
October 13, 2009 between NRD Investments, LLC, as landlord, and BI Incorporated,
as tenant.

75. (318 South Broad Street, New Orleans, Louisiana 70119) Gross Commercial
Lease Agreement dated June 30, 2009 between Elite Acquisitions, Inc., as
landlord, and BI Incorporated, as tenant.

76. (7th floor, 972 Broad Street, Newark, New Jersey 07102) Lease Agreement
dated as of July 2009 between Sunrise Newark Development, Inc., as landlord, and
BI Incorporated, as tenant.

77. (Suite 160, 9500 Satellite Boulevard, Orlando, Florida 32827) Commercial
Lease Agreement effective as of October 1, 2010 between 9500 Satellite
Boulevard, LLC, as landlord, and BI Incorporated, as tenant.

78. (42 South 15th Street, Suite 1010, Philadelphia, Pennsylvania) Office Lease
[undated] between 15th & Chestnut, L.P., as landlord, and BI Incorporated, as
tenant, as amended by First Amendment to Lease dated November 18, 2009.

79. (Suite #1215, One Thomas Office Building, 2828 N. Central Avenue, Phoenix,
Arizona 85004) Office Lease dated as of July 14, 2009 between Eldan Properties,
LLC, as landlord, and BI Incorporated, as tenant.

80. (Suite 500, 10 NW 3rd Avenue, Portland, Oregon 97209) Office Lease dated as
of April 28, 2004 between Fritz Hotel Building, LLC, as landlord, and BI
Incorporated, as tenant, with Addendum to Lease, as amended by First Amendment
to Lease dated March 16, 2010.

81. (7th floor, Suites 17 and 18, 163-18 Jamaica Avenue, Jamaica, New York)
Agreement of Lease dated December 4, 2007 between 163-18 Jamaica Realty Corp.,
as landlord, and BI Incorporated, as tenant, together with Rider to Lease, as
amended by Lease Modification and Extension Agreement dated June 22, 2010.

82. (Suite 105, 5296 South Commerce Drive, Murray, Utah) Lease dated as of
July 2, 2009 between 5300 South Commerce Dr. Assoc., L.C., as landlord, and BI
Incorporated, as tenant.

83. (Suite 160, 1800 N.E. Loop 410, San Antonio, Texas 78218) Lease Agreement
dated as of July 22, 2009 between James F. Cotter, as landlord, and BI
Incorporated, as tenant.

84. (Suite 313 and Suite 308, 255 North D Street, San Bernardino, California)
Commercial Lease dated as of March 21, 2008 between Luxor Properties, Inc. (as
successor-in-interest to Eugene Sussli), as landlord, and BI Incorporated, as
tenant, as amended by Amendment to the Commercial Lease dated November 18, 2008,
as amended by Lease Extension/Month to Month Tenancy dated May 26, 2009, Third
Amendment to Lease dated August 19, 2009 and Fourth Amendment to Lease dated
December 22, 2009.

85. (Suite 101, 520 West Ash Street, San Diego, California 92101) Standard
Multi-Tenant Office Lease dated June 29, 2009 between D&A Semi-Annual Mortgage
Fund III, LP, as landlord, and BI Incorporated, as tenant , together with
Addendum.



--------------------------------------------------------------------------------

PUBLIC

 

 

86. (323-325 Pacific Avenue, 1st Floor, San Francisco, California) Standard
Multi-Tenant Office Lease dated June 9, 2009 between 325 Pacific Avenue
Partners, as landlord, and BI Incorporated, as tenant , together with Addendum.

87. (Suite 160, 901 Civic Center Drive, Santa Ana, California 92702) Office
Lease Agreement dated May 12, 2008 between NNN VF 901 Civic, LLC, as landlord,
and BI Incorporated, as tenant .

88. (Suite A-160, 14220 Interurban Avenue South, Tukwila, Washington 98188)
Office Lease dated July 9, 2009 between Principle Equity Properties, LP on
behalf of the tenant in common owners of Fairway Center, as landlord, and BI
Incorporated, as tenant.

89. (Suite 200, 2721 Prosperity Avenue, Fairfax, Virginia 22031) Industrial
Lease Agreement dated June 26, 2009 between PS Business Parks, LP, as landlord,
and BI Incorporated, as tenant.

90. (26 South Pennsylvania Avenue, 4th Floor, Atlantic City, New Jersey) Lease
Agreement Business and Commercial between 26 South Pennsylvania Avenue Realty
Co., as landlord, and B.I. Incorporated, as tenant.

91. (15290 E. 6th Avenue, Suite #160, Chambers Office Centre, Aurora, Colorado
80011) Office Lease (Chambers Centre Shopping Center Office Building) aka
Chambers Office Centre dated April 23, 2003, between Chambers Center LLC, as
landlord, and B.I. Incorporated, as amended by Lease Extension and Amendment
Agreement (Chambers Centre) dated May 28, 2008.

92. (402 Beavercreek Road, Suite 105, Oregon City, Oregon 97045) Commercial
Lease dated September 26, 2007 between Red Soils Business and Industrial Park,
L.L.C., as landlord, and B.I. Inc., as tenant.

93. (Green Front Center, 341 W. Compton Boulevard, Compton, California 90220)
Standard Industrial/Commercial Multi-Tenant Lease – Gross-Modified dated as of
September 27, 2010 between Mac R. Esfandi and the Mac R. Esfandi Trust, as
landlord, and BI Incorporated, as tenant , together with, Option to Extend
Addendum and Addendum.

94. (876 West Grand Avenue, Decatur, Illinois 62522) Lease dated December 2,
2004 between William P. Glasscock, as landlord, and B.I. Incorporated, as
tenant, as amended by that certain Amendment to Lease dated March 11, 2008 and
that certain Second Amendment to Lease dated October 22, 2009.

95. (700 W. Colfax Avenue, Denver, Colorado 80204) Standard Commercial Lease
dated                          between RMO, Inc. (d/b/a Rocky Mountain
Orthodontics, Inc.), as landlord, and B.I. Incorporated, as tenant.

96. (Certain areas in St. Paul’s Episcopal Church, 161 Mansion Street,
Poughkeepsie, New York 12601) Lease dated as of September 1, 1997 between the
Vicar, Church Wardens and Vestrypersons of St. Paul’s Episcopal Church, as
landlord, and BI Incorporated, as tenant, as amended by Letter Agreement dated
December 15, 2009 and First Amendment to Lease dated September 14, 2010.



--------------------------------------------------------------------------------

PUBLIC

 

 

97. (Unit B204, 960 Chambers Avenue in Building “B” of Chambers Avenue
Professional Center, Eagle, Colorado 81631) Lease Agreement dated January 21,
2009 between Roberts Family LLC, as landlord, and B.I. Incorporated, as tenant.

98. (208 Commerce Place, 2nd Floor, Elizabeth, New Jersey 07201) Business Lease
dated August 1, 2007 between 208 Commerce LLC, as landlord, and B.I. Industries,
as tenant.

99. (699 Summit Boulevard, Suite J, Frisco, Colorado 80443) Commercial Lease
effective as of July 1, 2009 between Glynd McDowell, Edith M. McDowell, as
landlord, and Behavioral Interventions, as tenant.

100. (Suites 1319C and 1319D, 1319 Grand Avenue, Glenwood Springs, Colorado
81602) Commercial Lease Agreement dated June 4, 2010 between Roaring Fork
Counseling Center, as landlord, and BI, Inc., as tenant.

101. (810 9th Street, Greely, Colorado 80631) Lease Agreement dated July 19,
2005 between Thomas and Tyler, LLC, as landlord, and BI Incorporated, as tenant,
as amended by that certain Amendment of Lease Agreement dated September 19,
2005, that certain Amendment to Lease Agreement dated August 24, 2006 and that
certain Amendment of Lease Agreement dated March 31, 2008.

102. (500 Baker Street, Bakersfield, California) Agreement for Sublease dated as
of October 26, 2010 between the County of Kern, State of California, as
sublandlord, and BI Incorporated, as subtenant, subject to that certain
Agreement for Lease dated October 15, 2009 between the landlord thereunder and
the County of Kern, State of California.

103. (Units P-R, 2099 Wadsworth Boulevard, Lakewood, Colorado) Parkridge Plaza
Lease between R.M.T.O limited liability company, as landlord, and BI
Incorporated, as tenant, executed October 28, 2002, as amended by Lease Addendum
for Relocation and Reduction and Extension of Term of the Demised Premises
(addendum to Lease Agreement dated October 28, 2002 as amended by that certain
Addendum to Lease Extension dated October 28, 2005 between JB One, LLC, as
landlord, and BI Incorporated, as tenant, and Addendum for Lease Extension dated
October 28, 2002.

104. (Suite 2, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated August 8, 2007 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant.

105. (Suite 4, 125 North Wilkes-Barre Boulevard, Wilkes-Barre, Pennsylvania
18702) Lease dated May 25, 2010 between Joseph J. Bennett and/or Debra Kay
Bennett, as landlord, and BI Incorporated, as tenant.

106. (3345 M Street, Merced, California 95348) Commercial Lease Agreement dated
January 9, 2008 between John A. Lucas, Ila A. Lucas, Trustees, as landlord, and
BI Incorporated, as tenant, as amended by Third Amendment to Lease dated
January 14, 2010.

107. (Lower Level, East End, Door A, 2040 Sixth Avenue, Neptune City, New Jersey
07753 ) Lease Agreement dated July 30, 2008 between Jersey Shore Plaza, L.L.C.,
as landlord, and BI Incorporated, as tenant.

108. (530 Malley Drive, Suite 506, Northglenn, Colorado 80233) Shopping Center
Lease dated as of August 15, 2007 between Malley Heights, LLC, as landlord, and
BI Inc., as tenant.



--------------------------------------------------------------------------------

PUBLIC

 

109. (4750 N. Sheridan Road, Suite 200, Chicago, Illinois 60640) Memorandum of
Understanding dated as of November 1, 2009 between The Institute of Cultural
Affairs (Ecumenical Institute), as landlord, and BI Incorporated, as tenant.

110. (205-207 New Brunswick Avenue, Suite C, Perth Amboy, New Jersey 08861)
Agreement of Lease dated as of February 10, 2006 between 203 New Brunswick, LLC,
as landlord, and BI Incorporated, as tenant, as amended by First Amendment to
Lease dated February 24, 2010 and Letter Amendment dated December 9, 2010.

111. (1224 Tacoma Avenue, Tacoma, Washington 98402) Lease Agreement dated as of
October 6, 2010 between Roberson Building Company, as landlord, and BI
Incorporated, as tenant, together with (i) Addendum/ Amendment to CBA Leases,
(ii) Rent Rider, (iii) Parking Rider, and (iv) Option to Extend Rider.

112. (1430-F Railroad Avenue, Rifle, Colorado 81650) Commercial Lease Agreement
dated as of June 4, 2010 between Roaring Fork Counseling Center, as landlord,
and BI, Inc., as tenant.

113. (Suites 213 & 217 located at 119 Church Street, Rockford, Illinois 61101)
Office Lease dated as of December 1, 2004 between The Chicago Trust Company, as
successor trustee to First America Trust Co, under Trust #669, as landlord, and
BI Incorporated, as tenant , together with Rider, and amended by Amendment to
Lease dated March 14, 2008 and Amendment to Lease dated November 5, 2009.

114. (Suite 1, 427 Pajaro Street, Salinas, California 93901) Standard
Multi-Tenant Office Lease dated as of November 3, 2009 between Beverly Peterson
and Rose Marie Pozas, as landlord, and BI Incorporated, as tenant.

115. (3211 Jefferson Street, San Diego, California) Commercial Building Lease
dated as of August 31, 2010 between P and G Company, as landlord, and BI
Incorporated, as tenant.

116. (Suite 225, 1513 Line Avenue, Shreveport, Louisiana) P&S Building Lease
dated as of May 11, 2010 between Mid-City Plaza, L.L.C., as landlord, and BI
Incorporated, as tenant.

117. (Honor Farm Barracks A, B and C located at 7000 Michael N. Canlis Road,
French Camp, California 95231 aka 1003 W. Matthew Road, French Camp, California
95231) Office Lease dated March 1, 2008 between San Joaquin County, California,
as landlord, and BI Incorporated, as tenant, as amended by Letter re: Exercise
of First Lease Option dated January 5, 2010.

118. (3311 S. Fairway, Visalia, California 9327) Commercial Lease and Deposit
Receipt dated January 7, 2010 between Jon E. Marling & Tamara Marling Family
Partnership, as landlord, and BI Incorporated, as tenant.

119. (3490 W. Grand Avenue, Chicago, Illinois) Office Lease dated April __, 2005
between Millennium Properties, Inc., as agent for landlord, and BI Incorporated,
as tenant, as amended by First Amendment to Lease dated April 30, 2008 and
Second Amendment to Lease dated April 28, 2010.

120. (703 East 21st North, Wichita, Kansas 67214) Commercial Lease dated as of
May 31, 2002 between Webb Road Development, Inc., as landlord (“WRD”), and
Community Solutions, Inc. (“CSI”); Lease Guaranty Agreement/Construction Funding
dated May 31, 2002 between the City of Wichita, Kansas (“City”), WRD and CSI;
Assignment and Assumption of Lease and Landlord’s Consent dated November __,
2005 between CSI, BI Incorporated, and WRD; Agreement Regarding Lease and
Guaranty dated December 13, 2005 between City, WRD, CSI and BI Incorporated;
Second Agreement Regarding Lease and Guaranty dated December __, 2008 between BI
Incorporated and City; Services Agreement dated June 1, 2006 between Sedgwick
County, Kansas and BI Incorporated, together with Amendment to Services
Agreement dated December 14, 2006, Addendum to Services Agreement dated
December 19, 2007 and Second Addendum to Services Agreement dated June 17, 2008.

And, any other owned or leased real estate interests which in the aggregate are
not material.

 



--------------------------------------------------------------------------------

PUBLIC

 

 

Schedule 3.19

to

Disclosure Supplement

Dated as of August 27, 2014

Employee Relations

 

Collective Bargaining Agreement, dated November 26, 2012, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated April 26, 2012, between ** and Cornell
Interventions, Inc. (**)

Memorandum of Understanding, dated January 8, 2014, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated March 8, 2012, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated December 7, 2011, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated November 17, 2011, between ** The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated August 10, 2011, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated July 10, 2011, between ** and Cornell
Abraxas Group, Inc. (**)

Collective Bargaining Agreement, dated March 17, 2011, between ** and The GEO
Group, Inc. (**)

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

 

Collective Bargaining Agreement, dated January 24, 2014, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated January 28, 2014, between ** and GEO
Corrections Holdings, Inc. (**)

Collective Bargaining Agreement, dated January 26, 2014, between ** and The GEO
Group, Inc. (**)

Collective Bargaining Agreement, dated May 30, 2014, between ** The GEO Group,
Inc. (**)

 

 

** Confidential terms omitted and provided separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

PUBLIC

 

 

SCHEDULE 6.07

to

Disclosure Supplement

Dated as of August 27, 2014

Restrictive Agreements

 

None



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Second Amended and Restated Credit Agreement

dated as of August 27, 2014

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

[FORM OF]

TERM LOAN PROMISSORY NOTE

$[            ]

[DATE]

New York, New York

FOR VALUE RECEIVED, The GEO Group, Inc., a Florida corporation (“GEO”), hereby
promises to pay to [NAME OF LENDER] (the “Lender”), at such of the offices of
the Administrative Agent as shall be notified to GEO from time to time, the
principal sum of [DOLLAR AMOUNT] (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loans made by the Lender to GEO
under the Credit Agreement referred to below), in Dollars and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Term Loan, at such office, in like money and funds, for the period
commencing on the date of such Term Loan until such Term Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Lender to GEO, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Promissory Note, endorsed by the Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of GEO to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of the Term Loans made by the
Lender.

This Promissory Note evidences Term Loans made by the Lender under the Second
Amended and Restated Credit Agreement dated as of August 27, 2014 (as amended,
amended and restated, modified and supplemented and in effect from time to time,
the “Credit Agreement”) among GEO, GEO Corrections Holdings, Inc., the lenders
party thereto (including the Lender) and BNP Paribas, as Administrative Agent.
Terms used but not defined in this Promissory Note have the respective meanings
assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Term Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law, GEO hereby waives presentment,
demand, protest or notice of any kind in connection with this Promissory Note.
Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

[Signature Page Follows.]

 

A-1-1



--------------------------------------------------------------------------------

THE GEO GROUP, INC. By:       Name:   Title:

 

A-1-2



--------------------------------------------------------------------------------

SCHEDULE TO TERM LOAN PROMISSORY NOTE

This Promissory Note evidences a Term Loan made, continued or converted under
the within-described Credit Agreement to GEO on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

 

Principal

Amount of

Loan

 

Type of Loan

 

Interest

Rate

 

Duration of
Interest Period

(if any)

 

Amount

Paid,

Prepaid,

Continued

or

Converted

 

Notation

Made by

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Second Amended and Restated Credit Agreement

dated as of August 27, 2014

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF REVOLVING CREDIT LOAN NOTE

 



--------------------------------------------------------------------------------

[FORM OF]

REVOLVING CREDIT LOAN PROMISSORY NOTE

$[            ]

[DATE]

New York, New York

FOR VALUE RECEIVED, The GEO Group, Inc., a Florida corporation (“GEO”) and GEO
Corrections Holdings, Inc., a Florida corporation (“Corrections”), hereby
jointly and severally promise to pay to [NAME OF LENDER] (the “Lender”), at such
of the offices of the Administrative Agent as shall be notified to GEO from time
to time, the principal sum of [DOLLAR AMOUNT] (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Revolving Credit Loans made
by the Lender to GEO or Corrections under the Credit Agreement referred to
below), in Dollars and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Revolving Credit Loan, at such office, in
like money and funds, for the period commencing on the date of such Revolving
Credit Loan until such Revolving Credit Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Credit Loan made by the Lender to GEO or
Corrections, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this
Promissory Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of GEO or
Corrections to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Revolving Credit Loans made by the
Lender.

This Promissory Note evidences Revolving Credit Loans made by the Lender under
the Second Amended and Restated Credit Agreement dated as of August 27, 2014 (as
amended, amended and restated, modified and supplemented and in effect from time
to time, the “Credit Agreement”) among GEO, Corrections, the lenders party
thereto (including the Lender) and BNP Paribas, as Administrative Agent. Terms
used but not defined in this Promissory Note have the respective meanings
assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

To the extent permitted by applicable law, each of GEO and Corrections hereby
waives presentment, demand, protest or notice of any kind in connection with
this Promissory Note. Except as permitted by Section 9.04 of the Credit
Agreement, this Promissory Note may not be assigned by the Lender to any other
Person.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

[Signature Page Follows.]

 

A-2-1



--------------------------------------------------------------------------------

THE GEO GROUP, INC. By:       Name:   Title:   GEO CORRECTIONS HOLDINGS, INC.
By:       Name:   Title:  

 

 

 

 

 

A-2-2



--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT LOAN PROMISSORY NOTE

This Promissory Note evidences a Revolving Credit Loan made, continued or
converted under the within-described Credit Agreement to GEO or Corrections, on
the dates, in the principal amounts, of the Types, bearing interest at the rates
and having Interest Periods (if applicable) of the durations set forth below,
subject to the continuations, conversions and payments and prepayments of
principal set forth below:

 

Date

 

Principal

Amount of

Loan

 

Type of Loan

 

Interest

Rate

 

Duration of
Interest Period

(if any)

 

Amount

Paid,

Prepaid,

Continued

or

Converted

 

Notation

Made by

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B

to

Second Amended and Restated Credit Agreement

dated as of August 27, 2014

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all such outstanding rights
and obligations of the Assignor under the respective facilities (including, to
the extent included in any such facilities, letters of credit and swingline
loans) or Competitive AUD LCs identified below, and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.    Assignor:      2.    Assignee:                                          
                                              [and is an Affiliate/Approved
Fund1 of [            ] (an existing Lender)] 3.    Borrower(s):    The GEO
Group, Inc. (“GEO”) and GEO Corrections Holdings, Inc. (“Corrections”) 4.   
Administrative Agent:    BNP Paribas as administrative agent under the Credit
Agreement 5.    Credit Agreement    The Second Amended and Restated Credit
Agreement dated as of August 27, 2014 among GEO, Corrections, the Lenders party
thereto and BNP Paribas, as Administrative Agent.

 

1  Select as applicable.

 

B-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

  

Aggregate

Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2    CUSIP Number  

Revolving Credit Commitment

     $_____________        $_____________       __________%   

Australian LC Facility Commitment

   A$_____________      A$_____________       __________%      [N/A]   

Term Loan

     $_____________        $_____________       __________%        

Stated Amount of
Competitive AUD LC

   Amount of
Participation
Assigned      Additional
Identifying
information as to
Competitive AUD LC    Percentage
Assigned3  

Participation in Competitive AUD LC

   A$_____________      A$_____________       [PLOC][FLOC],
number [#], issued
[DATE], in favor of
[Beneficiary], [Etc.]      __________%   

 

Effective Date:                                                          ,
20             [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

By:       Name:   Title:   By:       Name:   Title:  

ASSIGNEE:

 

[NAME OF ASSIGNEE]

By:       Name:   Title:  

 

 

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  Set forth, to at least 9 decimals, as a percentage of the participations of
all Lenders under the relevant Competitive AUD LC.

 

B-2



--------------------------------------------------------------------------------

By:

By:       Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BNP PARIBAS, as

Administrative Agent[, Swingline Lender and [RCF LC Issuer][AUD LC Issuer]]5

 

 

By:       Name:   Title:  

[Consented to:]6

 

THE GEO GROUP, INC.

By:       Name:   Title:  

 

 

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of Swingline Lender or applicable Issuing
Bank is required by the terms of the Credit Agreement.

6  To be added only if the consent of GEO is required by the terms of the Credit
Agreement.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 27, 2014 AMONG
THE GEO GROUP, INC. AND GEO CORRECTIONS HOLDINGS, INC., AS BORROWERS, THE
LENDERS PARTY THERETO, BNP PARIBAS, AS ADMINISTRATIVE AGENT, AND THE OTHER
PARTIES THERETO

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Loan Documents”), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, or any collateral thereunder, (iii) the financial condition of
GEO, Corrections any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by GEO, Corrections, any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of
section 9.04(b) of the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Foreign Lender, attached
to the Assignment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

 

B-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS ASSIGNMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

[Remainder of page intentionally left blank.]

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

to

Second Amended and Restated Credit Agreement

dated as of August 27, 2014

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF JOINDER AGREEMENT

 



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [DATE] (this “Agreement”), to the Collateral
Agreement referred to below is entered into by and among [NAME], a [ENTITY]
organized under the laws of [STATE] (the “New Subsidiary”), [NAME], a [ENTITY]
organized under the laws of [STATE] (the “Pledgor”), and BNP PARIBAS, as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below. All capitalized terms used and not defined herein shall have
the meanings given thereto in the Credit Agreement or the applicable Security
Document referred to therein.

Statement of Purpose

The GEO Group, Inc., GEO Corrections Holdings, Inc., the Lenders and the
Administrative Agent are parties to the Second Amended and Restated Credit
Agreement dated as of August 27, 2014 (as supplemented hereby and as otherwise
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). In connection with the Credit Agreement, the Borrowers,
certain of the Subsidiaries and the Administrative Agent have also entered into
the Collateral Agreement referred to therein. In addition, the Borrowers and the
Restricted Subsidiaries may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements.

Pursuant to                              the Pledgor has acquired Equity
Interests in the New Subsidiary.7 In connection with the Credit Agreement, the
New Subsidiary is required to execute, among other documents, a joinder
agreement in order to become a Grantor under the Collateral Agreement and the
Pledgor is required to execute, among other things, a joinder agreement or
supplement, in order to pledge (and reaffirm its pledge under the Collateral
Agreement)              percent (            %) of the capital stock or other
equity interests in the New Subsidiary.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.01 Collateral Agreement Joinder.

(a) Joinder to the Collateral Agreement.

i) In order to secure the Credit Agreement in accordance with the terms thereof,
and to secure the payment and performance of all of the Obligations, the New
Subsidiary hereby grants to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, a continuing security interest in and to
all of the New Subsidiary’s right, title and interest in and to all Collateral
whether now or hereafter owned or acquired by the New Subsidiary or in which the
New Subsidiary now has or hereafter has or acquires any rights, and wherever
located (the “New Collateral”).

ii) The security interests created hereby are granted as security only and shall
not subject the Administrative Agent or any other Secured Party to, or transfer
to the Administrative Agent or any other Secured Party any obligation or
liability, or in any way affect or modify, any obligation or liability of the
New Subsidiary with respect to any of the New Collateral or any transaction in
connection therewith.

 

 

7  Insert description of agreement or transaction relating to acquisition or
creation of New Subsidiary.

 

C-1



--------------------------------------------------------------------------------

iii) The New Subsidiary hereby agrees that it is a party to the Collateral
Agreement as if an original signatory thereof, and the New Subsidiary shall
comply with all of the terms, covenants, conditions and agreements and hereby
makes each representation and warranty, in each case set forth therein. The New
Subsidiary hereby agrees that each reference to a “Grantor” or the “Grantors” in
the Collateral Agreement and other Loan Documents shall include the New
Subsidiary. The New Subsidiary agrees that “Collateral” as used therein shall
include all New Collateral and “Collateral Agreement” or “Agreement” as used
therein shall mean the Collateral Agreement as supplemented hereby.

b) Filing Information and Perfection.

i) Attached hereto as Annex A are Schedules to the Collateral Agreement
including all required information with respect to the New Subsidiary and the
New Collateral.

ii) Without limiting section 4.13 or any other provision of the Collateral
Agreement, the New Subsidiary hereby agrees that it shall deliver to the
Administrative Agent such certificates or other documents and take such other
action as the Administrative Agent shall reasonably request in order to
effectuate the terms hereof and of the Collateral Agreement.

c) Additional Pledge.

i) The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, under the Collateral Agreement and, as
additional collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations and in order to induce the Lenders to make (or continue)
their extensions of credit under the Credit Agreement and to induce the Hedge
Counterparties to make (or continue) their extensions of credit under the
Hedging Agreements, the Pledgor hereby [delivers to the Administrative Agent,
for the ratable benefit of itself and the other Secured Parties, all of the
issued and outstanding shares of capital stock of the New Subsidiary listed on
Annex B, together with all stock certificates, options, or rights of any nature
whatsoever which may be issued or granted by the New Subsidiary in respect of
such stock (the “Additional Investment Property”; as used in the Collateral
Agreement as supplemented hereby, “Investment Property” shall be deemed to
include the Additional Investment Property) and hereby grants to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, a first priority security interest in the Additional Investment
Property and all Proceeds thereof.] [grants to the Administrative Agent, for the
ratable benefit of itself and the other Secured Parties, a first priority
security interest in the entire partnership or membership interest of Pledgor
(the “Additional Partnership/LLC Interest”) in the New Subsidiary listed on
Annex B and all Proceeds thereof; as used in the Collateral Agreement as
supplemented hereby, “Partnership/LLC Interests” shall be deemed to include the
Additional Partnership/LLC Interest.]

ii) The Pledgor hereby represents and warrants, with respect to itself, that the
representations and warranties contained in Article III of the Collateral
Agreement are true and correct on and as of the date of this Agreement with

 

C-2



--------------------------------------------------------------------------------

  references therein to the [“Investment Property” to include the Additional
Investment Property] [“Partnership/LLC Interests” to include the Additional
Partnership/LLC Interest], with references therein to the “Subsidiary Issuer” to
include the New Subsidiary, with references to the “Grantor” to mean the Pledgor
and with references therein to any “Schedule” to include the applicable
supplemental or updated information set forth in Annex A.

d) Further Assurances. Without limiting section 4.13 or any other provision of
the Collateral Agreement, the Pledgor hereby agrees to deliver to the
Administrative Agent such certificates and other documents and take such other
action as shall be reasonably requested by the Administrative Agent in order to
effectuate the terms hereof and of the Collateral Agreement.

2.01 Effectiveness. This Agreement shall become effective upon receipt by the
Administrative Agent of (i) counterparts hereof executed by the New Subsidiary
and the Pledgor, (ii) the Additional Investment Property or the Additional
Partnership/LLC Interest, as applicable, and the other agreements and documents
required to be delivered pursuant to Section 1.01 and (iii) any other agreement
or document required to be delivered in accordance with Section 5.09 of the
Credit Agreement (including, without limitation, any other agreement or document
required to be delivered in connection with any Security Document).

3.01 General Provisions.

(a) Acknowledgement. Each of the Pledgor and the New Subsidiary hereby
acknowledges that it has received a copy of the Loan Documents (as in effect on
the date hereof) and that it has read and understands the terms thereof.

(b) Limited Effect. Except as supplemented hereby, each Loan Document shall
continue to be, and shall remain, in full force and effect. This Agreement shall
not be deemed (i) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document or (ii) to prejudice any right or rights which the Administrative
Agent or any other Secured Party may now have or may have in the future under or
in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.

(c) Costs and Expenses. The New Subsidiary hereby agrees that it shall pay or
cause to be paid all reasonable and customary out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement including, without limitation, the
reasonable fees and disbursements of counsel.

(d) Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts (including by telecopy) and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

(e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

[Signature Pages Follow.]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.

 

NEW SUBSIDIARY:

 

[NEW SUBSIDIARY]

By:       Name:   Title:  

PLEDGOR:

 

[PLEDGOR]

By:       Name:   Title:  

ADMINISTRATIVE AGENT:

 

BNP PARIBAS,

as Administrative Agent

By:       Name:   Title:   By:       Name:   Title:  

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

to

Second Amended and Restated Credit Agreement

dated as of August 27, 2014

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF LENDER ADDENDUM



--------------------------------------------------------------------------------

[FORM OF]

LENDER ADDENDUM

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August 27, 2014 (the “Credit Agreement”), by and among THE GEO GROUP, INC., a
Florida corporation (“GEO”), GEO Corrections Holdings, Inc., a Florida
corporation (“Corrections”), the lenders who are or may become a party thereto,
as Lenders, and BNP PARIBAS, as Administrative Agent. Capitalized terms used and
not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement.

The undersigned Person by executing this Lender Addendum shall be deemed to have
executed a counterpart of the Credit Agreement.

By executing this Lender Addendum, the undersigned Person hereby (a) agrees to
the terms of the Credit Agreement and consents thereto in respect of its Loans
and Commitments set forth below, and (b) agrees to become a party to the Credit
Agreement as a Lender with Commitments in the amounts set forth below:

 

Term Loans:1

  $[__________]

Revolving Credit Commitment:2

  $[__________]

Australian LC Facility Commitment:3

  A$[__________]

This Lender Addendum shall be governed by, and construed in accordance with, the
law of the State of New York. This Lender Addendum may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or in “Portable Document Format” shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature page follows.]

 

 

1  Principal amount of outstanding Term Loans of the undersigned on the date
hereof.

2  After giving effect to any assignments of Revolving Credit Commitments
effected on the date hereof (prior to the occurrence of the Second Restatement
Effective Date).

3  Amount, if any, of Australian LC Facility Commitments allocated to the
undersigned by the Lead Arranger.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
the date first above written.

 

[                                             ], as a Lender By:       Name:  
Title:   By:       Name:   Title:  

 

Accepted and agreed:

 

THE GEO GROUP, INC.

By:       Name:   Title:   GEO CORRECTIONS HOLDINGS, INC. By:       Name:  
Title:  

BNP PARIBAS,

as Administrative Agent

By:       Name:   Title:   By:       Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

to

Second Amended and Restated Credit Agreement

dated as of August 27, 2014

by and among

The GEO Group, Inc. and

GEO Corrections Holdings, Inc.,

as Borrowers,

the lenders party thereto,

as Lenders,

and

BNP Paribas,

as Administrative Agent

FORM OF COMPETITIVE BID OFFER



--------------------------------------------------------------------------------

[FORM OF]

COMPETITIVE BID OFFER1

Reference is made to (i) the Second Amended and Restated Credit Agreement dated
as of August 27, 2014 (as amended, amended and restated, modified and
supplemented and in effect from time to time, the “Credit Agreement”), by and
among THE GEO GROUP, INC., a Florida corporation (“GEO”), GEO Corrections
Holdings, Inc., a Florida corporation (“Corrections”), the lenders from time to
time party thereto, as Lenders, and BNP PARIBAS, as the Administrative Agent,
and (ii) the Competitive Bid Request received by the undersigned Australian LC
Facility Lender from the Administrative Agent (on behalf of GEO) on the date
hereof or on the immediately preceding Business Day. Capitalized terms used and
not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement.

The undersigned Australian LC Facility Lender hereby irrevocably offers,
pursuant to Section 2.05(l)(ii) of the Credit Agreement, to participate in the
Competitive AUD LC requested under the Competitive Bid Request referred to above
in the amount and at the minimum Competitive Bid Offered Rate set forth below:

 

(a) Date of this Competitive Bid:    [                , 20        ] (b) Amount
of participation offered:2    A$                         (c) Minimum Competitive
Bid Offered Rate:3    [            ]%

 

This Competitive Bid shall be governed by, and construed in accordance with, the
law of the State of New York.

 

[                        ], as a Lender By:       Name:   Title:

 

 

 

 

 

 

1  Each Australian LC Facility Lender may submit up to three separate
Competitive Bids. To do so, this form may be modified accordingly (i.e., to
indicate three separate amounts and associated rates for items (b) and
(c) below).

2  Amount shall be a minimum of A$5,000,000 and an integral multiple of
A$1,000,000, and may (x) be less than or equal to (but shall not exceed) the
entire principal amount of the Competitive AUD LC requested by GEO and
(y) exceed the amount of such Lender’s Australian LC Facility Commitment.

3  Minimum Competitive Bid Offered Rate at which the Lender is prepared to
participate in the requested Competitive AUD LC or the requested amended,
renewed or extended Competitive AUD LC (expressed as a percentage rate per annum
to no more than four decimal places).

 

E-1